                      Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.18 Page 1 of 174



                             1                                        INDEX OF EXHIBITS
                             2
                             3
                                 Exhibit       Document                                                                         Page
                             4
                                   A.          Original Class Action Complaint .........................................1
                             5
                             6     B.          Summons ........................................................................... 46
                             7     C.          Civil Cover Sheet ............................................................... 47
                             8     D.          Notice of Case Assignment ................................................ 48
                             9
                                   E.          Form of Stipulation to Use ADR ........................................ 49
                            10
                                   F.          Answer to Complaint ......................................................... 52
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
'/$  3 ,3(5 //3  86          EAST\173902621.3                                     -12-
       6 $ 1  ' , (* 2 
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.19 Page 2 of 174




                          EXHIBIT A
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.20 Page 3 of 174



 1    BLUMENTHAL NORDREHAUG BHO\VMIK DE BLOUW LLP
        Norman B. Blumenthal (State Bar #068687)
 2      Kyle R. Nordrehaug (State Bar #205975)    ELECTROHICALLV FILED
       Aparajit Bhowmik (State Bar #248066)        Superior Court of California,
 3      Nicholas J. De Blouw (State Bar # 280922)      County of San Oiegei
      2255 Calle Clara                             0211412020 at 1D:49 :26 ~
 4    La Jolla, CA 92037                            Clerk of tlYe Superior C01Jrt
      Telephone: (858)551-1223                      By Iris Tellez , Dep!arty Clerk
 5    Facsimile: (85 8) 55 1-1232
      Website: www.bamlawca.com
 6
      Attorneys for Plaintiff
 7
 8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                              IN AND FOR THE COUNTY OF SAN DIEGO
                                                             37-2020-00008677-CU-OE-CTL
10     ISMAEL ORTEGA, an individual, on             Case No.- --    - -- - --
       behalf of himself and on behalf of all
11     persons similarly situated,                  CLASS ACTION COMPLAINT FOR:
12
                      Plaintiff,                    1. UNFAIR COMPETITION IN
                                                    VIOLATION OF CAL. BUS. & PROF.
13     vs.                                          CODE§§ 17200, et seq.;
 14                                                 2. FAILURETOPAY OVERTIME
       LOYAL SOURCE GOVERNMENT                      WAGES IN VIOLATION OF CAL. LAB.
       SERVICES LLC, a Limi ted Liability           CODE§§ 510, et seq.;
 15    Company; and Does 1 through 50,              3. FAILURE TO PAY MINIMUM
       Inclusive;                                   WAGES IN VlOLATION OF CA L. LAB.
 16                                                 CODE§§ 11 94, 1197 & 1197.1;
                    Defendants.                     4. FAILURE TO PROVIDE REQUIRED
 17                                                 MEAL PERIODS IN VIOLATION OF
                                                    CAL. LAB. CODE§§ 2 26.7 & 5 l2 AND
 18                                                 THE APPLICABLE IWC WAGE ORDER;
                                                    5. FAILURE TO PROVIDE REQUIRED
 19                                                 REST PERIODS IN VIOLATION OF
                                                    CAL. LAB . CODE§§ 226.7 & 512 AND
20
                                                    THE APPLICABLE IWC WAGE ORDER;
21                                                  6. FAILURE TO PROVIDE ACCURATE
                                                    ITEMIZED STATEMENTS IN
                                                    VIOLATION OF CAL. LAB. CODE § 226;
22                                                  7. FAILURE TO REIMBURSE
23                                                  EMPLOYEES FOR REQUIRED
                                                    EXPENSES IN VIOLATION OF CAL.
24                                                  LAB. CODE § 2802; and,
                                                    8. FAlLURE TO PROVIDE "\¥AGES
                                                    WHEN DUE IN VIOLAT[ON OF CAL.
25
                                                    LAB. CODE§§ 201 1 202 AND 203.
26                                                  DEMAND FOR A JURY TRIAL
27
28                                                  1
                                         CLASS ACTION COM(>LAINT

                                        EXHIBIT A
                                         PAGE 1
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.21 Page 4 of 174



 1           Plaintiff Ismael Ortega ("PLAINTIFF"), an individual, on behalf ofhimself and all other

 2    similarly situated current and former employees, alleges on infonnation and belief, except for
 3    his own acts and knowledge which are based on personal knowledge, the following:
 4
 5                                          THE PARTIES
 6           1.     Defendant Loyal Source Government Services LLC ("DEFENDANT,) is a

 7    limited liability compan y that at all relevant times mentioned herein conducted and continues
 8    to conduct substantial and regular business throughout California.
 9           2.     DEFENDANT is a staffing company that offers health care, human resources, IT

10    and engineering services.
11           3.     PLAINTIFF was employed by DEFENDANT in California as a non-exempt
12    employee entitled to overtime pay and meal and rest periods from June of 2019 to December

13    of 201 9. PLAfNTIFF was at all times relevant mentioned herein classified by DEFENDANT

l4    as a non-exempt employee paid in whole or in part on an hourly basis and received additional
15    compensation from DEFENDANT in the form ofnon-d iscretionaiyincentivewages, including,
 l6   but not limited to, performance bonus wages
17           4.     PLAINTIFF brings this Class Action on behalf of himself and a California class,

18    defined as all individuals who are or previously were employed by DEFENDANT in California
19    and classified as non-exempt employees (the "CALIFORNIA CLASS,') at any time during the

20    period beginning on the date four (4) years prior to the filing of this Complaint and ending on
21    the date as detennined by the Comt (the "CALIFORNIA CLASS PERlOD"). The amount in

22    controversy for the aggregate claim of CALIFORNIA CLASS Members is under five million
23    dollars ($5,000,000.00).

24           5.     PLAINTIFF brings this Class Action on behalf of himself and a CALIFORNIA

25    CLASS in order to fully compensate the CALIFORNIA CLASS for their losses incurred during
26    the CALIFORN1A CLASS PERIOD caused by DEFENDANTs policy and practice which

27    failed to lawfully compensate these employees for all their overtime worked. DEFENDANT's
28
                                                    2
                                        CLASS ACTJON COMPLAmT
                                        EXHIBIT A
                                         PAGE 2
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.22 Page 5 of 174



      policy and practice alleged herein is an unlawful, unfair and deceptive business practice

 2    whereby DEFENDANT retained and continues to retain wages due PLAINTIFF and the other
 3    members of the CALIFORNIA CLASS.                PLAINTIFF and the other members of the
 4    CALIFORNIA CLASS seek an injunction enjoining such conduct by DEFENDANT in the
 5    future, relief for the named PLAINTIFF and the other members of the CALIFORNIA CLASS

 6    who have been economically injured by DEFENDANT's past and current unlawful conduct,
 7    and all other appropriate legal and equitable relief.
 8           6.     The true names and capacities, whether individual, corporate, subsidiary,
 9    partnership, associate or otherwise of defendants DOES 1 through 50, inclusive, are presently
10    unknown. to PLAINTIFF who therefore sues these Defendants by such fictitious names pursuant

11    to Cal. Civ. Proc. Code § 474. PLAINTIFF will seek leave to amend this Complaint to allege
 12   the true names and capacities of Does I tJuough 50, inclusive, when they are ascertained.

 13   PLAINTIFF is informed and believes, and based upon that information and belief alleges, that
14    the Defendants named in this Complaint, including DOES 1 through 50, inclusive, are
 15   responsible in some manner for one or more of the events and happenings that proximately

 16   caused the injuries and damages hereinafter alleged.
 17          7.     The agents, servants and/or employees ofthe Defendants and each of them acting
 18   on behalf of the Defendants acted within the course and scope of his, her or its authority as the

 19   agent, servant and/or employee of the Defendants, and personally participated in the conduct
20    alleged herein on behalf of the Defendants with respect to the conduct alleged herein.
21    Consequently, the acts of each Defendant are legally attributable to the other Defendants and

22    all Defendants are jointly and severally liable to PLAINTIFF and the other members of the
23    CALIFORNIA CLASS, for the loss sustained as a proximate result of the conduct of the

24    Defendants' agents, servants and/or employees.
25    III
26    III
27    ///
28
                                                      3
                                         CLASS ACTTON COMPLAINT

                                         EXHIBIT A
                                          PAGE 3
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.23 Page 6 of 174



 1                                        THE CONDUCT
 2          8.     During the CALIFORNJA CLASS PERIOD, DEFENDANT failed and continues
 3    to fail to accurately calculate and pay PLAINTIFF and the other members ofthe CALIFORNIA

 4    CLASS for their minimum and overtime wages. DEFENDANT unlawfully and unilaterally

 5    failed to accurately calculate minimum and overtime wages for time worked by PLAINTIFF and

 6    other members of the CALIFORNIA CLASS in order to avoid paying these employees the

 7    conect compensation. As a result, PLAINTIFF and the other members of the CALIFORNIA
 8    CLASS forfeited wages due them for working without compensation at the correct minimum

 9    wage and overtime rates. DEFENDANT's policy and practice to not pay the members of the

10    CALIFORNIA CLASS the correct compensation for all time worked in accordance with

11    applicable law is evidenced by DEFENDANT's business records. This policy and practice of

 12   DEFENDANT was intended to purposefully avoid the payment of the correct compensation as

13    required by California law which allowed DEFENDAl~T to illegally profit and gain an unfair

 14   advantage over competitors who complied with the law.

 15         9.     During the CALIFORNIA CLASS PERIOD, DEFENDANT failed to accurately
 16   record and pay PLAINTIFF and other CALIFORNIA CLASS Members for the actual amount

 17 of time these employees worked. Pursuant to the Industrial Welfare Commission Wage Orders,
 18   DEFENDANT is required to pay PLAINTIFF and other CALIFORNIA CLASS Members for

 19   all time worked, m eaning the time during which an employee was subject to the control of an

20    employer, including all the time the employee was permitted or suffered to pennit this work.

21    DEFENDANT required these employees to work off the clock without paying them for all the

22    time they were under DEFENDANTs control.             Specifically, DEFENDANT required

23    PLAINTIFF to work while clocked out during what was supposed to be PLATNTIFF's off-duty

24    meal break. PLAINTIFF was from time to time interrupted by work assignments. Indeed there

25    were days where PLAINTIFF did not even receive a part-ial lunch. As a result, PLATNTIFF and

26    other CALIFORNIA CLASS Members forfeited minimum wage and overtime compensation

 27   by working without their time being accurately recorded and without compensation at the
 28
                                                   4
                                       CLASS ACTION COMPLAlNT
                                       EXHIBIT A
                                        PAGE 4
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.24 Page 7 of 174



 1    applicable minimum wage and overtime rates. To the extent that the time worked off the clock

 2    did not qualify for overtime premium payment, DEFENDANT failed to pay minimum wages
 3    for the time worked off-the-clock in violation of Cal. Lab. Code§§ 1194, 1197, and 1197.1.
 4           10.   State and federal law provides that employees must be paid overtime at one-and-
 5    one-half times their "regular rate of pay." PLAINTIFF and other CALIFORNIA CLASS

 6    Members were compensated at an hourly rate plus incentive pay that was tied to specific
 7    elements of an employee's performance.

 8           11.   The second component of PLAINTIFF's and other CALIFORNIA CLASS
 9    Members' compensation was DEFENDANT's non-discretionary incentive program that paid
10    PLAINTIFF and other CALIFORNIA CLASS Members incentive wages based on their
11    performance for DEFENDANT.          The non-discretionary incentive program provided all
12    employees paid on an hourly basis with incentive compensation when the employees met the

13    various performance goals set by DEFENDANT. However, when calculating the regular rate
14    of pay in order to pay overtime to PLAINTIFF and other CALIFORNIA CLASS Members,
15    DEFENDANT failed to include the incentive compensation as part of the employees, "regular

16    rate of pay" for purposes of calculating overtime pay. Management and supervisors described
 17   the incentive program to potential and new employees as part of the compensation package. As
18    a matter oflaw, the incentive compensation received by PLAINTIFF and other CALIFORNIA

19    CLASS Members must be included in the "regular rate of pay." The failure to do so has
20    resulted in a underpayment of overtime compensation to PLA1NTIFF and other CALIFORNIA

21    CLASS Members by DEFENDANT.
22           12.   In violation of the applicable sections of the California Labor Code and the
23    requirements of the Industrial Welfare Commission ("l'NC") Wage Order, DEFENDANT
24 intentionally and knowingly failed    to compensate PLAINTIFF and the other members of the

25    CALIFORNIA CLASS at the correct rate of pay for all overtime worked. This pohey and

26    practice ofDEFENDANT is intended to purposefully avoid the payment ofthe correct overtime

27    compensation as required by California law which allowed DEFENDANT to illegally profit and
28
                                                   5
                                       CLASS ACTION C011PLAINT
                                       EXHIBIT A
                                        PAGE 5
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.25 Page 8 of 174



 1    gain an unfair advantage over competitors who complied with the law. To the extent equitable
 2    tolling operates to toll claims by the CALIFORNIA CLASS against DEFENDANT, the

 3    CALIFORNIA CLASS PERIOD should be adjusted accordingly.
 4           13.    As a result of their rigorous work schedules, PLAINTIFF and other

 5    CALIFORNIA CLASS Members were from time to time unable to take off duty meal breaks

 6    and were not fully relieved of duty for meal periods. PLAINTIFF and other CALIFORNIA

 7    CLASS Members were from time to time required to perform work as ordered by

 8    D EFENDANT for more than five (5) hours during a shift without receiving an off-duty meal

 9    break. Fwther, DEFENDANT failed to provide PLAINTIFF and CALIFORNIA CLASS
10    Members with a second off-duty meal period from time to time in which these employees were

11    required by DEFENDANT to work ten (10) hours of work. PLAINTIFF and the other

 12   CALIFORNIA CLASS Members therefore forfeited meal breaks without additional

13    compensation and in accordance with DEFENDANT's corporate policy and practice.

 14          14.     Du1ing the CALIFORNIA CLASS PERIOD, PLAJNTlFF and other
 15   CALrFORNIA CLASS Members were from time to time also required to work in excess offour

 16   (4) hours without being provided ten (10) minute rest periods. Further, these employees were

 17   denied their first rest periods of at least ten (1 0) minutes for some shifts worked of at least two

 18   (2) to four (4) hours, a first and second rest period of at least ten ( l 0) minutes for some shifts

 19   worked of between six ( 6) and eight (8) hours, and a first, second and third rest period of at

20    least ten ( 10) m inutes for some shifts worked of ten ( 10) hours or more from time to time.

21    PLAINTIFF and other CALIFORNIA CLASS Members were also not provided with one hour

22    w ages in lieu thereof. As a result of their rigorous work schedules, PLAINTIFF and other

23    C ALIFORNIA CLASS Members were periodically denied their proper rest p eriods by

24    DEFENDANT and DEFENDANT's managers. Additionally, the applicable California Wage

25    Order requires employers to provide employees with off-duty rest periods, which the California

26    Supreme Court defined as time during which an employee is relieved from all work related

27    duties and free from employer control. In so doing, the Court held that the requirement under

28
                                                       6
                                          CLASS ACTXON COMPLAINT
                                          EXHIBIT A
                                           PAGE 6
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.26 Page 9 of 174



 1    California law that employers authorize and permit all employees to take rest period means that

 2    employers must relieve employees of all duties and relinquish control over how employees

 3    spend their time which includes control over the locations where employees may take their rest

 4    period. Employers cannot impose controls that prohibit an employee from taking a brief walk-

 5    five minutes out, five minutes back. Here, DEFENDANT's policy restricted PLAINTIFF and

 6    other CALfFORN1A CLASS Members from unconstrained walks and was unlawful based on

 7    Defendant's rule which stated PLAINTIFF and other CALIFORNIA CLASS Members could

 8    not leave the work premises during their rest period.
 9           15.    Cal. Lab. Code§ 226 provides that every employer shall furnish each ofhis or her

10    employees with an accurate itemized wage statement in writing showing, among other things,

11    gross wages earned and all applicable hourly rates in effect during the pay period and the

12    corresponding amount of time worked at each hourly rate. DEFENDANT from time to time

13    failed to provide to PLAINTIFF and the CALIFORNIA CLASS wage statements that identify

 14   the conect gross and net wages earned, the appl1cable number of hours worked and rates ofpay.

15    Aside, from the violations listed above in this paragraph, DEFENDANT failed to issue to

 16   PLAINTIFF and other CALJFOR.l"JIA CLASS members an itemized wage statement that lists
17    all the requirements under California Labor Code 226 et seq.

 18          16.    DEFENDANT intentionally and knowingly failed to reimburse and indemnify

 19   PLAINTIFF and the other CALIFORNIA CLASS Members for required business expenses
20    incurred by the PLAINTIFF and other CALIFORNIA CLASS Members in direct consequence

21    of d ischarging their duties on behalf of DEFENDANT. Under California Labor Code Section

22    2802, employers are required to indemnify employees for all expenses incun-ed in the course

23    and scope of their employment. Cal. Lab. Code§ 2802 expressly states that "an employer shall

24    indemnify his or her employee for all necessary expenditures or losses incurred by the employee

25    in direct consequence of the discharge of his or her duties, or of his or her obedience to the
26    directions of the employer, even though unlawful, unless the employee, at the time of obeying

27    the directions, believed them to be unlawful."

28
                                                       7
                                         CLASS ACTION C01v.lJ?LAINT
                                        EXHIBIT A
                                         PAGE 7
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.27 Page 10 of 174



  1          17.    In the course of their employment PLAINTIFF and other CALIFORNIA CLASS
  2   Members as a business expense, were required by DEFENDANT to use their own personal
  3   cellular phones as a result of and in furtherance of their job duties as employees for
  4   DEFENDANT but were not reimbursed or indemnified by DEFENDANT for the cost
  5   associated with the use of their personal cellular phones for DEFENDANT's benefit.
  6   Specifically, PLAINTIFF and other CALIFORNIA CLASS Members were required by
  7   DEFENDANT to use their personal cellular phones to for work related issues. As a result, in
  8   the course of their employment with DEFENDANT, PLAINTIFF and other members of the
  9   CA.LIFORJ."\!IA CLASS incurred unreimbursed business expenses which included, but were not
 10   limited to, costs related to the use of their personal cellular phones all on behalf of and for the
 11   benefit of DEFENDANT.
 12          18.    By reason of this conduct applicable to PLAINTIFF and all CALIFORNIA
 13   CLASS Members, DEFENDANT committed acts of unfair competition in violation of the
 14   California U nfair Competition Law, Cal. Bus. & Prof. Code§§ 17200, et seq. (the "UCL"), by
 15   engaging in a company-wide policy and procedure which failed to accurately calculate and
 16   record the correct overtime rate for the overtime worked by PLAINTIFF and other
 17   CALIFORNIA CLASS Members. The proper calculation of these employees' overtime hour
 18   rates is the DEFENDANT's burden. As a result ofDEFENDANT's intentional disregard of
 19   the obligation to meet this burden, DEFENDANT failed to properly calculate and/or pay all
 20   required overtime compensation for work performed by the members of the CALIFORNIA
 21   CLASS and violated the California Labor Code and regulations promulgated thereunder as
 22   herein alleged.
 23          19.     Specifically as to PLATNTIFF's pay, DEFENDANT provided compensation to
 24   him in the form of two components. One component of PLAINTIFF's compensation was a
 25   base hourly wage.      The second component of PLAINTIFF's compensation were non-
 26   discretionary incentive wages. DEFENDANT paid the incentive wages, so long as PLAINTIFF

 27   met certain predefined performance requirements.            PLAINTIFF met DEFENDANT's
 28
                                                       8
                                          CLASS ACTION CO.MPLA.lNT
                                          EXHIBIT A
                                           PAGE 8
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.28 Page 11 of 174



  1   predefined eligibHity performance requirements in various pay periods throughout his

  2   employment with DEFENDANT and DEFENDANT paid PLAINTIFF the non-discretionary
  3   incentive wages.    During these pay periods in which PLAINTIFF was paid the non-
  4   discretionary incentive wages by DEFENDANT, PLAINTIFF also worked overtime for
  5   DEFENDANT, but DEFENDANT never included the incentive compensation in PLAINTIFF's

  6   regular rate of pay for the purposes of calculating what should have been PLAfNTIFF's
  7   accurate overtime rate and thereby underpaid PLAINTIFF for overtime worked throughout his
  8   employment with DEFENDANT.            The incentive compensation paid by DEFENDANT

  9   constituted wages within the meaning of the Cali fornia Labor Code and thereby should have
 10   been part of PLAINTIFF's "regular rate of pay." PLAINTIFF was also from time to time
 11   unable to take off duty meal and rest breaks and was not fully relieved of duty for his meal
 12   periods. PLAINTIFF was required to peiform work as ordered by DEFENDANT for more than

 13   five (5) hours during a shift without receiving an off-duty meal break. Furtl1er, DEFENDANT
 14   failed to provide PLA TNTIFF with a second off-duty meal period from time to tirne in which
 15   he was required by DEFENDANT to work ten ( l 0) hours of work. PLAINTIFF therefore
 16   forfeited meal and rest breaks without additional compensation and in accordance with

 17   DEFENDANT' s corporate policy and practice. DEFEND ANT also provided PLAINTIFF with
 18   a pay stub that failed to accurately display PLAINTfFF' s correct rates of overtime pay and

 19   payments for missed meal and rest periods for certain pay periods in violation of Cal. Lab. Code
 20   § 226(a). To date, DEFEN DANT has not folly paid PLAINTIFF the overtime compensation
 21   still owed to him or any penalty wages owed to him under Cal. Lab. Code§ 203. The amount
 22   in conb.-oversy for PLAINTIFF individually does not exceed the sum or value of $75,000.
 23

 24                                 JURISDICTION AND VENUE
 25          20.    This Court has jurisdiction over this Action pursuant to Cahfornia Code of Civil

 26   Procedure, Section 410 .10 and California Business & Professions Code, Section 17203. This
 27   action is brought as a Class Action on behalf of PLAINTIFF and similarly situated employees

 28
                                                     9
                                         CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 9
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.29 Page 12 of 174



  l   of DEFENDANT pursuant to Cal. Code of Civ. Proc. § 382.

  2         2 1.     Venue is proper in this Court pw·suant to California Code of Civil Procedure,

  3   Sections 395 and 395.5, because DEFENDANT (i) currently maintains and atallrelevanttimes

  4   maintained offices and facilities in this County and/or conducts substantial business in this

  5   County, and (ii) committed the ,vrongful conduct herein alleged in this County against members

  6   of the CALIFORNIA CLASS and CALIFORNIA LABOR SUB-CLASS.
  7

  8                                  THE CALIFORNIA CLASS
  9          22.     PLAINTIFF brings the First Cause of Action for Unfair, Unlawful and Deceptive
 10   Business Practices pursuant to Cal. Bus. & Prof Code§§ 17200, et seq. (the "UCL") as a Class

 11   Action, pursuant to Cal. Code of Civ. Proc. § 382, on behalf of a California class, defined as

 12   all individuals who are or previously were employed by DEFENDANT in California and

 13   classified as non-exempt employees (the "CALIFORNIA CLASS") at any time during the

 14   period beginning on the date four (4) years prior to the filing of this Complaint and ending on
 15   the date as determined by the Court (the "CALIFORNIA CLASS PERIOD"). The amount in

 16   controversy for the aggregate claim of CALIFORNIA CLASS Nlembers is under fiv e million

 17   dollars ($5,000,000.00).

 18          23.     To the extent equitable tolling operates to toll claims by the CALIFORNIA

 19   CLASS against DEFENDANT, the CALIFORNIA CLASS PERIOD should be adjusted

 20   accordingly.

 21          24.     The California Legislature has commanded that "all wages ......earned by any
 22   person in any employment are due and payable twice during each calendar month, on days

 23   designated in advance by the employer as the regular paydays", and further that "[a]ny work

 24   in excess of eight hours in one workday and any work in excess of 40 hours in any one

 25   workweek ... shall be compensated at the rate of n o less than one and one-half times the

 26   regular rate of pay for an employee." (Lab. Code§ 204 and§ 5 l 0(a).) The Industrial Welfare

 27   Commission (IWC), however, is statutorily authorized to "establish exemptions from the

 28
                                                    10
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 10
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.30 Page 13 of 174



  1   requirement that an overtime rate ofcompensation be paid ...... for executive, administrative, and

  2   professional employees, provided [inter alia] that the employee is primarily engaged in duties

  3   that meet the test of the exemption, [and] customarily and regularly exercises discretion and
  4   independent judgment in perfonning those duties ... " (Lab. Code § 5 10(a).) Neither the

  5   PLA[NTIFF nor the other members of the CALIFORNIA CLASS and/or the CALIFORNIA

  6   LABOR SUB-CLASS qualify for exemption from the above requirements.

  7          25.    DEFENDANT, in violation of the applicable Labor Code, Industrial Welfare

  8   Comm-ission ("IWC") Wage Order requirements, and the applicable provisions of Califomia

  9   law, intentionally, knowingly, and wilfully, engaged in a practice whereby DEFENDANT failed
 10   to correctly calculate and record ove11ime compensation for overtime worked by PLAINTIFF

 11   and 1he other members of the CALIFORNIA CLASS, even though DEFENDANT enjoyed the

 12   benefit of this work, required employees to perfo1m this work and permitted or suffered to

 13   permit this overtime work.

 14          26.    DEFENDANT has the legal burden to establish that each and every

 15   CALIFORNIA CLASS Member is paid the applicable rate for all overtime worked and to

 16   accurately calculate the " regular rate of pay'' by including the incenti ve compensation that

 17   PLAINTIFF and members of the CALIFORNIA CLASS were awarded by DEFENDANT.

 18   DEFENDANT, however, as a matter ofpolicy and procedure failed to have in place during the

 19   CALIFORNIA CLASS PERIOD and still fails to have in place a policy or practice to ensure

 20   that each and every CALIFORNIA CLASS M ember is paid the applicable overtime rate for all

 21   overtime worked, so as to satisfy their burden. This common business practice applicable to

 22   each and every CALIFORNIA CLASS Member can be adjudicated on a class-wide basis as

 23   unlawful, unfair, and/or deceptive under Cal. Business & Professions Code §§ 17200, et seq.

 24   (the "UCL,,) as causation, damages, and reliance are not elements of this claim.

 25          27.     At no time during the CALIFORNIA CLASS PERIOD was the compensation for

 26   any member of the CALIFORN IA CLASS properly recalculated so as to compensate the

 27   emp loyee for all ove1iime worked at the applicable rate, as required by California Labor Code

 28
                                                      11
                                          CLASS ACTION COMPLAINT
                                         EXHIBIT A
                                          PAGE 11
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.31 Page 14 of 174



  1   §§ 204 and 510, et seq. At no lime during the CALIFORNIA CLASS PERIOD was the

  2   overtime compensation for any member of the CALIFORNIA CLASS properly recalculated so
  3   as to include all earnings in the overtime compensation calculation as required by California
  4   Labor Code§§ 510, et seq.
  5          28.   The CALIFORNIA CLASS, is so numerous that joinder of all CALIFORNIA
  6   CLASS Members is impracticable.
  7          29.   DEFENDANT violated the rights ofthe CALIFORNIA CLASS under California
  8   law by:

  9                 (a)    Violating the California Unfair Competition Laws, Cal. Bus. & Prof. Code
 10                        §§ 17200, et seq., by unlawfully, unfairly and/or deceptively having in
 11                        place company policies, practices and procedures that failed to pay all
 12                        minimum and overtime wages due the CALIFORNIA CLASS for all time
 13                        worked, and failed to accurately record the applicable rates of all overtime
 14                        worked by the CALIFORNIA CLASS;
 15                 (b)    Committing an act of unfair competition in violation of the CaJifomia

 16                        Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
 17                        tmlawfully, unfairly, and/or deceptively having in place a company policy,
 18                        practice and procedure that failed to correctly calculate overtime

 19                        compensation due to PLAINTIFF and the members of the CALIFORNIA

 20                        CLASS;
 21                 ( c)   Committing an act of unfair competition in violation of the California

 22                        Unfair Compe6tion Laws, Cal. Bus. & Prof. Code§§ 17200, et seq., by

 23                        violating the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 201, et

 24                        seq., by failing to pay the correct federal overtime wages to the
 25                        PLATNTIFF and the members of the CALIFORNIA CLASS as legally

 26                        required by the FLSA, and retaining the unpaid federal overtime to the
 27                        benefit of DEFENDANT.;
 28
                                                     12
                                        CLASS ACTION COMPLAINT
                                        EXHIBIT A
                                         PAGE 12
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.32 Page 15 of 174



  1                 (d)    Committing an act of unfair competition in ·violation of the California

  2                        Unfair Competition Laws, Cal. Bus. & Prof. Code§§ 17200, et seq., by

  3                        failing to provide mandatory meal and/or rest breaks to PLAINTIFF and
  4                        the CALIFORNIA CLASS members; and,

  5                 (e)    Committing an act of unfair competition in violation of the California

  6                        Unfair Competition Laws, Cal. Bus. & Prof. Code§§ 17200 et seq., by
  7                        v iolating Cal. Lab. Code§ 2802 by failing lo reimburse PLAINTIFF and

  8                        the CALIFORNIA CLASS members with necessary expenses incurred in

  9                        the discharge of their job duties.

 10          30.    This Class Action meets the statutory prerequisites for the maintenance of a Class
 11   Action as set forth in Cal. Code of Civ. Proc. § 382, in that:

 12                 (a)    The persons who comprise the CALIFORNIA CLASS are so numerous

 13                        that the joinder of all such persons is impracticable and the disposition of

 14                        their claims as a class will benefit the parties and the Court;

 15                 (b)    Nearly all factual, legal, statutory, declaratory and injunctive relief issues

 16                        that are raised in this Complaint are common to the CALIFORNIA

 17                        CLASS will apply to every member of the CALIFORNIA CLASS;

 18                 ( c)   The claims of the representative PLAINTIFF are typical of tbe claims of

 19                        each member of the CALIFORNIA CLASS. PLAINTIFF, like all the

 20                        other members of the CALIFORNIA CLASS, was subjected to the

 21                        employment practices of DEFENDANT and was a non-exempt employee

 22                         paid on an hourly basis and paid additional non-discretionary incentive

 23                        wages who was subj ected to the DEFENDANT's practice and policy

 24                         which fails to pay the correct rate of overtime wages due to the

 25                         CALIFORNIA CLASS for all overtime worked by the CALIFORNIA

 26                         CLASS     and thereby underpays overtime compensation to the
 27                         CALIFORNIA CLASS. PLAINTIFF sustained economic injury as a

 28
                                                     13
                                         CLASS ACTION COMPLAINT
                                         EXHIBIT A
                                          PAGE 13
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.33 Page 16 of 174



  1                        result of DEFENDANT's employment practices. PLAINTIFF and the

  2                        members of the CALIFORNIA CLASS were and are similarly or

  3                        identically harmed by the same unlawful, deceptive and unfair
  4                        misconduct engaged in by DEFENDANT; and,

  5                (d)     The representative PLAINTIFF will fairly and adequately represent and
  6                        protect the interest of the CALIFORNIA CLASS, and has retained

  7                        counsel who are competent and experienced in Class Action litigation.

  8                        There are no material conflicts between the claims of the representative
  9                        PLAINTIFF and the members of the CALIFORNIA CLASS that would

 10                        make class certification inappropriate. Counsel for the CALIFORNIA

 11                        CLASS will vigorously assert the claims of all CALIFORNIA CLASS

 12                        Members.

 13         31.     In addition to meeting the statutory prerequisites to a Class Action, this action
 14   is properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:
 15                 (a)    Without class certification and detennination of declaratory, injunctive,

 16                        statutory and other legal questions within the class fonnat, prosecution of

 17                        separate actions by individual members ofthe CALTFORNJA CLASS will

 18                        create the risk of:

 19                        1)     Inconsistent or varying adjudications wi th respect to individual
 20                               members of the CALIFORNIA CLASS which would establish

 21                               incompatible standards of conduct for the parties opposing the

 22                               CALIFORNIA CLASS; and/or,

 23                        2)     Adjudication with respect to individual members of the

 24                               CALIFOR.i"JIA CLASS which would as a practical matter be

 25                               dispositive of interests of the other members not party to the

 26                               adjudication or substantially impair or impede their ability to

 27                               protect their interests.

 28                                                  14
                                         CLASS ACTION CO"tv!PLAINT

                                        EXHIBIT A
                                         PAGE 14
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.34 Page 17 of 174



                 (b)   The parties opposing the CALIFORNIA CLASS have acted or refused to
  2                    act on grounds generally applicable to the CALIFORNIA CLASS, making

  3                    appropriate class-wide relief with respect to the CALIFORNIA CLASS
  4                    as a whole in that DEFENDANT failed to pay all wages due. Including

  5                    the correct overtime rate, for all worked by the members of the

  6                    CALIFORNIA CLASS as required by law;

  7                    1)    With respect to the First Cause of Action, the final relief on behalf

  8                          ofthe CALIFORNIA CLASS sought does not relate exclusively to

  9                          restitution because through this claim PLAINTIFF seeks

 10                          declaratory relief holding that the DEFENDANT's policy and

 11                          practices constitute unfair competition, along with declaratory

 12                          relief, injunctive relief, and incidental equitable relief as may be

 13                          necessary to prevent and remedy the conduct declared to constitute

 14                          unfair competition;
 15              (c)   Conm1on questions of law and fact exist as to the members of the
 16                    CALIFORNIA CLASS, with respect to the practices and v iolations of

 17                    California law as listed above> and predominate over any question

 18                    affecting only individual CALIFORNIA CLASS Members, and a Class

 19                    Action is superior to 0th.er available methods for the fair and efficient

 20                    adjudication of the cono.·oversy, including consideration of:

 21                    1)     The interests of the members of the CALIFORNIA CLASS in

 22                           individually controlling the prosecution or defense of separate

 23                           actions in that the substantial expense of individual actions will be

 24                           avoided to recover the relatively small amount of economic losses

 25                           sustained by the individual CALIFORNIA CLASS Members when

 26                           compared to the substantial expense and burden of individual

 27                           prosecution of this litigation;

 28                                             15
                                    CLASS ACTION COMPLAINT

                                    EXHIBIT A
                                     PAGE 15
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.35 Page 18 of 174



  1                       2)     Class certification will obviate the need for unduly dupl icative
  2                              litigation that would create the risk of:

  3                              A.     Inconsistent or vaiying adjudications with respect to
  4                                     individual members of the CALIFORNIA CLASS, which
  5                                     would establish incompatible standards of conduct for the

  6                                     DEFENDANT; and/or,

  7                              B.     Adjudications with respect to individual members of the

  8                                     CALIFORNIA CLASS would as a practical matter be

  9                                     dispositive of the interests of the other members not parties

 10                                     to the adjudication or substantially impair or impede their

 11                                     ability to protect their interests;
 12                       3)     In the context of wage litigation because a substantial number of

 13                              individual CALIFORNIA CLASS Members will avoid asseiiing

 14                              their legal rights out of fear ofretaliation by DEFENDANT, which

 15                              may adversely affect an individual's job with DEFENDANT or
 16                              with a subsequent employer, the Class Action is the only means to

 17                              assert their claims through a representative; and,
 18                       4)     A class action is superior to other available methods for the fair

 19                              and efficient adjudication of this litigation because class treatment

 20                              will obviate the need for unduly and unnecessary duplicative

 21                              litigation that is likely to result in the absence of certification of

 22                              this action pursuant to Cal. Code of Civ. Proc. § 3 82.

 23         32.    This Court should pemit this action to be maintained as a Class Action pursuant
 24   to Cal. Code of Civ. Proc. § 382 because:

 25                (a)    The questions of law and fact common to the CALIFORNIA CLASS
 26                       predominate over any question affecting only individual CALIFORNIA
 27                       CLASS Members because the DEFENDANT' s employment practices are

 28                                                 16
                                       CLASS ACTTON COMPLAINT

                                       EXHIBIT A
                                        PAGE 16
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.36 Page 19 of 174



  1                    applied with respect to the CALIFORNIA CLASS;
  2              (b)   A Class A ction is superior to any other available method for the fair and

  3                    efficient adjudication of the claims of the members of the CALIFORNIA
  4                    CLASS because in the context of employment litigation a substantial
  5                    number of individual CALIFORNIA CLASS Members will avoid

  6                    asserting their 1ights individual Iy out of fear of retaliation or ad verse

  7                    impact on their employment;

  8              (c)   The members of the CALJFORNIA CLASS are so numerous that it is

  9                    impractical to bring all members of the CALIFORNIA CLASS before the

 10                    Court;

 11              (d)   PLAINTIFF, and the other CALIFORNIA CLASS :tviembers, will not be
 12                    able to obtain effective and economic legal redress unless the action is

 13                    maintained as a Class Action;

 14              (e)   There is a community of interest in obtaining appropriate legal and

 15                    equitable relief for the acts of unfair competition, statutory violations and

 16                    other improprieties, and in obtaining adequate compensation for the

 17                    damages and injuries which DEFENDANT's actions have inflicted upon

 18                    the CALIFORNIA CLASS;

 19              (f)   There is a community of interest in ensuring that the combined assets of

 20                    DEFENDANT are sufficient to adequately compensate the members of

 21                    the CALIFORNIA CLASS for the injuries sustained;

 22              (g)   DEFENDANT has acted or refused to act on grounds generally applicable

 23                    to the CALIFORNIA CLASS, thereby making final class-wide relief

 24                    appropriate with respect to the CALIFORNIA CLASS as a whole;

 25              (h)   The members ofthe CALIFORNIA CLASS are readily ascertainable from

 26                    the business records of DEFENDANT; and,
 27              (i)   Class treatment provides manageable judicial treatment calculated to bring

 28                                              17
                                     CLASS ACTION COMPLAINT

                                    EXHIBIT A
                                     PAGE 17
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.37 Page 20 of 174



  1                        a efficient and rapid conclusion to all litigation of all wage and hour
  2                        related claims arising out of the conduct of DEFENDANT as to the
  3                        members of the CALlFOR..l"\JIA CLASS.
  4          33.    DEFENDANT maintains records from which the Court can ascertain and identify

  5   by job title each of DEFENDANT's employees who as have been intentionally subjected to
  6   DEFENDANT's conduct as herein alleged.            PLAINTIFF will seek leave to amend the
  7   Complaint to include any additional job titles of similarly situated employees when they have
  8   been identified.

  9
 10                           THE CALIFORNIA LABOR SUB-CLASS
 11          34.    PLAINTIFF further brings the Second, Third, Fourth, Fifth, Sixth, Seventh and
 12   Eighth causes of Action on behalf of a California sub-class, defined as all members of the

 13   CALIFORNIA CLASS classified as non-exempt employees (the "CALIFORNIA LABOR
 14   SUB-CLASS") at any time during the period beginning on the date three (3) years prior to the
 15   filing ofthe complaint and ending on the date as determined by the Court (the "CALIFORNIA
 16   LABOR SUB-CLASS PERlOD") pursuant to Cal. Code of Civ. Proc.§ 382. The amount in

 17   controversy for the aggregate claim of CALIFORNIA LABOR SUB-CLASS Members is under

 18   five million dollars ($5,000,000.00).
 19          35.    DEFENDANT, in violation of the applicable Labor Code, Indust1ial Welfare
 20   Com.mission ("IWC") Wage Order requirements, and the applicable provisions of California
 21   law, intentionally, knowingly, and wilfully, engaged in a practice whereby DEFENDANT failed
 22   to correctly calculate overtime compensation for the overtime worked by PLAINTIFF and the

 23   other members of the CALIFORNIA LABOR SUB-CLASS, even though DEFENDANT
 24   enjoyed the benefit of this work, required employees to perform this work and permitted or

 25   suffered to permit this overtime work. DEFEND ANT has denied these CAL£FORN1A LABOR
 26   SUB-CLASS Members overtime wages at the conect amount to which these employees are
 27   entitled in order to unfairly cheat the competition and unlawfully profit. To the extent equitable
 28                                                  18
                                         CLASS ACTION CO.MFLATNT

                                         EXHIBIT A
                                          PAGE 18
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.38 Page 21 of 174



  1   tolling operates to toll claims by the CALIFORNIA LABOR SUB-CLASS against

  2   DEFENDANT, the CALIFORNIA LABOR SUB-CLASS PERIOD should be adjusted

  3   accordingly.

  4          36.     DEFENDANT maintains records from which the Court can ascertain and identify

  5   by name and job title, each of DEFENDANT's employees who have b een intentionally
  6   subjected to DEFENDANT's conduct as herein alleged. PLAINTIFF will seek leave to amend

  7   the complaintto include any additionalj ob titles of similarly situated employees when they have

  8   been identified.

  9          37.     The CALIFORNIA LABOR SUB-CLASS is so nwnerous that joinder of all

 l0   CALIFORNIA LABOR SUB-CLASS Members is impracticable.
 I1          3 8.    Common questions of law and fact exist as to members of the CALIFORNIA

 12   LABOR SUB-CLASS, including, but not limited, to the following:

 13                  (a)    Whether DEFENDANT unlawfully failed to correctly calculate and pay

 14                         overtime compensation to members ofthe CALIFORNIA LABOR SUB-

 15                         CLASS in violation of the California Labor Code and California

 16                         regulations and the applicable California Wage Order;

 17                  (b)    Whether the members of the CALIFORNIA LABOR SUB-CLASS are

 18                         entitled to ove11ime compensation for overtime worked under the overtime

 19                         pay requirements of California law;

 20                  (c)    Whether DEFENDANT failed to accurately record the applicable

 21                         overtime rates for all overtime worked PLAINTIFF and the other

 22                         members of the CALIFORNIA LABOR SUB-CLASS;

 23                  ( d)   Whether DEFENDANT failed to provide PLAINTIFF and the other

 24                         members of the CALIFORNIA L ABOR SUB-CLASS with legally

 25                         required uninten-upted thirty (30) minute meal breaks and rest periods;

 26                  (e)    vVhether DEFENDANT failed to provide PLAINTIFF and the other

 27                         members of the CALIFORNIA LABOR SUB-CLASS with accurate
 28                                                  19
                                         CLASS ACTION COMPLAINT

                                        EXHIBIT A
                                         PAGE 19
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.39 Page 22 of 174



  1                       itemized wage statements;
  2                (t)    Whether DEFENDANT has engaged in unfair competition by the

  3                       above-listed conduct;
  4                (g)    The proper measure of damages and penalties owed to the members of the

  5                       CALIFORNIA LABOR SUB-CLASS; and,

  6                (h)    Whether DEFENDANT's conduct was willful.

  7         39.    DEFENDANT failed to accurately calculate overtime compensation for the
  8   CALIFORNIA LABOR SUB-CLASS Members and failed to provide accurate records of the

  9   applicable overtime rates for the overtime worked by these employees.             AU of the

 10   CALIFORNIA LABOR SUB-CLASS Members, including PLAINTIFF, were non-exempt

 11   employees who were paid on an hourly basis by DEFENDANT according to company

 l2   procedures as alleged herein above. This business practice was applied to each and every

 13   member of the CALIFORNIA LABOR SUB-CLASS, and therefore, the propriety of this

 14   conduct can be adjudicated on a class-wide basis.

 15         40.    DEFENDANT violated the rights of the CALIFORNIA LABOR SUB-CLASS
 16   under California law by:

 17                (a)    Violating Cal. Lab. Code§§ 5 10, et seq., by failing to accurately pay

 18                       PLAINTIFF and the members of the CALIFORNIA LABOR SUB-

 19                       CLASS the correct overtime pay for which DEFENDANT is liable

 20                       pmsuant to Cal. Lab. Code§ 1194 & § 1 [98;

 21                (b)    Violating Cal. Lab . Code§§ 1194, 1197 & 1197 .l et seq., by failing to

 22                       accurately pay PLAINTIFF and the members of the CALIFORNIA

 23                       LABOR SUB-CLASS the correct minimum wage pay for which

 24                       DEFENDANT is liable pursuant to Cal. L ab. Code§§ 1194 and 1197;
 25                 (c)   Violating Cal. Lab. Code §§ 226.7 and 512, by failing to provide

 26                       PLAINTIFF and the other members ofthe CALIFORNIA LABOR SUB-
 27                       CLASS with all legally required off-duty, uninterrupted thirty (30) minute
 28                                                20
                                       CLASS ACTION COMPLAINT

                                       EXHIBIT A
                                        PAGE 20
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.40 Page 23 of 174



                           meal breaks and the legally required rest breaks; and,

  2                 ( d)   Violating Cal. Lab. Code§ 226, by failing to provide PLAINTIFF and the

  3                        members of the CALIFORNIA LABOR SUB-CLASS with an accurate
  4                        itemized statement in writing showing all accmate and applicable

  5                        overtime rates in effect during the pay period and the corresponding

  6                        amount of time worked at each overtime rate by the employee;

  7                 (e)    Violating Cal. Lab. Code § 2802 by failing to reimburse PLAINTIFF and

  8                        the CALIFORNIA LABOR SUB-CLASS members with necessary

  9                        expenses incurred in the discharge of their job duties; and,

 10                 (f)    Violating Cal. Lab. Code§§ 201, 202 and/or 203, which provides that

 11                        when an employee is discharged or quits from employment, the employer

 12                        must pay the employee all wages due without abatement, by failing to

 13                        tender full payment and/or restitution of wages owed or in the manner

 14                        required by California law to the members ofthe CALIFORNIA LABOR

 15                        SUB-CLASS who have terminated their employment.

 16          41.    This Class Action meets the statutory prerequisites for the maintenance of a Class

 17   Action as set forth in Cal. Code of Civ. Proc. § 382, in that:

 18                 (a)    The persons who comprise the CALIFOR1\1JA LABOR SUB-CLASS are

 19                        so numerous that the joinder of all CALIFORNIA LABOR SUB-CLASS

 20                        Members is impracticable and the disposition of their claims as a class

 21                        will benefit the parties and the Court;

 22                 (b)    Nearly all factual, legal, statutory, declaratory and injunctive relief issues

 23                        that are raised in this Complaint are common to the CALIFORNIA

 24                        LABOR SUB-CLASS and will apply to every member of the

 25                        CALIFORNIA LABOR SUB-CLASS;
 26                 (c)    The claims of the representative PLAINTIFF are typical of the claims of

 27                        each member of the CALIFORNIA LABOR SUB-CLASS. PLAINTIFF,

 28                                                  21
                                         CLASS ACTION CO!vlPLAlNT

                                         EXHIBIT A
                                          PAGE 21
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.41 Page 24 of 174



  1                       like all the other members of the CALIFORNIA LABOR SUB-CLASS,

  2                       was a non-exempt employee paid on an hourly basis and paid additional

  3                       non-discretionary incentive wages         who    was    subjected   to   the

  4                       DEFENDANT's practice and policy which failed to pay the correct rate

  5                       of overtime wages due to the CALIFORNIA LABOR SUB-CLASS for

  6                       all overtime worked. PLAINTIFF sustained economic injury as a result

  7                       ofDEFENDANT' s employment practices. PLAINTIFF and the members

  8                       of the CALIFORl\l IA LABOR SUB-CLASS were and are similarly or

  9                       identically harmed by the same unlawful, deceptive and unfair

 10                       misconduct engaged in by DEFENDANT; and,

 11                (d)    The representative PLAINTIFF will fairly and adequately represent and

 12                       protect the interest of the CALIFORN1A LABOR SUB-CLASS, and has

 13                       retained counsel who are competent and experienced in Class Action

 14                       litigation. There are no material conflicts between the claims of the

 15                       representative PLAINTIFF and the members of the CALIFORNIA

 16                       LABOR SUB-CLASS thal would make class certification inappropriate.

 17                       Counsel for the CALIFORNIA LABOR SUB-CLASS will vigorously

 I8                       assert the claims of all CALIFORNIA LABOR SUB -CLASS Members.

 19          42.   In addition to meeting the statutory prerequisites to a Class Action, this action is

 20   properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc.§ 382, in that:

 21                (a)    Without class certification and determination of declaratory, injunctive,

 22                       statutory and other legal questions within the class format, prosecution of

 23                       separate actions by individual members of the CALIFORNIA LABOR

 24                       SUB-CLASS will create the risk of:

 25                        1)     Inconsistent or varying adjudications with respect to individual

 26                              m embers of the CALIFORNIA LABOR SUB-CLASS which
 27                              would establish incompatible standards of conduct for the parties

 28                                                 22
                                        CLASS ACTION COMPLAINT

                                       EXHIBIT A
                                        PAGE 22
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.42 Page 25 of 174



  1                          opposing the CALIFORNIA LABOR SUB-CLASS; or,
  2                    2)    Adjudication with respect to individual members of the

  3                          CALIFORNIA LABOR SUB-CLASS which would as a practical
  4                          matter be dispositive of interests of the other members not party to

  5                          the adjudication or substantially impair or impede their ability to
  6                          protect their interests.
  7              (b)   The parties opposing the CALIFORNIALABOR SUB-CLASS have acted

  8                    or refused to act on groW1ds generally applicable to the CALIFORNIA

  9                    LABOR SUB-CLASS, making appropriate class-wide relief with respect
 10                    to the CALIFORNIA LABOR SUB-CLASS as a whole in that

 11                    DEFENDANT failed to pay all wages due. Including the correct overtime
 12                    rate, for all overtime worked by the members of the CALIFORNIA

 13                    LABOR SUB-CLASS as required by law;
 14              (c)   Common questions of law and fact predominate as to the members of the
 15                    CALIFORNlA LABOR SUB-CLASS, with respect to the practices and
 16                    violations of California Law as listed above, and predominate over any

 17                    question affecting only individual CALIFORNIA LABOR SUB-CLASS

 18                    Members, and a Class Action is superior to other available methods for

 19                    the fair and efficient adjudication of the controversy, including

 20                    consideration of:

 2l                    1)     The interests of the members of the CALIFORNIA LABOR SUB-

 22                           CLASS in individually controlling the prosecution or defense of
 23                           separate actions in that the substantial expense of individual

 24                           actions will be avoided to recover the relatively small amount of

 25                           economic losses sustained by the individual CALIFORNIA
 26                           LABOR SUB-CLASS Members when compared to the substantial
 27                           expense and burden of individual prosecution of this litigation;

 28                                             23
                                    CLASS ACTION CO.MPLAINT

                                   EXHIBIT A
                                    PAGE 23
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.43 Page 26 of 174



  1                       2)     Class certification will obviate the need for unduly duplicative

  2                              litigation that would create the risk of:
  3                              A.     Inconsistent or varying adjudications with respect to
  4                                     individual members of the CALIFORNIA LABOR SUB-

  5                                     CLASS, which would establish incompatible standards of

  6                                     conduct for the DEFENDANT; and/or,
  7                              B.     Adjudications with respect to individual members of the

  8                                     CALIFORNIA LABOR SUB-CLASS would as a practical

  9                                     matter be dispositive of the interests of the other members

 10                                     not parties to the adjudication or substantially impair or

 11                                     impede their ability to protect their interests;

 12                       3)     In the context of wage litigation because a substantial number of
 13                              individual CALIFORNIA LABOR SUB-CLASS Members will

 14                              avoid asserting their legal rights out of fear of retaliation by

 15                              DEFENDANT, which may adversely affect an individual's job

 16                              with DEFENDANT or with a subsequent employer, the Class

 17                              Action is the only means to assert their claims through a

 18                              representative; and,

 19                       4)     A class action is superior to other available methods for Lhe fair

 20                              and efficient adjudication of this litigation because class treatment
 21                              will obviate the need for unduly and unnecessary duplicative

 22                              litigation that is likely to result in the absence of certification of

 23                              this action pursuant to Cal. Code of Civ. Proc.§ 382.

 24         43.    This Court should pennit this action to be maintained as a Class Action pursuant

 25   to Cal. Code of Civ. Proc. § 382 because:

 26                (a)    The questions of law and fact common to the CALIFORNIA LABOR

 27                       SUB-CLASS predominate over any question affecting only individual

 28                                                 24
                                       CLASS ACTION CO.MPLAJNT

                                       EXHIBIT A
                                        PAGE 24
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.44 Page 27 of 174



  1                    CALIFORNIA LABOR SUB-CLASS Members;
  2              (b)   A C lass Action is superior to any other available method for the fair and
  3                    efficient adjudication of the claims of the members of the CALIFORNIA

  4                    LABOR SUB-CLASS because in the context of employment litigation a
  5                    substantial number of individual CALIFORNIA LABOR SUB-CLASS

  6                    Members will avoid asserting their rights individually out of fear of
  7                    retaliation or adverse impact on their employment;

  8              (c)   The members of the CALIFORNIA LABOR SUB-CLASS are so

  9                    numerous that it is impractical to bring all members ofthe CALIFORNIA

 10                    LABOR SUB-CLASS before the Court;

 11              (d)   PLAINTIFF, and the other CALIFORNIA LABOR SUB-CLASS

 12                    Members, will not be able to obtain effective and economic legal redress

 13                    unless the action is maintained as a Class Action;

 14              (e)   There is a community of interest in obtaining appropriate legal and
 15                    equitable relief for the acts of unfair competition, statutory violations and

 16                    other improprieties, and in obtaining adequate compensation for the

 17                    damages and injmies which DEFENDANT's actions have inflicted upon

 18                    the CALIFORL"ITA LABOR SUB-CLASS;

 19              (±)   There is a community of interest in ensuring that the combined assets of

 20                    DEFENDANT are sufficient to adequately compensate the members of

 21                    the CALIFORNIA LABOR SUB-CLASS for the injuries sustained;
 22              (g)   DEFENDANT has acted or refused to act on grounds generally applicable

 23                    to the CALIFORNIA LABOR SUB-CLASS, thereby making final class-

 24                    wide relief appropriate with respect to the CALIFORNIA LABOR SUB-

 25                    CLASS as a whole;

 26              (h)   The members of the CALIFORNIA LABOR SUB-CLASS are readily
 27                    ascertainable from the business records of DEFENDANT.                   The

 28                                              25
                                    CLASS ACTION CO:tv.IPLATNT

                                    EXHIBIT A
                                     PAGE 25
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.45 Page 28 of 174



  1                       CALIFORNIA LABOR SUB-CLASS consists of all CALIFORNIA
  2                       CLASS Members classified as non-exempt employees during the

  3                       CALIFORNIA LABOR SUB-CLASS PERIOD; and,
  4                (i)    Class treatment provides manageab Ie j uclicial treatment calculated to bring
  5                       a efficient and rapid conclusion to all litigation of all wage and how·
  6                       related claims arising out of the conduct of DEFENDANT as to the
  7                       members of the CALIFORNIA LABOR SUB-CLASS.

  8
  9                                 FIRST CAUSE OF ACTION
 10                                For Unlawful Business Practices

 11                          [Cal. Bus. And Prof. Code§§ 17200, et seq.]
 12        (By PLAINTIFF and the CALIFORNIA CLASS and Against All Defendants)
 13         44.     PLAINTIFF, and the other members of the CALIFORNIA CLASS, reallege and

 14   incorporate by this reference, as though fully set forth herein, the prior paragraphs of this
 15   Complaint.

 16         45.     DEFENDANT is a "person" as that term is de[1.D.ed under Cal. Bus. and Prof.
 17   Code§ 17021.

 18          46.   California Business & Professions Code§§ 17200, et seq. (the "UCL") defines

 19   unfair competition as any unlawful, unfair, or fraudulent business act or practice. Section

 20   17203 authorizes injunctive, declaratory, and/or other equitable relief with respect to unfair
 21   competition as follows:
 22          Any person who engages, has engaged, or proposes to engage in unfair
             competition may be enjoined in any court of competent jurisdiction. The court
 23          may make such orders or judgments, including the appointment of a receiver, as
             may be necessary to prevent the use or employment by any person of any practice
 24          which constitutes unfair competition, as defined in this chapter, or as may be
             necessary to restore to any person in interest any money or property, real or
 25          personal, which may have been acquired by means of such unfair competition.
 26   Cal. Bus. & Prof. Code § 17203.

 27          47.    By the conduct alleged herein, DEFENDANT has en.gaged and continues to
 28                                                 26
                                        CLASS ACTION COMPLAINT

                                        EXHIBIT A
                                         PAGE 26
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.46 Page 29 of 174



      engage in a business practice which violates California law, including but not limited to, the

  2   applicable Wage Order(s), the California Code of Regulations and the California Labor Code

  3   includingSections204,210,226.7,510,512, 1194, 1197, 1197.1, 1198,2802,TheFairLabor

  4   Standards Act and federal regulations promulgated therellllder, for which this Court should

  5   issue declaratory and other equitable relief pursuant to Cal. Bus. & Prof. Code § 17203 as may

  6   be necessa1y to prevent and remedy the conduct held to constitute unfair competition, including

  7   restitution of w ages wrongfully withheld.

  8          48.    By the conduct alleged herein, DEFENDANT's practices were unlawful and
  9   unfair in that these practices violated public policy, were immoral, unethical, oppressive,
 10   unscrupulous or substantially injurious to employees. and were without valid justification or

 11   utility for which this Court should issue equitable and injunctive relief pursuant to Section

 12   17203 ofthe California Business & Professions Code, including restitution ofwages wrongfully

 13   withheld.

 14          49.    By the conduct alleged h erein , DEFENDANT's practices were deceptive and

 15   fraudulent in that DEFENDANT's policy and practice failed to pay PLAINTIFF, and oth er

 l6   members of the CALIFORNIA CLASS, minimum and overtime wages for all time worked,
 17   failed to accurately to record the applicable rate of all overtime worked, failed to pay reporting

 18   time wages owed, failed to reimburse necessary business expenses incurred, and failed to

 19   provide the required amount of overtime compensation due to a miscalculation of the overtime

 20   rate that cannot be justified, pursuant to the applicable Cal. Lab. Code, and Industrial Welfare

 21   Commission requirements in violation of Cal. Bus. Code§§ 17200, et seq., and for which this

 22   Court should issue injunctive and equitable relief, pursuant to Cal. Bus. & Prof. Code § 17203,

 23   including restitution of wages wrongfully withheld.
 24          50.    By the conduct alleged herein, DEFENDANT' s practices were also unlawful,
 25   unfair and deceptive in that DEFENDANT's employment practices caused PLAINTIFF and the

 26   other members of the CALIFORNIA CLASS to be underpaid during their employment with

 27   DEFENDANT.

 28                                                  27
                                         CLASS ACTION COMPLAINT

                                         EXHIBIT A
                                          PAGE 27
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.47 Page 30 of 174



  1         51.     By the conduct alleged herein, DEFENDANT's practices were also unfair and

  2   deceptive in that DEFENDANT' s policies, practices and procedures failed to provide

  3   mandatory meal and/or rest breaks to PLAINTIFF and the CALIFORNIA CLASS members.

  4          52.    Therefore, PLAINTIFF demands on behalf of himself and on behalf of each

  5   CALIFOR.." JIA CLASS member, one (1) hour of pay for each workday in which an off-duty

  6   meal period was not timely provided for each five (5) homs ofwork, and/or one (1) hour ofpay

  7   for each workday in which a second off-duty meal period was not timely provided for each ten

  8   (10) hours of work.

  9          53.    PLAINTIFF further demands on behalf of himself and on behalf of each
 10   CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off duty

 11   paid rest period was not timely provided as required by law.

 12          54.    By and through the unlawful and unfair business practices described herein,

 13   DEFENDANT has obtained valuable property, money and services from PLAINTIFF and the

 14   other members of the CALIFORNIA CLASS, including ean1ed wages for all overtime worked,

 15   and has deprived them of valuable rights and benefits guaranteed by law and contract, all to the

 16   detriment of these employees and to the benefit ofDEFENDANT so as to allow DEFENDANT

 17   to unfairly compete against competitors who comply with the law.

 18          55.    All the acts described herein as violations of, among other things, the Industrial

 19   Welfare Commission Wage Orders, the Califmnia Code of Regulations, and the Californi a

 20   Labor Code, were unlawful and in violation of public policy, were immoral, unethical,

 21   oppressive and unscrupulous, were deceptive, and thereby constitute unlawful, unfair and

 22   deceptive business practices in violation of Cal. Bus. & Prof. Code §§ l 7200, et seq.

 23          56.    PLAINTIFF and the other members ofthe CALIFORNIA CLASS are entitled to,

 24   and do, seek such relief as may be necessary to restore to them the money and prope1ty which

 25   DEFENDANT has acquired, or of which PLAINTIFF and the other members of the

 26   CALIFORNIA CLASS have been deprived, by means of the above described unlawful and
 27   unfair business practices, including earned but unpaid wages for all overtime worked.

 28                                                 28
                                         CLASS ACTION COMPLAINT

                                        EXHIBIT A
                                         PAGE 28
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.48 Page 31 of 174



  1          57.    PLAINTIFF and the other members of the CALIFORNIA CLASS are further

  2   entitled to, and do, seek a declaration that the described business practices are unlawful, unfair

  3   and deceptive, and that injunctive relief should be issued restraining DEFENDANT from
  4   engaging in any unlawful and llll.fair business practices in the future.

  5          58.    PLAINTIFF and the other members of the CALIFORNIA CLASS have no plain,

  6   speedy and/or adequate remedy at law that will end the unlawful and unfair business practices

  7   of DEFENDANT. Further, the practices herein alleged presently continue to occur unabated.

  8   As a result of the unlawful and unfair business practices described herein, PLAINTIFF and the

  9   other members of the CALIFORl~IA CLASS have suffered and will continue to suffer

 10   irreparable legal and economic harm unless DEFENDANT is restrained from continuing to
 11   engage in these unlawful and unfair business practices.

 12

 13                                  SECOND CAUSE OF ACTION

 14                           For Failure To Pay Overtime Compensation
 15                           {Cal. Lab. Code§§ 204, 510, 1194 and 1198]
 16       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All

 17                                             Defendants)
 18          59.    PLAINTIFF, and the other members ofthe CALIFOR.i'-.JIA LABOR SUB-CLASS,

 19   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs

 20   of thi s Complaint.

 21          60.    PLAINTIFF and the other members ofthe CALIFORNIA LABOR SUB-CLASS

 22   bring a claim for DEFENDANT's willful and intentional violations of the California Labor

 23   Code and the Industrial W elfare Commission requirements for DEFENDANT 's failure to

 24 accurately calculate the applicable rates for al! overtime worked by PLAINTIFF and other
 25   members of the CALIFORNIA LABOR SUB-CLASS and DEFENDANT, s failure to properly

 26   compensate the members of the CALIFORNIA LAB OR SUB-CLASS for overtime worked,

 27   including, work performed in excess of eight (8) hours in a workday and/or forty ( 40) hours in

 28                                                   29
                                          CLASS ACTION COMPLAINT

                                         EXHIBIT A
                                          PAGE 29
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.49 Page 32 of 174



  1 any workweek.
  2          61.    Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and

  3   public policy, an employer must timely pay its employees for all hours worked.
  4         · 62.   Cal. Lab. Code § 510 further provides that employees in California shall not be

  5   employed more than eight (8) hours per workday and/or more than forty (40) hours per

  6   workweek unless they receive additional compensation beyond their regular wages in amounts

  7   specified by law.

  8          63.    Cal. Lab. Code§ 1194 establishes an employee's right to recover unpaid wages,

  9   including ove11ime compensation and interest thereon, together w ith the costs ofsuit. Cal. Lab.

 10   Code§ 1198 further states that the employment of an employee for longer hours than those

 11   fixed by the Indusn·ial Welfare Commission is unlawful.

 12          64.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and

 13   CALIFORNIA LABOR SUB-CLASS Members were required, permitted or suffered by

 14   DEFENDANT to work for DEFENDANT and were not paid for all the time they worked,

 15   including ove1time work. DEFENDANT maintained a wage practice of paying PLAINTIFF and

 16   the other members ofthc CALIFORNIA LABOR SUB-CLASS without regard to the correct

 17   amount of overtime worked and correct applicable overtime rate for the amount of overtime

 18   they worked. As set forth herein, DEFENDANT's policy and practice was to unlawfully and

 19   intentionally deny timely p ayment of wages due for the overtime worked by PLAINTIFF and

 20   the other members of the CALIFORNIA LABOR SUB-CLASS, and DEFENDANT in fact

 21   failed to pay these employees the correct applicable overtime wages for all overtime worked.

 22          65.    DEFENDANT's unlawful wage and hum practices manifested, without

 23   limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a result of

 24   implementing a policy and practice that denied accurate compensation to PLAINTIFF and the

 25   other members ofthe CALIFORNIA LABOR SUB-CLASS for all overtime worked, including,

 26   the work perfonned in excess of eight (8) hours in a workday and/or forty (40) houts in any

 27   workweek.

 28                                                  30
                                         CLASS ACTION COMPLAINT

                                         EXHIBIT A
                                          PAGE 30
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.50 Page 33 of 174



  1          66.    In committing these violations of the California Labor Code 1 DEFENDANT
  2   inaccw·ately calculated the amount of overtime worked and the applicable overtime rates and

  3   consequently underpaid the actual time worked by PLAINTIFF and other members of the
  4   CALIFORNIA LABOR SUB-CLASS. DEFENDANT acted in an illegal attempt to avoid the

  5   payment of all earned w ages, and other benefits in violation of the California Labor Code, the

  6   Industiial Welfare Commission requirements and other applicable laws and regulations.

  7          67.    As a direct result ofDEFENDANT's unlawful wage practices as alleged herein,

  8   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did not
  9   receive full compensation for all overtime worked.

 10          68.    Cal. Lab. Code§ 515 sets out various categories of employees who are exempt

 11   from the overtime requirements of the law. None of these exemptions are applicable to

 12   PLAINTIFF and the other m embers of the CALIFORNIA LABOR SUB-CLASS. Further,

 13   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS are not subject

 14   to a valid collective bargaining agreement that would preclude the causes of action contained

 15   herein this Complaint. Rather, the PLAINTIFF brings this Action on behalf of himself and the

 16   CALlFORNIA LABOR SUB-CLASS based on DEFENDANT ' s violations of non-negotiab le,

 l7   non-waiveable rights provided by the State of Califomia.

 18          69.    During the CALIFORNIA LABOR SUB-CLASS PERlOD, PLAINTIFF and the
 19   other members ofthe CALIFORNIA LABOR SUB-CLASS were paid less for time worked that

 20   they were entitled to, constituting a failure to pay all earned wages.

 21          70.    DEFENDANT failed to accurately pay PLAINTIFF and the other members ofthe

 22   CALIFORNIA LABOR SUB-CLASS overtime wages for the time they worked which was in

 23   excess of the maximum hours permissible by law as required by Cal. Lab. Code§§ 510, 1194
 24   & 1198, even though PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-

 25   CLASS were required to work, and did in fact work, overtime as to which DEFENDANT failed

 26   to accmately record and pay using the applicable overtime rate as evidenced by

 27   DEFENDANT's business records and witnessed by employees.

 28                                                  31
                                         CLASS ACTION COMPLAINT

                                         EXHIBIT A
                                          PAGE 31
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.51 Page 34 of 174



  1          71.    By virtue of DEFENDANTs unlawful failure to accurately pay all eamed
  2   compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
  3   CLASS for the true time they worked, PLAINTIFF and the other members of the
  4   CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic
  5   injury in amounts which are presently unknown to them and which will be ascertained
  6   according to proof at trial.
  7          72.     DEFENDANT knew or should have known that PLAINTIFF and the other

  8   members ofthe CALlFORNIA LABOR SUB-CLASS are under compensated for their overtime
  9   woxked. DEFENDANT elected, either through intentional malfeasance or gross nonfeasance,
 10   to not pay employees for tbeir labor as a matter of company policy, practice and procedure, and
 11   DEFE1'TDANT perpetrated this scheme by refusing to pay PLAINTIFF and the other members

 12   of the CALIFORNIA LABOR SUB-CLASS the applicable overtime rate.
 13          73.     In performing the acts and practices herein alleged in violation ofCalifornia labor
 14   laws, and refusing to compensatethemembersofthe CALIFORNIA LABOR SUB-CLASS for
 15   all time worked and provide them with the requisite overtime compensation, DEFENDANT

 16   acted and continues to act intentionally, oppressively, and maliciously toward PLAINTIFF and
 17   the other members of the CALIFORNIA LABOR SUB-CLASS with a conscious of and utter
 18   disregard for their legal rights, or the consequences to them, and with the despicable intent of
 19   depriving them of their property and legal rights, and otherwise causing them injury in order

 20   to increase company profits at the expense of these employees.
 21          74.     PLAINTIFF and the other members ofthe CALIFORNIA LABOR SUB-CLASS
 22   therefore request recovery of all unpaid wages, including overtime wages, according to proof,
 23   interest, statutory costs, as well as the assessment of any statutory penalties against

 24   DEFENDANT, in a sum as provided by the California Labor Code and/or other applicable
 25   statutes. To the extent ove1iime compensation is determined to be owed to the CALIFORNIA
 26   LABOR SUB-CLASS Members who have terminated their employment, DEFENDANT'S
 27   conduct also violates Labor Code§§ 20 1 and/or 202, and therefore these individuals are also

 28                                                   32
                                          CLASS ACTION COMPLAINT

                                         EXHIBIT A
                                          PAGE 32
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.52 Page 35 of 174



  1   be entitled to waiting time penalties under Cal. Lab. Code § 203, which penalties are sought

  2   herein on behalf of these CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT's

  3   conduct as alleged herein was willful, intentional and not in good faith. Further, PLAfNTIFF

  4   and other CALIFOR.i.~IA LABOR SUB-CLASS Members are entitled to seek and recover

  5   statutory costs.

  6
  7                                   THIRD CAUSE OF ACTION
  8                              For Failure To Pay Minimum ,vages
  9                           [Cal. Lab. Code §§ 1194, 1197 and 1197.1]
 10                (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
 11                                   and Against All Defendants)
 12          75.     PLAINTIFF, and the other members of the CALJFORNIA LABOR SUB-

 13   CLASS, reallege and incorporate by this reference, as though fully set fo1ih herein, the prior

 14   paragraphs of this Complaint.

 15          76.     PLATNTIFFand the other members ofthe CALIFORNTALABOR SUB-CLASS
 16   bring a claim for DEFENDANT's willful and intentional violations of the Califomia Labor

 17   Code and the Industrial Welfare Commission requirements for DEFENDANT's failure to

 18   accmately calculate and pay minimum and reporting time wages to PLAINTIFF and

 19   CALIFORNIA CLASS Members.
 20          77.     Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and

 21   public policy, an employer must timely pay its employees for all hours worked.

 22          78.     Cal. Lab. Code § 1197 provides the minimum wage for employees fixed by the

 23   commission is the minimum wage to be paid to employees, and the payment of a less wage than

 24   the minimum so fixed in unlawful.

 25          79.     Cal. Lab. Code § 1194 establishes an employee's right to recover unpaid wages,

 26   including minimum wage compensation and interest thereon, together with the costs of suit.

 27          80.     DEFENDANT maintained a wage practice of paying PLAINTIFF and the other

 28                                                 33
                                        CLASS ACTION COMPLAINT

                                        EXHIBIT A
                                         PAGE 33
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.53 Page 36 of 174



      members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct amount of
  2   time they work. As set fo1th herein, DEFENDANT's pol icy and practice was to unlawfully and
  3   intentionally deny timely payment of wages due to PLAINTIFF and the other members of the
  4   CALIFORNIA LABOR SUB-CLA SS.
  5          81.    DEFENDAt"JT's unlawful wage and hour practices manifested, without
  6   limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a result of
  7   implementing a policy and practice that denies accurate compensation to PLAINTIFF and the
  8   other members of the CALIFORNIA LABOR SUB-CLASS in regards to minimum wage pay.

  9          82.    In committing these violations of the California Labor Code, DEFENDANT
 10   inaccurately calculated the correct time worked and consequently underpaid the actual time
 11   worked by PLAINTIFF and other members of the CALIFORNIA LABOR SUB-CLASS.
 12   DEFENDANT acted in an illegal attempt to avoid the payment of all earned wages, and other

 13   benefits in violation of the California Labor Code, the Industrial \Velfare Commission

 14   requirements and other applicable laws and regulations.
 15          83.    As a direct result ofDEFENDANT's unlawful wage practices as alleged herein,
 16   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did not

 17   receive the con-ect minimum wage compensation for their time worked for DEFENDANT.

 18          84.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, DEFENDANT
 19   required, permitted or suffered PLAINTIFF and CALIFORNIA LABOR SUB-CLASS
 20   Members to work without paying them for all the time they were under DEFENDANT's
 21   control. During the CALIFORNIA L ABOR SUB-CLASS PERIOD, PLAINTIFF and the other

 22   members ofthe CALIFORNIA LABOR SUB-CLASS were paid less for time worked that they
 23   were entitled to, constituting a failure to pay all earned wages.
 24          85.    By virtue of DEFENDANT's unlawful failure to accurately pay all earned

 25   compensation to PLAfNTIFF and the other members of the CALIFORNIA LABOR SUB-
 26   CLASS for the trne time they worked, PLAINTIFF and the other members of the

 27   CALIFOR.t"\TIA LABOR SUB-CLASS have suffered and will continue to suffer an economic
 28                                                  34
                                         CLASS ACTION COMPLAINT

                                        EXHIBIT A
                                         PAGE 34
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.54 Page 37 of 174



      injury in amounts which are presently unknown to them and which will be ascertained

  2   according to proof at trial.

  3          86.    DEFENDANT knew or should have known that PLAINTIFF and the other
  4   members of the CALIFORNIA LABOR SUB-CLASS were under compensated for their time

  5   worked. DEFENDANT elected, either through intentional malfeasance or gross nonfeasance,

  6   to not pay employees for their labor as a matter of company policy, practice and procedure, and

  7   DEFENDANT perpetrated this scheme by refusing to pay PLAll~TIFF and the other members
  8   of the CALIFORNIA LABOR SUB-CLASS the correct minimum wages for their time worked.

  9          87.     In performing the acts and practices herein alleged in violation ofCalifornia labor
 10   laws, and refusing to compensate the members ofthe CALIFORNIA LABOR SUB-CLASS for

 11   all time worked and provide them with the requisite compensation, DEFENDANT acted and

 12   continues to act intentionally, oppressively, and maliciously toward PLAlNTIFF and the other

 13   members ofthe CALIFORNIA LABOR SUB-CLASS with a conscious and utter disregard for

 14   their legal rights, or the consequences to them, and with the despicable intent of depriving them
 15   of their property and legal rights, and othe1wise causing them injury in order to increase

 16   company profits at the expense of these employees.

 17          88.     PLAINTIFF and the other members ofthe CALIFORNIA LABOR SUB-CLASS

 18   therefore request recovery of all unpaid wages, according to proof, interest, statutory costs, as

 19   well as the assessment of any statutory penalties against DEFENDANT, in a sum as provided

 20   by the California Labor Code and/or other applicable statutes. To the extent minimum wage

 21   compensation is determined to be owed to the CALIFORNIA LABOR SUB-CLASS Members

 22   who have terminated their employment, DEFENDANT's conduct also violates Labor Code§§

 23   201 and/or 202, and therefore these individuals are also be entitled to waiting time penalties
 24   under Cal. Lab. Code § 203, which penalties are so ught herein on behalf of these

 25   CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT's conduct as alleged herein

 26   was willful, intentional and not in good faith. Further, PLAINTIFF and other CALIFORNIA

 27   LABOR SUB~CLASS Members are entitled to seek and recover statutory costs.

 28                                                   35
                                          CLASS ACTlON COMPLAINT

                                         EXHIBIT A
                                          PAGE 35
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.55 Page 38 of 174



  1                                 FOURTH CAUSE OF ACTION
  2                          For Failure to Provide Required MeaJ Periods
  3                                 [Cal. Lab. Code §§ 226. 7 & 512 ]
  4       (By PLAfNTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
  5                                             Defendants)

  6          89.    PLAINTIFF,andtheothermernbers oftheCALIFORNIA LABORSUB-CLASS,
  7   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
  8   of this Complaint.
  9          90.    During the CALIFORNIA CLASS PERIOD, from time to time, DEFENDANT
 10   failed to provide all the legally required off-duty meal breaks to PLAINTIFF and the other

 11   CALIFORNlA LABOR SUB-CLASS Members as required by the applicable Wage Order and
 12   Labor Code. The nature of the work performed by PLAINTIFF and CALIFORNIA LABOR

 13   SUB-CLASS MEMBERS did not prevent these employees from being relieved of all of their
 14   duties for the legally required off-duty meal periods. As a result of their rigorous work
 15   schedules; PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS M embers were from

 16   time to time not fully relieved of duty by DEFENDANT for their meal periods. Additionally,
 17   DEFENDANT's failure to provide PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
 18   Members -with legally required meal breaks prior to their fifth (5th) hour of work is evidenced

 19   by DEFENDANT's business records. Further, DEFENDANT failed to provide PLAINTIFF

 20   and CALIFORNIA L ABOR SUB-CLASS Members with a second off-duty meal period from
 21   time to time in which these employees were required by DEFENDANT to work ten (10) hours
 22   of work. As a result, PLAINTIFF and other members of the CALIFORNIA LABOR SUB-
 23   CLASS therefore forfeited meal breaks without additional compensation and in accordance with
 24   DEFENDANT's corporate policy and practice.

 25          91.    DEFENDANTfurtherviolatedCalifomiaLaborCode §§ 226.7 and the applicable

 26   I\VC Wage Order by failing to compensate PLAINTIFF and CALIFORNIA LABOR SUB-
 27   CLASS Members who were not provided a meal period, in accordance with the applicable
 28                                                   36
                                          CLASS ACTION COMPLAINT

                                         EXHIBIT A
                                          PAGE 36
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.56 Page 39 of 174



  1   Wage Order, one additional hour of compensation at each employee's regular rate of pay for

  2   each workday that a meal period was not provided.
  3            92.    As a proximate result of the aforementioned violations, PLAINTIFF and

  4   CALIFORJ"\l'IA LABOR SUB-CLASS Members have been damaged in an amount according
  5   to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of
  6   suit.
  7
  8                                   FIFTH CAUSE OF ACTION
  9                          For Failure to Provide Required Rest Periods

 10                                 [Cal. Lab. Code §§ 226. 7 & 512 ]
 11           (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against AU

 12                                             Defendants)

 13            93.    PLAINTIFF,andthe othermembersoftbeCALIFOR.1'HALABORSUB-CLASS,
 14   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs

 15   of this Complaint.

 16             94.   PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were from

 17   time to time required to work in excess offour (4) hours without being provided ten ( 10) minute
 18   rest periods. Further, these employees were denied their first rest periods of at least ten (10)

 19   minutes for some shifts worked of at least two (2) to four (4) hours, a first and second rest

 20   period of at least ten ( 10) minutes for some shifts worked ofbetween six (6) and eight (8) hours,
 21   and a fust, second and third rest period of at least ten (10) minutes for some shifts worked of

 22   ten (10) hours or more from time to time. PLAINTIFF and other CALIFORNIA LABOR SUB-
 23   CLASS Members were also not provided with one hour wages in lieu thereof. As a result of

 24   their rigorous work schedules, PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS

 25   Members were periodically denied their proper rest periods by DEFENDANT and
 26   DEFENDANT's managers.

 27             95.   DEFENDANT further violated California Labor Code§§ 226.7 and the applicable

 28                                                   37
                                         CLASS ACTION COMPLAINT

                                         EXHIBIT A
                                          PAGE 37
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.57 Page 40 of 174



  1   IWC Wage Order b y failing to compensate PLAINTIFF and CALIFORNIA LABOR SUB-

  2   CLASS Members who were not provided a rest period, in accordance with the applicable Wage
  3   Order, one additional hour of compensation at each employee's regular rate of pay for each
  4   workday that rest period was not provided.

  5            96.    As a proximate result of the aforementioned violations, PLAINTIFF and
  6   CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
  7   to proof at trial, and seek all wages eamed and due, interest, penalties, expenses and costs of
  8   suit.
  9
 10                                     SIXTH CAUSE OF ACTION
 11                        For Failure to Provide Accurate Itemized Statements

 12                                          [Cal. Lab. Code§ 226]
 13           (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
 14                                              Defendants)
 15             97.    PLAINTIFF, and tbe other members of the CALIFORNIA LABOR SUB-CLASS,

 16   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
 17   of this Complaint.

 18             98.    Cal. Labor Code § 226 provides that an emp loyer must furnish employees with
 19   an "accurate itemized" statement in writing showing:
 20             (1) gross wages earned,
 21             (2) total hours worked by the employee, except for any employee whose compensation
 22             is solely based on a salary and who is exempt from payment of overtime under

 23             subdivision (a) of Section 515 or any applicable order of the Industrial Welfare
 24             Commission,

 25             (3) the number of piecerate units earned and any applicable piece rate if the employee

 26             is paid on a piece-rate basis,

 27             (4) all deductions, provided that all deductions made on written orders of the employee
 28                                                   38
                                            CLASS ACTION COMPLAINT

                                            EXHIBIT A
                                             PAGE 38
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.58 Page 41 of 174



  1            may be aggregated and shown as one item,

  2            (5) net wages earned,

  3            ( 6) the inclusive dates of the period for which the employee is paid,
  4            (7) the name of the employee and his or her social security number, except that by

  5            January 1, 2008, only the last four digits of his or her social secw·ity number or an

  6            employee identification number other than a social security number may be shown on
  7            the itemized statement,

  8            (8) the name and address of the legal entity that is the employer, and

  9            (9) all applicable hourly rates in effect during the pay period and the corresponding

 10            number of hours worked at each hourly rate by the employee.

 11            99.    From time to time, DEFENDANT also failed to provide PLAINTIFF and the

 12   other members of the CALIFORNIA LABOR SUB-CLASS \vith complete and accurate wage

 13   statements which failed to show, among other things, the correct gross and net wages earned

 14   and con-ect amount of time worked. Cal. Lab. Code § 226 provides that eve1y employer shall

 15   furnish each of his or her employees with an accurate itemized wage statement in wliting

 16   showing, among other things, gross wages earned and all applicable hourly rates in effect during

 17   the pay period and the corresponding amount of time worked at each hourly raLe. Aside, from

 18   the violations listed above in this paragraph, DEFENDANT failed to issue to PLAINTIFF an

 19   itemized wage statement that lists all the requiJements under California Labor Code 226 et seq.

 20   As a result, DEFENDANT from time to time provided PLAINTIFF and the other members of

 21   the CALIFORNIA LABOR SUB-CLASS with wage statements which violated Cal. Lab. Code

 22   § 226.

 23            100.   DEFENDANT knowingly and intentionally faUed to comply with Cal. Labor

 24   Code§ 226, causing injury and damages to the PLAINTIFF and the other members of the

 25   CALIFORNIA LABOR SUB-CLASS. These damages include, but are not limited to, costs

 26   expended calculating the correct rates for the overtime worked and the amount of employment

 27   taxes which were not properly paid to state and federal tax authorities. These damages are

 28                                                    39
                                           CLASS ACTION COM PLAil\Ff

                                          EXHIBIT A
                                           PAGE 39
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.59 Page 42 of 174



  1   difficult to estimate. Therefore, PLAINTIFF and the other members of the CALIFORNIA

  2   LABOR SUB-CLASS may elect to recover liquidated damages of .fifty dollars ($50.00) for the

  3   initial pay period in which the violation occurred, and one hundred dollars ($100.00) for each

  4   violation in a subsequent pay period pursuant to Cal. Lab. Code§ 226, in an amount according

  5   to proof at the time of trial (but in no event more than fo ur thousand dollars ($4,000.00) for

  6   PLAINTIFF and each respective member of the CALIFORNIA LABOR SUB-CLASS herein).

  7
  8                                 SEVENTH CAUSE OF ACTION
  9                  For Failure to Reimburse Employees for Required Expenses
 10                                      [Cal. Lab. Code§ 2802]
 11       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
 12                                            Defendants)
 13          101.    PLAINTIFF and the other CALIFORNIA LABOR SUB-CLASS members

 14   reallege and incorporate by this reference, as though fully set forth herein, the prior
 15   paragraphs of this Complaint.

 16          l 02.   Cal. Lab. Code § 2802 provides, in relevant part, that:

 17          An employer shall indemnify his or her employee for all necessary expenditures
             or losses incurred by the employee in direct consequence of the discharge of his
 18          or her duties, or of his or her obedience to the directions of the employer, even
             though unlawful, unless the employee, at the time of obeying the dtrections,
 19          believed them to be unlawful.

 20          103.    At all relevant times herein, DEFENDANT violated Cal. Lab. Code § 2802, by
 21   failing to indemnify and reimburse PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
 22   members for required expenses incurred in the discharge oftheir job duties for DEFENDANT' s
 23   benefit. DEFENDANT failed to reimburse PLAINTIFF and the CALIFORNIA LABOR SUB-
 24   CLASS members for expenses which included, but were not limited to, costs related to using
 25   their personal cellular phones on behalf of and for the benefit of DEFENDANT . Specifically,
 26   PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were required by
 27   DEFENDANT to use their personal cellular phones in order to pe1ionn work related job tasks.
 28                                                  40
                                         CLASS ACTlON COMPLAINT

                                         EXHIBIT A
                                          PAGE 40
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.60 Page 43 of 174



  1   DEFENDANT's policy and practice was to not reimburse PLAINTIFF and the CALIFORNIA

  2   LABOR SUB-CLASS members for expenses resulting from using their personal cellular

  3   phones for DEFENDANT within the course and scope of their employment for DEFEl\TDANT.

  4   These expenses were necessary to complete their principal job duties. DEFENDANT is

  5   estopped by DEFENDANT' s conduct to assert any waiver of this expectation. Although these

  6   expenses were necessary expenses incurred by PLAINTIFF and the CALIFORNIA LABOR

  7   SUB-CLASS members, DEFENDANT failed to indemnify and reimburse PLAINTIFF and the

  8   CALIFORNIA LABOR SUB-CLASS members for these expenses as an employer is required

  9   to do under the laws and regulations of California.

 10          I 04.   PLAINTIFF therefore demands reimbursement for expenditures or losses incurred

 11   by them and the CALIFORNIA LABOR SUB-CLASS members in the discharge of their j ob
 12   duties for DEFENDANT, or their obedience to the directions of DEFENDANT, with interest

 13   at the statutory rate and costs under Cal. Lab. Code§ 2802.

 14
                                    EIGHTH CAUSE OF ACTION
 15
                                  For Failure to Pay Wages When Due
 16
                                    [ Cal. Lab. Code §§ 201, 202, 2031
 17
          (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
 18
                                               Defendants)
 19
             105.    PLAlNTIFF, and the other members ofthe CALIFORNIA LABOR SUB-CLASS,
 20
      reallege and incmporate by reference, as though fully set forth herein, the prior paragraphs of
 21
      this Complaint.
 22
             106.    Cal. Lab. Code§ 200 provides that:
 23
             As used in this article:
 24          (a) "Wages" includes all amounts for labor perfonned by employees of every
             description, whether the amount is fixed or ascertained by the standard of time,
 25          task, piece, Commission basis, or other method of calculation.
             (b) "Labor" includes labor, work, or service whether rendered or perfonned under
 26          contract, subcontract, partnership, station plan, or other agreement if the labor to
             be paid for is performed personally by the person demanding payment.
 27
             l 07.   Cal. Lab. Code § 20 1 provides, in relevant part, that "If an employer discharges
 28                                                 41
                                         CLASS ACTION COMPLAINT

                                         EXHIBIT A
                                          PAGE 41
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.61 Page 44 of 174



  1   an employee, the wages earned and unpaid at the time of discharge are due and payable

  2   immediately."

  3          108.   Cal. Lab. Code § 202 provides, in relevant part, that:
  4         If an employee not having a written contract for a definite period quits his or her
            employment, his or her wages shall become due and payable not later than 72
  5         hours thereafter, unless the employee has given 72 hours previous notice of his
            or her intention to quit, in which case the employee is entitled to his or her wages
  6         at the time of quitting. Notwithstanding any other provision oflaw, an employee
            who quits without providing a 72-hour notice shall be entitled to receive payment
  7         by mail ifhe or she so requests and designates a mailing address. The date of the
            mailing shall constitute the date offayinent for purposes of the requirement to
  8         provide payment within 72 hours o the noti ce of quitting.

  9          109.   There was no definite tenn in PLAINTIFF' s or any CALIFORJ.'-JIA LABOR SUB-

 10   CLASS Members' employment contract.

 11          110.   Cal. Lab. Code § 203 provides:

 12          If an employer willfully fails to pay, without abatement or reduction, in
             accordance with Sections 201,201.5, 202, and 205.5, any wages of an employee
 l3          who is discharged or who quits, the wages of the employee shall continue as a
             penalty from the due date thereof at the same rate witil paid or until an action
 14          therefor is commenced; but the wages shall not continue for more than 30 days.

 15          111.   The employment of PLAINTIFF and many CALIFORNIA LABOR SUB-CLASS

 16   Members terminated and DEFENDANT has not tendered payment of overtime wages, to these

 17   employees who actually worked overtime, as required by law.

 18          112.   Therefore, as provided by Cal Lab. Code § 203, on behalf of himself and the

 19   members of the CALIFORNIA LABOR SUB-CLASS whose employment has, PLAINTIFF

 20   demands up to thirty days of pay as penalty for not paying all wages due at time of termination

 21   for all employees who tem1inatedemploymentduringtbe CALIFORNIALABORSUB-CLASS

 22   PERIOD, and demands an accounting and payment of all wages due, plus interest and statutory

 23   costs as allowed by law.

 24                                     PRAYER FOR RELIEF
 25          WHEREFORE, PLAINTIFF prays for judgment against each Defendant, jointly and

 26   severally, as follows:

 27   1.     On behalf of the CALIFORNIA CLASS:

 28                                                  42
                                        CLASS ACTION COMPLAlNT

                                        EXHIBIT A
                                         PAGE 42
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.62 Page 45 of 174



  1        A)    That the Court certify the First Cause of Action asserted by the CALIFORNIA

  2              CLASS as a class action pursuant to Cal. Code of Civ. Proc. § 382;

  3        B)    An order temporarily, preliminarily and permanently enjoining and restraining

  4              DEFENDANT from engaging in similar unlawful conduct as set forth herein;

  5        C)    An order requiring DEFENDANT to pay all wages and all sums unlawfuly
  6              withheld from compensation due to PLAINTIFF and the other members of the

  7              CALIFORNIA CLASS; and,

  8        D)    Restitutionary disgorgement ofDEFENDANT's ill-gotten gains into a fluid fund

  9              for restitution of the sums incidental to DEFENDANT's v iolations due to

 10              PLAINTIFF and to the other members of the CALIFORNIA CLASS.
 11   2.   On behalf of the CALlFORl"\J'IA LABOR SUB-CLASS:

 12        A)    That the Comtcertify the Second, Third, Fourth, Fifth, Sixth, Seventh and Eighth

 13              Causes ofAction asserted by the CALIFORNIA LABOR SUB-CLASS as a class

 14              action pursuant to Cal. Code of Civ. Proc. § 382;

 15        B)    Compensatory damages, according to proof at trial, including compensatory

 16              damages for ove1time compensation due PLAINTIFF and the other members of

 17              the CALIFORNIA LABOR SUB-CLASS, during the applicable CALIFORNIA

 18              LABOR SUB-CLASS PERIOD plus interest thereon at the statutory rate;

 19        C)    Meal and rest period compensation pw-suant to California Labor Code Section

 20              226. 7 and the applicable IWC Wage Order;

 21        D)    The greater of all actual damages or fifty dollars ($50) for the initial pay period

 22              in which a violation occurs and one hundred dollars ($ 100) per each member of

 23              the CALIFORNIA LABOR SUB-CLASS for each violation in a subsequent pay

 24              period, not exceeding an aggregate penalty offour thousand dollars ($4,000), and

 25              an award of costs for violation of Cal. Lab. Code§ 226;

 26        E)    The amount ofthe expenses PLAINTIFF and each member of the CALIFORNIA

 27              LABOR SUBCLASS incurred in the course of their job duties, p lus interest, and

 28                                              43
                                      CLASS ACTION COMPLAJNT

                                     EXHIBIT A
                                      PAGE 43
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.63 Page 46 of 174



  l               costs of suit;

  2         F)    For liquidated damages pursuant to California Labor Code Sections 1194.2 and

  3                1197; and,

  4         G)    The wages of all terminated employees from the CALIFORNIA LABOR SUB-

  5               CLASS as a penalty from the due date thereof at the same rate until paid or until

  6                an action therefore is commenced, in accordance with Cal. Lab. Code§ 203.

  7   3.    On all claims:

  8         A)    An award of interest, including prejudgment interest at the legal rate;

  9         B)     Such other and further relief as the Court deems just and equitable; and,

 10         C)     An award of penalties, attorneys' fees and cost of suit, as allowable under the law,
 11                including>but not limited to, pursuant to Labor Code §226, § 1194 and/or §2802.

 12

 13   Dated: February 14, 2020           BLUMENTIML NORDREHAUG BHOWMIK
                                         DE BLOUWLLP
 14

 15                                            Isl Norman Blumenthal
                                         Bv:
 16                                             Norman B. Blwnenthal
                                                Attorneys for Plaintiff
 17

 18

 19
 20

 21

 22

 23

 24
 25
 26
 27

 28                                                 44
                                        CLASS ACTION C011PLAlNT

                                        EXHIBIT A
                                         PAGE 44
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.64 Page 47 of 174



  1                              DEMAND FOR A JURY TRIAL
  2         PLAINTIFF demands a jury trial on issues triable to a jury.

  3

  4   Dated: February 14, 2020         BLUMENTHALNORDREHAUGBHOWMIK
                                       DE BLOUV/ LLP
  5
  6
                                             Isl Norman Blumenthal
                                       B
  7                                           Norman B. Blumenthal
                                              Attorneys for Plaintiff
  8

  9

 10
 11

 12

 13
 14

 15

 16
 17

 18

 19

 20
 21
 22
 23

 24

 25

 26

 27

 28                                               45
                                      CLASS ACTION COMPLAINT

                                      EXHIBIT A
                                       PAGE 45
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.65 Page 48 of 174




                           EXHIBIT B
      Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.66 Page 49 of 174
                                                                                                                                                          SUM-100
                                        SUMMONS                                                                               FOR COURT USE ONLY
                                                                                                                           (SOLO PARA USO DI: LA CORTE)
                                  (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(A VJSO AL DEMANDADO):                                                                                            ELECTROHICALLV EILED
                                                                                                                     Swp:eripr Gaurt af California,
LOYAL SOURCE GOVERNMENT SERV1CES LLC, a Limited                                                                             County 0f Sal'I Dieg"
Liability Company, and Does l through 50, Inclusive,
                                                                                                                     0211412020 at 10:49 :2B .AM
YOU ARE BEING SUED BY PLAINTIFF:                                                                                      Clerk ofthe Superior Court
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                                      •
                                                                                                                      By Iris Tellez, eputy Clerk
ISMAEL ORTEGA, an individual, on behalf of himself and on behalf of
all persons similarly situated,

 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a \vlitten response at this court and have a copy
 served on the plaintiff. A fetter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Cou rts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee . ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you m ay want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups al the California Legal Services Web site (www.lawhelpcalifomie.org), lhe California Courts Online Self-Help Center
 (www.courlinfo.ca.gov/SfJffhelp). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 ;AVlSO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su version. Lea la informacion a
 continuacion.
    Tiena 30 DiAS 0£ CALENDARIO despues de que le entreguen asta cilaci6n y papeles /egales para present.ar una respuesta por escrlto en esla
 corte y hacer que se enlregue una copia al demandante. Una carta o una llamada te/efonica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto side sea que procesen su caso en la corte. Es posible que haya un formulario que vsted pueda usar para su respuesta.
 Pvede enconlrer estos formularios de la corte y mas informacion en el Centro de Ayuda de fas Cortes de Gelifomia {WWW.sucorte.ca.gov), en la
 biblioteca de /eyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte
 que le de vn formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso p<:,r incumplimiento y la corte le
 podra qui/ar su sue/do, dinero y bienes sin mas advertencia.
    Hay olros requisitos legales Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede 1/amar a un servicio de
 remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con /os requisitos para obtener servicios leg<Jles gratu,tos de un
 programs de serv,cios legales sin fines de lucro. PuecJe encontrar es/os grupos sin fines cJe lucro en el si/io web de California Legal Services,
 (www.lawhefpcalJfornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca .gov) o poniendose en contacto con la corte o el
 coleg10 de abogados locales. A V/SO: Por fey, la corte tiene derecho a reclamar las cuolas y los costos exentos por imponer un gravamen sobre
 cvalquier recuperaci6n de $10,000 6 mas de valor rec1bida mediante un awerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 p agar el gravamen de la corte antes de que la corte puede desechar el caso.

The name and address of the court is:                                                                    CASE NUMBER.
                                                                                                         /Numero lkl Caso) ·
                          6
~tf~9{r'Jl9c-o8[1'& Bil'f./~tffl~ C(%NTY OF SAN OIEGO                                                    _ _ 37-2020-00008677-CU- OSCTL
Central
JJO W. Broadway, San Diego, CA 92101
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(~/ nombret-fp direccionr el numer9. de 19/ef~no def abogado def demandante, o def demandante que no tiene ab~adoj es):
Norman nlumentha       (Bar# 68087 J                                                                                     Fax No,: 58 551-1232
Blumenthal Nordrebaug Bhowmi.k De Blouw LLP                                                                            Phone No.: 858 551-1223
2255 Calle Clara, La Jol la, CA 92037
DATE:                                                                         Clerk, by                  d),   J~                                          ,Deputy
(Fecha) 0211812020                                                            (Secretario)                     1. re11e2                                    (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formu/ario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEALj
                                 1.      Das an individual defendant.
                                 2.      Das the person sued under the fictitious name of (specify):


                                     3. ~ on behalf of (specify):           LOYAL SOURCE GOVERNMENT SERVICES LLC
                                         under:   [xJ     CCP   416.10 (corporation)                      CJ          CCP 416.60 (minor)
                                                  D       CCP 416.20 (defunct corporation)                D           CCP 416.70 (conservatee)
                                                  D       CCP 416.40 {association or partnership)         D           CCP 416.90 (authorized person)
                                                  D     other (specify):
                                                by personal delivery on (dale):           ~(q                                                                  Pa e1of 1
F0<m Adopted for M=ato,y Use
                                                                       SUMMONS                                                      Cod~ al Clvil ProcedurQ §§ 412.20, -465
                                                                   EXHIBIT B
  Juo,c,aJ Council of C"!rtomia
                                                                                                                                                     Wlt'W.COumnfo,C<J,90"
  SUM-100 !Rev. July,, 2009)                                                                        le;cisNexis® Au1om11te1/ California Judicial Council Forms

                                                                    PAGE 46
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.67 Page 50 of 174




                           EXHIBIT C
          Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.68 Page 51 of 174
                                                                                       CM-010
 ATTORNEY 08..PARTY WlTrlQUT ATJ,ORNJ;YjNJme,$C8te 8@'             numoer. and address)·                                                FOR COURT VSE ONLY
>-Norman Blumenthal lBar # 0868 )
  Kyle Norclrehaug (Bar # 205975)
  Blumenthal Nordrehaug Bhowmilc De Blouw LLP
  2255 Calle Clara, La Jolla, CA 92037                                                                                    ELECTROUICALLY FILED
      TELEPHONE NO, (858) 551-1223                                        FAXN0.:(858) 551-1232                             SJJperior Caurt of Califomia,
 ATTORNEY l'OR {Name) Plaintiff Ismael Orte2a                                                                                     County of San Diego
SUPERIOR COURT OF CALIFORNIA, COUNTY OF                       SAN DIEGO                                                      0211412020 at 10 :4fl :26 tM
      sTREET ADDREss        330 W. Broadway
                            330 W. Broadway                                                                                  Clerk sf the Superior Ci'liurt
     MA1uNGAooREss
    c1rv ANo .z1P cooE      San Diego 92 101                                                                                                       •
                                                                                                                             By Iris Te!lez , a p!Jty Cl.erk
          BRANCH NAME       CENTRAL
  CASE NAME:
ISMAEL ORTEGA v. LOYAL SOURCE GOVERNlvfENT SERVICES LLC
                                                                                                                       CASE NUMBER:
     CIVIL CASE COVER SHEET                                                    Complex Case Designation
W         Unlimited        Limited D                   Counter           D   Joinder            D
                                                                                                                                      37-2020-00008877-CU-O&CTL

          (Amount          (Amount
                                                                                             JUDGE.
          demanded         demanded is          Filed with firsl appearance by defendant             Judge John S. t(lieyer
          exceeds $25,000) $25,000 or less)         (Cal Rules of Court, rule 3.402)           DEPT

                               Items 1- 6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
   Auto Tort                                   Contract                               Provisionally Complex Civil Litigation
   D     Auto (22)                                                    D
                                                     Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
   D        Uninsured motorist (46)                                   D Rule 3.740 collections (09)             D     AntitrusVTrade regulation (03}
   Other Pl/PD/WO (Personal Injury/Property                           D Other collections (09)                  D     Construction defect (1 0)
   Damage/Wrongful Death) Tort                                        D Insurance coverage (18)                 D     Mass tort (40)
   D        Asbestos (04}
                                                                      D Other contract (37)                     D     Securrties litigalion (28)
   D        Product liability (24)                                    Real Property                             D     Environmental/Toxic tort (30)
   D         Medical malpractice (45)                                 D Eminent domain/Inverse                  D     Insurance coverage daims arising from the
   D        Other PI/PONVD (23)                                             condemnation (14)                         above listed provisionally complex case
    Non,PUPD/WD (Other) Tort                                          D Wrongful eviction (33)                        types (41)

    D Business tort/unfair business practice (07)                     D Other real property (26)                Enforcement of Judgment
    D Civil rights (<>a)                                               Unlawful Detainer                        D     Enforcement of judgment (20)
    D Defamation (13)                                                 D Commercial (31)                         Miscellaneous Civil Complaint
    D Fraud (16)                                                      D Residential (32}                        D     RICO (27)
    D Intellectual property ( 19)                                     D Drugs (38)                              D     Other complaint (not specified above) (42)
    D Professional negl igence (25)                                   Judicial Review                           Miscellaneous Civil Petition
    D Other non-PI/PDIWD tort (35)                                    D Asset forfeiture (05)                   D     Partnership and corporate govemanoe (21)
    Employment                                                        D Petition re: arbitration award (11)     D     Other petition (not specified above) (43)
    D Wrongful termination (36)                                       D Writ of mandate (02)
    [xJ      Other employment (15)                                    D Other judicial review (39)
2. This case LXJ is       LJ is not <XJmplex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.   D   Large number of separately represented parties  d.      Large number of witnesses   W
     b. OD        Extensive motion practice raising difficult or novel                       e. D Coordination with related actions pending in one or more courts
                  issues that will be time-consuming to resolve                                   in other counties, states, or countries, or in a federal court
     c.   W       Substantial amount of documentary evidence                                 f. D Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply): a.[x] monetary                                  b. W nonmonetary; declaratory or injunctive relief       c. D punitive
4. Number of causes of action (specify): EIGHT (8)
5, This case           [xJ        is       D     is not       a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
 Date:    Febrnary 14, 2020
                            Norman Blumenthal
                                                                                                    • Isl Norman Blumenthal
                                       (TYPE OR PRINT NAME)                                                    (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                           NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet wi!I be used for statistical purposes onlv.
                                                                                                                                                                             15age 1 of 2
Form Adopted f or Mandatory Use                                        CIVIL CASE COVER SHEET                              Cal. Rules C>[Cou1, rulesZ.30, 3.220, 3.4~      .403, 3.740:
  Jud,~1a1 Coun:,I of Caltorn,o                                                                                                    Cal, Sta11dards of Judicial AdministratlOl'l, std 3.10
  CM--010 [Re,, JL.(y 1. 2007)                                                       EXHIBIT C                                                                    WlNW,COllftinfo Cl).f/0'✓
                                                                                                                LerisNexi.1® Automa/ed California .Judicial Council Forms
                                                                                      PAGE 47
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.69 Page 52 of 174




                           EXHIBIT D
      Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.70 Page 53 of 174
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      330 W B1oadw:oy
MAILING ADDRESS;     330 W Broadway
CllY AND ZIP CODE;   San Diego, CA 92101-3827
BRANCH NAME:         Central
T ELEPflONE NUMBER: (619) 4 50-7064


PLAINTIFF(S) / PETITIONER(S):              Jsmael Ortega

DEFENDANT(S) / RESPONDENT(S): Loyal Source Government Services LLC


ORTEGA VS LOYAL SOURCE GOVERNMENT SERVICES LLC [IMAGED}
                                                                                            CASE NUMBER:
NOTICE OF CASE ASSIGNMENT AND CASE MANAGEMENT
CONFERENCE on MANDATORY eFILE CASE                                                          37-2020-00008677-CU-OE-CTL


CASE ASSIGNED FOR ALL PURPOSES TO:
Judge: John S. Meyer                                                                 Department: C-64


COMPLAINT/PETITION FILED: 02/14/2020


TYPE OF HEARING SCHEDULED                             DATE            TIME         DEPT               JUDGE
Civil Case Management Conference                      08/21/2020      09:30 am     C-64               John S. Meyer


A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).

All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case. and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.




IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT}, THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.

ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION 11, AND Will BE STRICTLY ENFORCED.

TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.

COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.

DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)

JURY FEES: In order to preserve the right to a jury trial. one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.

MANDATORY eFILE: Case assigned to mandatory eFile program per CRC 3.400-3.403 and SDSC Rule 2.4.11. All documents must
      be eFiled at www.onelegal.com. Refer to General Order in re procedures regarding electronically imaged court records,
      electronic filing, and access to electronic court records in civil and probate cases or guidelines and procedures.

COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.

•ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE A TTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SOSC CIV-721 (Rev. 01-17)                                                                                                        Page: 1
                                                           NOTICE OF CASE ASSIGNMENT
                                                                   EXHIBIT D
                                                                    PAGE 48
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.71 Page 54 of 174




                           EXHIBIT E
     Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.72 Page 55 of 174
                                                                                                                           FOR COURT USE ON/. Y
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS              330 West Broadway
MAILING ADDRESS.            330 West Broadway
CITY. STATE, &ZIP CODE·     San Diego, CA 921 01--3827
 BRANCH NAME;               Central


 PLAINTIFF(S):         Ismael Ortega

 DEFENDANT(S): Loyal Source Government Services LLC

 SHORT TITLE:          ORTEGA VS LOYAL SOURCE GOVERNMENT SERVICES LLC [IMAGED]

                            STIPULATION TO USE ALTERNATIVE                                                   CASE NUMBER:
                                DISPUTE RESOLUTION (ADR)                                                     3 7-2020-00008677-CU-OE-CTL

 Judge: John S . Meyer                                                                           Department: C-64

 The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
 alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timellnes.
     D      Mediation (court-connected)                               D    Non-binding private arbitration

     0      Mediation (private}                                       0    Binding private arbitration

     0      Voluntary settlement conference (private)                 D    Non-binding judicial arbitration (discovery until 15 days before trial)

     D      Neutral evaluation (private)                              D    Non-binding judicial arbitration (discovery until 30 days before trial)

     D      Other (specify e.g., private mmi•trlal. private judge, etc.): _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




  It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)




  Alternate neutral (for court Civil Mediation Program and arbitration only): _ _ _ _ _ _ _ _ _ _ _ __ __ __ __ _ __ _ _ __


  Date: _ _ _ _ _ __ _ __ _ _ __ _ _ _ _ __                                               Date: _ __ _ __ _ _ __ _ _ __ _ _ __ __




  Name of Plaintiff                                                                        Name of Defendant




  Signature                                                                                Signature



  Name of Plaintiffs Attorney                                                              Name of Defendant's Attorney




  Signature                                                                                Signature
   If there are more parties and/or attorneys. please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court will place this matter on a 45-day dismissal calendar.
  No n ew parties may be added without leave of court.

   IT IS SO ORDERED.

  Dated: 02/1 8/2020                                                                                      JUDGE OF THE SUPERIOR COURT

sosc C1V-;i59 (Rev 12-10)                                                                                                                                  Page ; 1
                                      STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION

                                                                    EXHIBIT E
                                                                     PAGE 49
      Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.73 Page 56 of 174
                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                               ALTERNATIVE DISPUTE RESOLUTION (AOR) INFORMATION



CASE NUMBER: 37-2020-00008677-CU-OE-CTL                    CASE TITLE: Ortega vs Loyal Source Government Services LLC [IMAG


NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Alternative Dispute Resolution (ADR} Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               {3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts.
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial. and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR.
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

           Potential Advantages                              Potential Disadvantages
             Saves time                                      • May take more time and money if ADR does not
           • Saves money                                       resolve the dispute
           • Gives parties more control over the dispute     • Procedures to learn about the other side's case (discovery),
             resolution process and outcome                    jury trial, appeal, and other court protections may be limited
           • Preserves or improves relationships               or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at http:l/www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial. and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration. they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730 (Rev 12-10)    ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                                 Page: 1
                                                       EXHIBIT E
                                                        PAGE 50
      Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.74 Page 57 of 174
Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation , conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of A DR pro-cesses. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: T he San Diego Superior Court maintains a Civil Mediation Panel of approved mediators w ho have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.gov/adr and click on the
"Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator Ust, individual Mediator Profiles, and Mediator Selection Form (CIV-005} can also be printed from the
court's ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that {1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith. and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information . To schedule a
settlement conference, contact t he department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II. Chapter Ill and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court's ADR webpage at www.sdcourt.ca.gov/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolut ion Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code§§ 465 et seq.):
           In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
           www.ncrconline.com or (619) 238-2400.
           In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.qov/selfhelpllowcost.




SDSC CIV-730 (Rev 12-10)
                           ALTERNATIVE DISPUTE RESOLUTION {ADR) INFORMATION                                             Page: 2

                                                      EXHIBIT E
                                                       PAGE 51
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.75 Page 58 of 174




                           EXHIBIT F
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.76 Page 59 of 174



   1   Kevin Harlow (Bar No. 265565)
       kevin.harlow@dlapiper.com
   2   DLA PIPER LLP (US)
       401 B Street, Suite 1700
   3   San Diego, CA 92101
       Tel: 619.699.2700
   4

   5   Attorneys for Defendant
       LOYAL SOURCE GOVERNMENT SERVICES LLC
   6

   7

   8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
   9                                      COUNTY OF SAN DIEGO
  10   ISMAEL ORTEGA, an individual, on behalf           CASE NO. 37-2020-00008677-CU-OE-CTL
       of himself and on behalf of all persons
  11   similarly situated,                               Judge: Hon. John S. Meyer
                                                         Dept.: C-64
  12                      Plaintiff,
                                                         DEFENDANT’S ANSWER TO
  13   v.                                                COMPLAINT
  14   LOYAL SOURCE GOVERNMENT
       SERVICES LLC, a limited liability company;        [IMAGED]
  15   and DOES 1 through 50, inclusive,
  16                      Defendants.
  17

  18           Defendant Loyal Source Government Services LLC (“Defendant”) hereby answers the

  19   Complaint of Plaintiff Ismael Ortega (“Plaintiff”) as follows:

  20                                         GENERAL DENIAL

  21           Pursuant to the provisions of the California Code of Civil Procedure Section 431.30(d),

  22   Defendant denies, generally and specifically, each and every allegation, statement, matter and each

  23   purported cause of action contained in Plaintiff’s Complaint. Without limiting the generality of the

  24   foregoing, Defendant also denies, generally and specifically, that Plaintiff, and anyone Plaintiff

  25   seeks to represent, has been damaged in the manner or sums alleged, or in any way at all, by reason

  26   of any acts or omissions of Defendant.

  27                                     AFFIRMATIVE DEFENSES

  28           In further answer to the Complaint, Defendant alleges the following additional defenses.


       EAST\173523653.1                                  1
                                          EXHIBIT F                               ANSWER TO COMPLAINT

                                          PAGE 52
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.77 Page 60 of 174



   1   Defendant reserves the right to amend its Answer to include defenses that are not known to it at this

   2   time. In asserting these defenses, Defendant does not assume the burden of proof as to any matters

   3   that, pursuant to law, are Plaintiff’s burden to prove.

   4                                   FIRST AFFIRMATIVE DEFENSE
   5                                       (Federal Enclave Doctrine)
   6           Plaintiff’s Complaint is barred, in whole or in part, by the Federal Enclave Doctrine, as
   7   Plaintiff (and many or all of the putative class members) worked on a federal enclave.
   8                                 SECOND AFFIRMATIVE DEFENSE
   9                                         (Statute of Limitations)
  10           Plaintiff’s Complaint, and each cause of action therein, is barred to the extent Plaintiff seeks
  11   relief for conduct occurring outside the applicable statutes of limitations, Cal. Civ. Code §§ 337,
  12   338, 339, 340, Cal. Labor Code § 2699, and/or Cal Bus. & Prof. Code § 17208.
  13                                  THIRD AFFIRMATIVE DEFENSE
  14                                                  (Waiver)
  15           Plaintiff’s Complaint, and each cause of action therein, is barred, in whole or in part, by the
  16   doctrine of waiver, as a result of the conduct, representations, and omissions of Plaintiff, and anyone
  17   he seeks to represent, that, in turn, caused the alleged damages.
  18                                 FOURTH AFFIRMATIVE DEFENSE
  19                                                 (Estoppel)
  20           As to Plaintiff’s Complaint, and each cause of action therein, Plaintiff’s claims are barred,
  21   in whole or in part, by the doctrine of equitable estoppel, as a result of the conduct, representations,
  22   and omissions of Plaintiff, and anyone he seeks to represent, that, in turn, caused the alleged
  23   damages.
  24                                  FIFTH AFFIRMATIVE DEFENSE
  25                                       (Lack of Standing – PAGA)
  26           Plaintiff’s cause of action for alleged violations of the Private Attorneys General Act of
  27   2004, Labor Code section 2698 et seq. (“PAGA”) is barred because Plaintiff does not qualify as
  28   an “aggrieved employee” within the meaning of PAGA.

       EAST\173523653.1                                   2
                                            EXHIBIT F                                ANSWER TO COMPLAINT

                                            PAGE 53
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.78 Page 61 of 174



   1                                   SIXTH AFFIRMATIVE DEFENSE
   2                                      (Failure to Mitigate Damages)
   3           As to Plaintiff’s Complaint, and each cause of action therein, Plaintiff’s claims are barred,
   4   in whole or in part, on the ground that by exercise of reasonable efforts, Plaintiff, and anyone he
   5   seeks to represent, could have mitigated the amount of damages allegedly suffered.
   6                                 SEVENTH AFFIRMATIVE DEFENSE
   7                                              (Unclean Hands)
   8           As to Plaintiff’s Complaint, and each cause of action therein, Plaintiff’s claims are barred,
   9   in whole or in part, by the doctrine of unclean hands, as a result of the acts and omissions of Plaintiff,
  10   and anyone he seeks to represent, that were unethical and, in turn, caused the alleged damages.
  11                                  EIGHTH AFFIRMATIVE DEFENSE
  12                                                  (Consent)
  13           As to Plaintiff’s Complaint, and each cause of action therein, Plaintiff’s claims are barred,
  14   in whole or in part, because Defendant acted with the express or implied consent of Plaintiff, and
  15   anyone he seeks to represent, in connection with the alleged wrongful acts set forth in the Complaint.
  16                                   NINTH AFFIRMATIVE DEFENSE
  17                                        (Conduct Not “Unlawful”)
  18           As to Plaintiff’s Complaint, and each cause of action therein, Plaintiff’s claims are barred,
  19   in whole or in part, on the grounds that Defendant was and is in compliance with all statutes,
  20   regulations, and other laws in effect at the time of the conduct that allegedly gave rise to the claims
  21   by Plaintiff and anyone he seeks to represent, and Defendant relied in good-faith upon the
  22   interpretations and guidance provided by the relevant government agencies.
  23                                  TENTH AFFIRMATIVE DEFENSE
  24                                       (Justification and Privilege)
  25           The Complaint, and each of the purported causes of action asserted therein, are barred, in
  26   whole or in part, because at all times Defendant’s conduct was privileged by virtue of being
  27   approved, allowed and/or sanctioned by federal law and/or federal governmental agencies.
  28

       EAST\173523653.1                                    3
                                            EXHIBIT F                                  ANSWER TO COMPLAINT

                                            PAGE 54
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.79 Page 62 of 174



   1                                ELEVENTH AFFIRMATIVE DEFENSE
   2                                 (Good Faith Dispute Over Wages Owed)
   3           As to Plaintiff’s causes of action for failure to pay wages when due and for inaccurate
   4   wage statements, Plaintiff’s claims are barred, in whole or in part, because Defendant had a good
   5   faith and reasonable belief that Plaintiff, and anyone he seeks to represent, was not owed any
   6   additional wages during employment or at the time of separation. Defendant, therefore, did not
   7   engage in the requisite willful conduct under California Labor Code Section 203 and did not
   8   engage in the knowing and intentional conduct required under California Labor Code Section 226.
   9                                 TWELFTH AFFIRMATIVE DEFENSE
  10                                                 (Preemption)
  11           Plaintiff’s state law wage claims are preempted as applied to an employee working for a
  12   federal government contractor operating under a federal contract on federal land.
  13                               THIRTEENTH AFFIRMATIVE DEFENSE
  14                                              (Proximate Cause)
  15           As to Plaintiff’s Complaint, and each cause of action therein, even if the injuries and/or
  16   damages alleged occurred, such injuries were proximately caused by and/or were contributed to by
  17   the acts or failures to act of Plaintiff and anyone he seeks to represent.
  18                              FOURTEENTH AFFIRMATIVE DEFENSE
  19            (Failure to Comply with Employer Directives – California Labor Code § 2856)
  20           As to Plaintiff’s Complaint and each cause of action alleged therein, Plaintiff’s claims, are
  21   barred, in whole or in part, to the extent that Plaintiff, and anyone he seeks to represent, failed to
  22   substantially comply with all the directions of Defendant, and such failure proximately caused the
  23   alleged losses.
  24                                FIFTEENTH AFFIRMATIVE DEFENSE
  25                                               (In Pari Delicto)
  26           As to Plaintiff’s Complaint, and each cause of action therein, Plaintiff’s claims are barred,
  27   in whole or in part, by the doctrine of in pari delicto, as a result of the acts and omissions of Plaintiff,
  28

       EAST\173523653.1                                     4
                                             EXHIBIT F                                  ANSWER TO COMPLAINT

                                             PAGE 55
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.80 Page 63 of 174



   1   and anyone he seeks to represent, that make them equally, if not more, at fault for the alleged

   2   damages.

   3                               SIXTEENTH AFFIRMATIVE DEFENSE
   4                                                (De Minimis)
   5           As to Plaintiff’s Complaint, and each cause of action therein, Plaintiff’s claims are barred,

   6   in whole or in part, to the extent Plaintiff, and anyone he seeks to represent, seeks compensation for

   7   time or expenses, which, even if in fact worked or incurred, were de minimis and therefore not

   8   recoverable.

   9                             SEVENTEENTH AFFIRMATIVE DEFENSE
  10                              (Unconstitutional Delegation of Authority)

  11           Plaintiff’s violation of PAGA cause of action is barred because the delegation of authority
  12   to a private party to seek statutory penalties on behalf of the State is an unconstitutional delegation
  13   of executive and/or legislative power and authority.
  14                              EIGHTEENTH AFFIRMATIVE DEFENSE
  15                                          (No Derivative Claims)
  16           As to Plaintiff’s causes of action for failure to pay wages when due and for inaccurate
  17   wage statements, Plaintiff’s claims are barred, in whole or in part, because “derivative” claims
  18   under these statutes are barred, at least partially, as a matter of law.
  19                              NINETEENTH AFFIRMATIVE DEFENSE
  20                                           (No Equitable Relief)
  21           Plaintiff is not entitled to equitable relief because he has failed to avail himself of or exhaust
  22   plain, adequate or complete remedies of laws available to him under the provisions of applicable
  23   state or federal law.
  24                               TWENTIETH AFFIRMATIVE DEFENSE
  25                                         (No Unlawful Penalties)
  26           Plaintiff’s causes of action under PAGA and for failure to provide accurate itemized wage
  27   statements are barred because the penalties he seeks would result in an award that is unjust,
  28   arbitrary, oppressive, or confiscatory based on the facts and circumstances of this case.

       EAST\173523653.1                                    5
                                            EXHIBIT F                                  ANSWER TO COMPLAINT

                                            PAGE 56
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.81 Page 64 of 174



   1                              TWENTY-FIRST AFFIRMATIVE DEFENSE
   2                                       (Exclusions from Regular Rate)
   3             To the extent Plaintiff’s claims are based upon Defendant’s alleged failure to properly
   4   calculate the “regular rate,” the claims are barred, in whole or in part, because the amounts which
   5   Plaintiff contends should have been included were “discretionary” payments that were not required
   6   to be included; constituted fringe benefits that were not required to be included; or were otherwise
   7   permissibly excluded from the “regular rate” under applicable law.
   8                             TWENTY-SECOND AFFIRMATIVE DEFENSE
   9                                (Defendant Provided Meal and Rest Periods)
  10             Defendant at all times authorized and permitted Plaintiff and the putative class members to
  11   take meal and rest breaks. To the extent Plaintiff or any of the putative class members failed to do
  12   so, it was of their own accord, and therefore, claims for failure to provide meal and rest periods are
  13   barred.
  14                              TWENTY-THIRD AFFIRMATIVE DEFENSE
  15                                                (Due Process)
  16             Plaintiff’s Complaint, and each cause of action therein, is barred because the prosecution of
  17   this action as a representative action, as applied to the facts and circumstances of this case, would
  18   constitute a denial of Defendant’s substantive and procedural due process rights under the
  19   Fourteenth Amendment of the United States Constitution and the Constitution and laws of the State
  20   of California.
  21                            TWENTY-FOURTH AFFIRMATIVE DEFENSE
  22                              (Failure to Exhaust Administrative Remedies)
  23             Plaintiff’s violation of PAGA cause of action is barred, in whole or in part, because Plaintiff
  24   failed to exhaust his administrative remedies, including by failing to send a notice to the Labor and
  25   Workforce Development Agency that complies with California Labor Code section 2699.3(a)(1).
  26                              TWENTY-FIFTH AFFIRMATIVE DEFENSE
  27                           (Failure to Satisfy Class Certification Requirements)
  28             As a separate and distinct affirmative defense, Defendant alleges that this suit may not be

       EAST\173523653.1                                     6
                                             EXHIBIT F                                ANSWER TO COMPLAINT

                                             PAGE 57
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.82 Page 65 of 174



   1   properly maintained as a class action because: (1) Plaintiff has failed to plead, and cannot establish,

   2   the necessary procedural elements for class treatment; (2) a class action is not an appropriate method

   3   for the fair and efficient adjudication of the claims described in the Complaint; (3) common issues

   4   of fact or law do not predominate; to the contrary, individual issues predominate; (4) Plaintiff’s

   5   claims are not representative or typical of the claims of the putative class; (5) Plaintiff is not a proper

   6   class representative; (6) Plaintiff cannot satisfy any of the requirements for class action treatment,

   7   and class action treatment is neither appropriate nor constitutional; (7) there is not a well-defined

   8   community of interest in the law or in fact affecting Plaintiff and the members of the alleged putative

   9   class; and (8) the alleged putative class is not ascertainable, nor are its members identifiable.

  10                             TWENTY-SIXTH AFFIRMATIVE DEFENSE
  11                                (Affirmative Defenses to Class Members)
  12           Defendant opposes class certification and the propriety of class treatment. If the Court
  13   certifies a class in this case over Defendant’s objections, then Defendant asserts the affirmative
  14   defenses set forth herein against each and every member of the certified class.
  15                          TWENTY-SEVENTH AFFIRMATIVE DEFENSE
  16                                 (No Non-Class Representative Actions)

  17           Plaintiff’s violation of PAGA cause of action is barred to the extent Plaintiff seeks to proceed
  18   as a representative without satisfying the prerequisites to class certification.          Such non-class
  19   representative actions are contrary to the PAGA statute, are unconstitutional, and constitute a denial
  20   of Due Process.
  21                           TWENTY-EIGHTH AFFIRMATIVE DEFENSE
  22                                          (Excessive Fines Clause)
  23           Plaintiff’s claims are barred, in whole or in part, because the damages Plaintiff seeks on
  24   behalf of himself and other class members violate the Excessive Fines clause and are
  25   unconstitutional.
  26                            TWENTY-NINTH AFFIRMATIVE DEFENSE
  27                                         (No Prejudgment Interest)
  28           As a separate and distinct affirmative defense, Defendant alleges that Plaintiff is not entitled

       EAST\173523653.1                                     7
                                             EXHIBIT F                                 ANSWER TO COMPLAINT

                                             PAGE 58
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.83 Page 66 of 174



   1   to prejudgment interest in this matter because he is not entitled to recover any damages giving rise

   2   to such interest or any damages at all. Cal. Civ. Code § 3287.

   3                                  THIRTIETH AFFIRMATIVE DEFENSE
   4                                (No Recovery of Non-Restitutionary Damages)
   5           Plaintiff’s unfair competition claim is barred, in whole or in part, because the amounts he
   6   seeks to recover are not “restitutionary” in nature and thus cannot be recovered under the UCL. In
   7   particular, the premium pay that Plaintiff seeks to recover for alleged meal and rest period
   8   violations is not restitutionary.
   9                                THIRTY-FIRST AFFIRMATIVE DEFENSE
  10                                               (No UCL Standing)
  11           Plaintiff’s unfair competition claim is barred because Plaintiff and members of the purported
  12   class, as private litigants, lack standing to bring a cause of action for damages under California
  13   Business and Professions Code section 17203 because they have not suffered “an injury in fact” and
  14   cannot show they “have lost money or property as a result of the unfair competition.”
  15                              THIRTY-SECOND AFFIRMATIVE DEFENSE
  16                                           (Reservation of Defenses)
  17           Defendant currently does not have sufficient knowledge or information on which to form a
  18   belief as to whether it may have additional, as yet unstated, defenses available. To the extent not
  19   set forth herein, Defendant reserves the right to assert additional defenses that become available or
  20   apparent during discovery and to amend its Answer accordingly.
  21                                                    PRAYER
  22           WHEREFORE, Defendant prays this Court for judgment as follows:
  23
               1.         That the Court deny class certification in this matter and refuse to permit this action
  24
       to proceed as a representative action;
  25
               2.         That Plaintiff takes nothing by reason of his Amended Complaint, that the
  26
       Amended Complaint be dismissed in its entirety with prejudice, and that judgment be entered for
  27
       Defendant;
  28
               3.         That Defendant be awarded its reasonable costs and attorneys’ fees; and

       EAST\173523653.1                                      8
                                               EXHIBIT F                                ANSWER TO COMPLAINT

                                               PAGE 59
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.84 Page 67 of 174



   1           4.         That Defendant be awarded such other and further relief as the Court deems just

   2   and proper.
   3

   4    Dated: May 11, 2020                     DLA PIPER LLP (US)

   5
                                                By:
   6
                                                      Kevin Harlow
   7
                                                      Attorneys for Defendant,
   8                                                  LOYAL SOURCE GOVERNMENT SERVICES LLC
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       EAST\173523653.1                                    9
                                              EXHIBIT F                             ANSWER TO COMPLAINT

                                              PAGE 60
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.85 Page 68 of 174



   1   Kevin Harlow (Bar No. 265565)
       kevin.harlow@dlapiper.com
   2   DLA PIPER LLP (US)
       401 B Street, Suite 1700
   3   San Diego, CA 92101
       Tel: 619.699.2700
   4

   5   Attorneys for Defendant
       LOYAL SOURCE GOVERNMENT SERVICES LLC
   6

   7

   8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
   9                                      COUNTY OF SAN DIEGO
  10   ISMAEL ORTEGA, an individual, on behalf             CASE NO. 37-2020-00008677-CU-OE-CTL
       of himself and on behalf of all persons
  11   similarly situated,                                 Judge: Hon. John S. Meyer
                                                           Dept.: C-64
  12                  Plaintiff,
                                                           PROOF OF SERVICE
  13   v.
  14   LOYAL SOURCE GOVERNMENT                             [IMAGED]
       SERVICES LLC, a limited liability company;
  15   and DOES 1 through 50, inclusive,
  16                  Defendants.
  17

  18          I, the undersigned, certify and declare that I am a resident of the United States, over 18
  19   years of age and am not a party to the within action. My business address is 401 B Street, Suite
  20   1700, San Diego, CA 92101.
  21          On May 11, 2020, I served the following document(s) described as:
  22          DEFENDANT’S ANSWER TO COMPLAINT
  23   by providing a true and correct copy of the aforementioned document(s) on the interested parties
  24   in this action and by the means designated below:
  25   Norman B. Blumenthal
       norm@bamlawca.com
  26   Kyle R. Nordrehaug
       kyle@bamlawca.com
  27   BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
       2255 Calle Clara
  28   La Jolla, CA 92037

       EAST\174124805.1                                -1-
                                          EXHIBIT F
                                          PAGE 61
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.86 Page 69 of 174



   1          BY ELECTRONIC SERVICE – [CCP § 1010.6] [CRC 2060(c)] By the filing of the
              aforementioned document(s) with the clerk of this court, through the designated E-File
   2          Service Provider, One Legal. One Legal will send email notification of the filing to the
              parties and their counsel of record who are registered with the court’s E-File Service
   3          Provider at email address(es) provided to the court.

   4          I declare under penalty of perjury under the laws of the State of California that the above is

   5   true and correct.

   6          Executed on May 11, 2020 at San Diego, California.

   7

   8
                                                              Maria E. Valentino
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       EAST\174124805.1                                 -2-
                                          EXHIBIT F
                                          PAGE 62
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.87 Page 70 of 174




                   EXHIBIT 1
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.88 Page 71 of 174



  1   BLUMENTHAL NORDREHAUG BHOWMIK DE BLOU\,V LLP
       Norman B. Blu menthal (State Bar #068687)
  2    K yle R. Nordrehaug (State Bar #205975)
       Aparajit Bhowmik (State Bar #248066)
  3    Nicholas J. D e Blauw (State Bar #280922)
      2255 Calle Clara
  4   La Jolla, CA 92037
      Telephone: (858)551-1223
  5   Facsimile: (858) 551 -1232
      Website: www.bamlawca.com
  6
      Attorneys for Plaintiff
  7
  8                    SUPERIOR COURT OF THE STATE OF CALlFORNIA

  9                             IN AND FOR THE COUNTY OF SAN DIEGO

 10    ISMAEL ORTEGA, an indjvidual, on             Case No. 37-2020-00008677-CU-OE-CTL
       behalf of himself and on behalf of all
 11
       persons similarly situated,                  FIRST AMENDED CLASS ACTION
                                                    COMPLAINT FOR:
 12                   Plaintiff,                     1. UNFAIR COMPETITION IN VIOLATION
                                                     OF CAL. BUS. & PROF. CODE §§ 17200, et
 13
       VS.                                          seq. ;
                                                    2. FAJLURE TO PAY OVERTTME WAGES IN
 14
       LOY AL SOURCE GOVERNMENT                     VIOLATION OF CAL. LAB. CODE §§ 5 l 0, et
       SERVICES LLC, a Limited Liability            seq.;
 15
       Company; and Does I through 50,              3. FAILURE TO PAY MTN1MUM WAGES TN
       Inclusive;                                   VIOLATION OF CAL LAB. CODE§§ 1194,
 16                                                  1197 & 1197. 1;
                     Defendants.                     4. FAILURE TO PROVIDE REQUIRED MEAL
 17                                                  PERlODS fN VlOLATlON OF CAL. LAB.
                                                     CODE§§ 226.7 & 512 AND THE APPLlCABLE
 18                                                  rwc w AGE ORDER;
                                                     5. FAILURE TO PROVIDE REQUIRED R EST
 19                                                  PERIODS IN VIOLATION OF CAL. LAB .
                                                     CODE§§ 226.7 & 512 AND THE APPLICABLE
 20                                                  IWC WAGE ORDER;
                                                     6. FAILURE TO PROVIDE ACCURATE
 21                                                  ITEMIZED STATE!vlENTS lN VIOLATION OF
                                                     CAL. LAB. CODE § 226;
 22                                                  7. FAJLURE TO REIMBURSE EMPLOYEES
                                                     FOR REQUIRED EXPENSES 1N VIOLATION
 23
                                                     OF CAL. LAB. CODE § 2802;
                                                     8. FAILURE TO PROVIDE WAGES WHEN
 24
                                                     DUE IN VIOLATION OF CAL. LAB . CODE§§
                                                     201,202 AND 203; and,
 25                                                  9. VIOLATION OF TH E PRIVATE
                                                     ATTORNEYS GEN ERAL ACT [LABOR CODE
 26                                                  §§ 2698, et seq.]
 27                                                  DEMAND FOR A JURY TRIAL

 28                                                  1
                                   FIRST A.MENDED CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 1
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.89 Page 72 of 174



            Plaintiff Ismael Ortega ("PLAINTIFF"), an individual, on behalf ofhi mself and alI other

  2   similarly situated current and former employees, alleges on information and belief, except for

  3   his own acts and knowledge which are based on personal knowledge, 1he following:
  4
  5                                          THE PARTIES
  6          1.     Defendant Loyal Source Government Services LLC ("DEFENDANT") is a

  7   limited liability company that at all relevant times mentioned herein conducted and continues

  8   to conduct substantial and regular business throughout California.

  9          2.     DEFENDANT is a staffing company that offers health care, h uman resources, IT

 10   and engineering services.

 11          3.     PLAINTIFF was employed by DEFENDANT in California as a non-exempt

 12   employee entitled to overtime pay and meal and rest periods from June of 2019 to December

 13   of 2019. PLAINTIFF was at all times relevant mentioned herein classified by DEFENDANT

 14   as a non-exempt employee paid in whole or in part on an hourly basis and received additional
 15   compensation from DEFENDANT in the form ofnon-discretionary incentive wages, including,

 16   but not limited to, performance b onus wages

 17          4.     PLAINTIFF brings this Class Action on behalf of himself and a California class,

 18   defined as all individuals who are or previously were employed by DEFENDANT in California

 19   and classified as non-exempt employees (the "CALTFORNlA CLASS") at any time during the

 20   peiiod begilliling on the date four (4) years prior to the filing of this Compla1nt and ending on
 21   the date as determined by the Court (the "CALIFORNIA CLASS PERIOD"). The amount in
 22   controversy for the aggregate claim of CALIFORNIA CLASS Members is under five million

 23   dollars ($5,000,000.00).

 24          5.     PLAINTIFF brings this C lass Action on behalf of himself and a CALIFORNIA

 25   CLASS in order to fully compensate the CALIFORNIA CLASS for their losses incurred during

 26   the CALIFORNIA CLASS PERlOD caused by DEFENDANT' s policy and practice which

 27   failed to lawfully compensate these employees for all their overtime worked. DEFENDANT's

 28
                                                      2
                                  FIRST AMENDED CLASS ACTION COMPLAINT
                                         EXHIBIT 1
                                          PAGE 2
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.90 Page 73 of 174



  1   policy and practice alleged herein is an unlawful, unfair and deceptive business practice

  2   whereby DEFENDANT retained and continues to retain wages due PLAINTIFF and the other
  3   members of the CALIFORNIA CLASS.                PLAINTIFF and the other members of the

  4   CALIFORNIA CLASS seek an injunction enjoining such conduct by DEFENDANT in the
  5   future, relief for the named P LAlNT!FF and the other members of the CALIFORNIA CLASS
  6   who have been economically injured by DEFENDANT's past and current unlawful conduct,
  7   and all other appropriate legal and equitable relief.

  8          6.     The true names and capacities, whether individual, corporate, subsidiary,

  9   partnership, associate or otherwise of defendants DOES 1 through 50, inclusive, are presently
 10   unknown to PLAINTIFF who therefore sues these Defendants by such :fictitious names pursuant
 11   to Cal. Civ. Proc. Code§ 474. PLAINTIFF will seek leave to amend this Complaint to allege
 12   the trne names and capacities of Does 1 through 50, inclusive, when they are ascertained.

 13   PLAINTIFF is informed and believes, and based upon that information and belief alleges, that
 14   the Defendants named in this Complaint, including DOES 1 through 50, inclusive, are
 15   responsible in some manner for one or more of the events and happenings that proximately

 16   caused the injrnies and damages hereinafter alleged.

 17          7.     The agents, servants and/or employees of the Defendants and each ofthem acting
 18   on behalf of the Defendants acted within the course and scope of bis, her or its authority as the
 19   agent, servant and/or employee of the Defendants, and personally participated in the conduct
 20   alleged herein on behalf of the Defendants with respect to the conduct alleged herein.

 21   Consequently, the acts of each Defendant are legally attributable to the other Defendants and
 22   all Defendants are jointly and severally liable to PLAINTIFF and the other members of the
 23   CALIFORNIA CLASS, for the loss sustained as a proximate result of the conduct of the

 24   Defendants' agents, servants and/or employees.
 25   Ill
 26   III
 27   II I

 28
                                                      3
                                 FIRST AlYfENDED CLASS ACTION COtvfPLAI.NT
                                         EXHIBIT 1
                                          PAGE 3
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.91 Page 74 of 174



  1                                       THE CONDUCT
  2         8.     During the CALIFORNIA CLASS PERIOD, DEFENDANT failed and continues

  3   to fail to accurately calculate and pay PLAINTIFF and the other members of the CALIFORNIA

  4   CLASS for their minimum and overtime wages. DEFENDANT unlawfully and unilaterally

  5   failed to accurately calculate minimum and overtjme wages for time worked by PLAINTIFF and

  6   other members of the CALIFORNIA CLASS in order to avoid paying these employees the
  7   correct compensation. As a result, PLAINTIFF and the other members of the CALIFORNIA

  8   CLASS fo1feited wages due them for working without compensation at the correct minimum

  9   wage and overtime rates. DEFENDANT's policy and practice to n ot pay the members of the

 10   CALIFORNIA CLASS the correct compensation for all time worked in accordance with
 11   applicable law is evidenced by DEFENDANT's business records. This policy and practice of

 12   DEFENDANT was intended to p urposefully avoid the payment of the correct compensation as

 13   required by California law which allowed DEFENDANT to illegally profit and gain an unfair

 14   advantage over competitors who complied with the law.
 15         9.     During the CALIFOR!\TIACLASS PERIOD, DEFEN DANT fai led to accmately

 16   record and p ay PLAINTIFF and other CALIFORNIA CLASS Members for the actual amount

 17   ohime these employees worked. Pursuant to the Industrial Welfare Commission Wage Orders,

 18   DEFENDANT is required to pay PLAINTIFF and other CALIFORNIA CLASS Members for

 19   all time worked, meaning the time during which an employee was subject to the control of an

 20   employer, including all the time the employee was permitted or suffered to p ermit this work.
 21   DEFENDANT required these employees to w ork off the clock without paying them for all the

 22   time they were under DEFENDANT's control.             Specifically, DEFENDANT required

 23   PLAINTIFF to work while clocked out during what was supposed to be PLAINTIFF's off-duty

 24   meal break. PLAINTIFF was from t ime to time inteI1Upted by work assignments. Indeed there

 25   were days where PLAINTIFF clid not even receive a partial lunch. As a result, PLAINTIFF and

 26   other CALIFORNIA CLASS Members forfeited minimum wage and overtime compensation

 27   by working without their time being accurately recorded and without compensation at the

 28
                                                    4
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                       EXHIBIT 1
                                        PAGE 4
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.92 Page 75 of 174



  1   applicable minimum wage and overtime rates. To the extent that the time worked off the clock

  2   did not qualify for overtime premium payment, DEFENDANT failed to pay minimum wages

  3   for the time worked off-the-clock in violation of Cal. Lab. Code §§ 1194, 1197, and 1197.1.
  4          10.   State and federal law provides that employees must be paid overtime at one-and-
  5   one-half times their "regular rate of pay." PLAINTIFF and other CALIFORNIA CLASS
  6   Members were compensated at an hourly rate plus incentive pay that was tied to specific
  7   elements of an employees pe1formance.

  8          11.   The second component of PLAINTIFF's and other CALIFORNIA CLASS
  9   Members' compensation was DEFENDANT'S non-discretionary incentive program that paid
 10   PLAINTIFF and other CALIFORNIA CLASS Members incentive wages based on their
 11   performance for DEFENDANT.          The non-discretionary incentive program provided all
 12   employees paid on an hourly basis with incentive compensation when the employees met the
 13   various perfonnance goals set by DEFENDANT. However, when calculating the regular rate
 14   of pay in order to pay overtime to PLAINTIFF and other CALIFORNIA CLASS M embers,

 15   DEFENDANT failed to include the incentive compensation as part of the employees' "regular
 16   rate of pay" for purposes of calculating overtime pay. Management and supervisors described

 17   the incentive program to potential and new employees as part of the compensation package. As
 18   a matter oflaw, the incentive compensation received by PLAINTIFF and other CALIFORNIA
 19   CLASS_Members must be included in the "regular rate of pay." The failure to do so has
 20   resulted in a underpayment of overtime compensation to PLAINTIFF and other CALIFORNIA

 21   CLASS Members by DEFENDANT.

 22          12.    In violation of the applicable sections of the California Labor Code and the

 23   requirements of the Industrial Welfare Commission ("fWC") Wage Order, DEFENDANT
 24   intentionally and knowingly fai led to compensate PLAINTIFF and the other members of the
 25   CALIFORNIA CLASS at the correct rate of pay for all overtime worked. Th.is policy and
 26   practice ofDEFENDANT is intended to purposefully avoid the payment ofthe correct ove1iime

 27   compensation as required by California law which allowed DEFENDANT to illegally profit and
 28
                                                   5
                                FIRST AMENDED CLASS ACTION CmvrPLAMf
                                       EXHIBIT 1
                                        PAGE 5
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.93 Page 76 of 174



  1   gain an unfair advantage over competitors who complied with the law. To the extent equitable

  2   tolling operates to toll claims by the CALIFORNIA CLASS against DEFENDANT, the

  3   CALIFORNIA CLASS PERIOD sh ould be adjusted accordingly.
  4          13.    As a result of their rigorous work schedules, PLAJNTIFF and other

  5   CALIFORNIA CLASS Members were from time to time unable to take off duty meal breaks
  6   and were not fully relieved of duty for meal periods. PLAINTIFF and other CALIFORNIA
  7   CLASS Members were from time to time required to perform work as ordered by
  8   DEFENDANT for more than five (5) hours during a shift without receiving an off-duty meal

  9   break. Further, DEFENDANT failed to provide PLAINTIFF and CALIFORNIA CLASS
 10   Members with a second off-duty m eal period from time to time in which these employees were
 11   required by DEFENDANT to work ten (10) hours of w ork. PLAINTIFF and the other
 12   CALIFORNIA CLASS Members therefore foifeited meal breaks without additional

 13   compensation and in accordance with DEFENDANT's corporate policy and practice.

 14          14.    During the CALIFORNIA CLASS PERIOD, PLAINTIFF and other
 15   CALTFORNTA CLASS Members were from time to time also required to work in excess offour

 16   (4) hours without being provided ten (10) minute rest periods. Further) these employees were

 17   denied their first rest periods of at least ten (10) minutes for some shifts worked of at least two
 18   (2) to four (4) hours, a first and second rest period of at least ten (10) minutes for some shifts

 19   worked of bet\-Veen six ( 6) and eight (8) hours, and a first, second and third rest period of at
 20   least ten (10) minutes for some shifts worked of ten (10) hours or more from time to time.
 21   PLAINTIFF and other CALIFORNIA CLASS Members were also not provided with one hour

 22   wages in lieu thereof. As a result of their rigorous work schedules, PLAINTIFF and other

 23   CALIFORNIA CLASS Members were periodically denied their proper rest periods by
 24   DEFENDANT and DEFENDANT's managers. Additionally, the applicable California Wage

 25   Order requires employers to provide employees wi1h off-duty rest periods, which the California
 26   Supreme Court defined as time durin g which an employee is relieved from all work related

 27   duties and free from employer control. In so doing, the Court held that the requirement under
 28
                                                       6
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          EXHIBIT 1
                                           PAGE 6
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.94 Page 77 of 174



  I   California law that employers authorize and permit all employees to take rest period means that
  2   employers must relieve employees of all duties and relinquish control over how employees
  3   spend their time which includes control over the locations where employees may take their rest
  4   period. Employers cannot impose controls that prohibit an employee from taking a brief walk-
  s   five minutes out, five minutes back. Here>DEFENDANT's policy restricted PLAINTIFF and
  6   other CALIFORNIA CLASS Members from unconstrained walks and was unlawful based on
  7   Defendant's rule which stated PLAINTIFF and other CALIFORNIA CLASS Members could
  8   not leave the work premises during their rest period.

  9          I 5.   Cal. Lab. Code§ 226 provides that every employer shall furnish each of his or her
 10   employees with an accurate itemized wage statement in writing showing, among other things,
 11   gross wages earned and all applicable hourly rates in effect during the pay period and the
 12   corresponding amount of time worked at each hourly rate. DEFENDANT from time to time
 13   failed to provide to PLAINTIFF and the CALIFORNIA CLASS wage statements that identify
 14   the correct gross and net wages earned, the applicable number ofhours worked and rates ofpay.
 15   Aside, from the violations listed above in this paragraph, DEFENDANT failed to issue to
 16   PLAINTIFF and other CALIFORNIA CLASS members an itemized wage statement that lists
 17   all the requirements under California Labor Code 226 et seq.
 18          16.    DEFENDANT intentionally and knowingly failed to reimburse and indemnify
 19   PLAINTIFF and the other CALIFORN IA CLASS Members for required business expenses
 20   incurred by the PLAINTIFF and other CALIFORNIA CLASS Members in direct consequence
 21   of discharging their duties on behalf of DEFENDANT. Under California Labor Code Section
 22   2802, employers are required to indemnify employees for all expenses incurred in the course
 23   and scope of their employment. Cal. Lab. Code§ 2802 expressly states that "an employer shall
 24   indemnify his or her employee for all necessary expenditmes or losses incuned by the employee
 25   in direct consequence of the discharge of his or her duties, or of his or her obedience to the
 26   directions of the employer, even though unlawful, unless the employee, at the time of obeying
 27   the directions, believed them to be unlawful."
 28
                                                       7
                                f IRST AM.ENDED CLASS ACTlON COMPLAINT
                                        EXHIBIT 1
                                         PAGE 7
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.95 Page 78 of 174



  1          17.    In the course of their employment PLAINTIFF and other CALIFORNIA CLASS

  2   Members as a business expense, were required by DEFENDANT to use their own personal
  3   cellular phones as a result of and jn furtherance of thejr job duties as employees for
  4   DEFENDANT but were not reimbursed or indemnified by DEFENDANT for the cost
  5   associated with the use of their personal cellular phones for DEFENDANT's benefit.
  6   Specifically, PLAINTIFF and other CALIFORNIA CLASS Members were required by
  7   DEFENDANT to use their personal cellular phones to for work related issues. As a result, in
  8   the course of their employment with DEFENDANT, PLAINTIFF and other members of the

  9   CALIFORNIA CLASS incurred unreimbursed business expenses which included, but were not
 10   limited to, costs related to the use of their personal cellular phones all on behalf of and for the
 11   benefit of DEFENDANT.
 12          18.    By reason of this conduct applicable to PLAINTIFF and all CALIFOR.t"l"IA
 13   CLASS Members, DEFENDANT committed acts of unfair competition in violation of the
 14   Califom.ia Unfair Competition Law, Cal. Bus. & Prof. Code§§ 17200, et seq. (the "UCL"), by

 15   engaging in a company-wide policy and procedure which failed to accurately calculate and
 16   record the correct overtime rate for the overtime worked by PLAINTIFF and other
 17   CALIFORNIA CLASS Members. The proper calculation of these employees' overtime hour
 18   rates is the DEFENDANT's burden. As a result ofDEFENDANT's intentional disregard of

 19   the obligation to meet this burden, DEFENDANT failed to properly calculate and/or pay all
 20   required overtime compensation for work perfonned by the members of the CALIFORNIA
 21   CLASS and violated the California Labor Code and regulations promulgated thereunder as
 22   herein alleged.

 23          19.     Specifically as to PLAINTIFF's pay, DEFENDANT provided compensation to
 24   him in the form of two components. One component of PLAlNTIFF's compensation was a
 25   base hourly wage.      The second component of PLAlNTIFF's compensation were non-
 26   discretionary incentive wages. DEFENDANT paid the incentive wages, so long as PLAINTIFF

 27   met certain predefined pe1formance requirements.            PLAINTIFF met DEFENDANT's
 28
                                                       8
                                 FIRST AMENDED CLASS ACTION COivlPLAINT

                                          EXHIBIT 1
                                           PAGE 8
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.96 Page 79 of 174



  1   predefined eligibility perfmmance requirements in valious pay periods throughout his
  2   employment with DEFENDANT and DEFENDANT paid PLAINTJFF the non-discretionary
  3   incentive wages.    During these pay periods in which PLAINTIFF was paid the non-
  4   discretionary incentive wages by DEFENDANT, PLAINTIFF also worked overtime for
  5   DEFENDA.!""JT, but DEFENDANT never included the incentive compensation in PLAINTIFF ' s
  6   regular rate of pay for the purposes of calculating what should have been PLAINTIFF's
  7   accurate overtime rate and thereby underpaid PLAINTIFF for overtime worked throughout his
  8   employment with DEFENDANT.            The incentive compensation paid by DEFENDANT
  9   constituted wages within the meaning of the California Labor Code and thereby should have
 10   been part of PLAINTIFF's "regular rate of pay." PLAINTIFF was also from time to time
 11   unable to take off duty meal and rest breaks and was not fully relieved of duty for his meal
 12   periods. PLAINTIFF was required to perform work as ordered by DEFENDANT for more than
 13   five (5) hours during a shift without receiving an off-duty meal break. Further, DEFENDANT
 14   failed to provide PLAINTIFF with a second off-duty meal period from time to time in which
 15   he was required by DEFENDANT to work ten (10) hours of work.            PLAINTIFF therefore
 16   forfeited meal and rest breaks without additional compensation and in accordance with
 17   DEFENDANT's corporate policy and practice. DEFENDAt'\l'T also provided PLAINTIFF with
 18   a pay stub that failed to accurately display PLAINTIFF's correct rates of overtime pay and
 19   payments for missed meal and rest periods for certain pay periods in violation of Cal. Lab. Code
 20   § 226(a). To date, DEFENDANT has not fully paid PLAINTIFF the overtime compensation
 21   still owed to him or any penalty wages owed to him under Cal. Lab. Code§ 203. The amount
 22   in controversy for PLAINTIFF individually does not exceed the sum or value of $75,000.
 23
 24                                 JURISDICTION AND VENUE
 25          20.    This Court has jurisdiction over this Action pursuant to California Code of Civil
 26   Procedure, Section 410.10 and California Business & Professions Code, Section 17203. This
 27   action is brought as a Class Action on behalf of PLAINTIFF and similarly situated employees
 28
                                                     9
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                         EXHIBIT 1
                                          PAGE 9
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.97 Page 80 of 174



  1   of DEFENDANT pursuant to Cal. Code ofCiv. Proc.§ 382.

  2          21.     Venue is proper in this Court pursuant to California Code of Civil Procedure,

  3   Sections 395 and 395.5, because DEFENDANT (i) cuuentlymaintains and at all relevant times

  4   maintained offices and facilities in this County and/or conducts substantial business in this

  5   County, and (ii) committed the wrongful conduct herein alleged in this County against members

  6   of the CALIFORNIA CLASS and CALIFORNIA LABOR SUB-CLASS.

  7

  8                                  THE CALIFORNIA CLASS
  9          22.     PLAINTIFF brings the First Cause of Action for Unfair, Unlawful and Deceptive

 10   Business Practices pursuant to Cal. Bus. & Prof. Code§§ 17200, et seq. (the "UCL") as a Class
 11   Action, p ursuant to Cal. Code of Civ. Proc. § 382, on behalf of a California class, defined as

 12   all individuals who are or previously were employed by DEFENDANT in California and

 13   classified as non-exempt employees (the "CALIFORNIA CLASS") at any time during the

 14   period beginning on the date four (4) years prior to the filing of this Complaint and ending on

 15   the date as determined by the Comt (the "CALIFORNIA CLASS PERIOD"). The amount in

 16   controversy for the aggregate claim of CALIFORJ'-l'IA CLASS Members is under five million

 17   dollars ($5,000,000.00).

 18          23.     To the extent equitable tolling operates to toll claims by the CALIFORNIA

 19   CLASS against DEFENDANT, the CALIFORNIA CLASS PERIOD should be adjusted

 20   accordingly.

 21          24.     The California Legislature has commanded that "all wages ...... earned by any

 22   person in any employment are due and payable twice during each calendar month, on days

 23   designated in advance by the employer as the regular paydays", and further that "[a]ny work

 24   in excess of eight hours in one workday and any work in excess of 40 hours in any one
 25   workweek ... shall be compensated at the rate of no less than one and one-half times the

 26   regular rate of pay for an employee.'' (Lab. Code§ 204 and§ 510(a).) The Industrial Welfare

 27   Commission (IWC), however, is statutorily authorized to "establish exemptions from the

 28
                                                    10
                                 FIRST AMENDED CLASS ACTION C01V1PLAINT
                                        EXHIBIT 1
                                         PAGE 10
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.98 Page 81 of 174



  1   requirement that an overtime rate ofcompensation be paid ...... for executive, administrative, and

  2   professional employees, provided [inter alia] that the employee is primarily engaged in duties

  3   that meet the test of the exemption, [and] customarily and regularly exercises discretion and
  4   independent judgment in performing those duties ... " (Lab. Code § 510(a).) Neither the
  5   PLAINTIFF nor the other members of the CALIFORL'\fIA CLASS and/or the CALIFORNIA
  6   LABOR SUB-CLASS qualify for exemption from the above requirements.

  7          25.    DEFENDANT, in violation of the applicable Labor Code, Industrial Welfare

  8   Commission ("IWC") Wage Order requirements, and the applicable provisions of California
  9   law, intentionally, knowingly, and wilfully, engaged in a practice whereby DEFENDA NT failed
 10   to correctly calculate and record overtime compensation for overtime worked by PLAINTIFF
 11   and the other members of the CALIFORNIA CLASS, even though DEFENDANT enjoyed the
 12   benefit of this work, required employees to perform th1s work and permitted or suffered to

 13   permit th1s overtime work.
 14          26.    DEFENDANT has the legal burden to establish that each and every
 15   CALrFORNTA CLASS Member is paid the applicable rate for all overtime worked and to
 16   accurately calculate the "regular rate of pay" by including the incentive compensation that

 17   PLATNTIFF and members of the CALlFORNIA CLASS were awarded by DEFENDANT.
 18   DEFENDANT, however, as a matter ofpolicy and procedure failed to have in place during the
 19   CALIFORNIA CLASS PERIOD and still fails to have in place a policy or practice to ensure

 20   that each and every CALIFORNIA CLASS Member is paid the applicable overtime rate for all
 21   overtime worked, so as to satisfy their burden. This common business practice applicable to
 22   each and every CALIFORNIA CLASS Member can be adjudicated on a class-\vide basis as
 23   unlawful, unfair, and/or deceptive under Cal. Business & Professions Code§§ 17200, et seq.

 24   (the "UCL") as causation, damages, and reliance are not elements of this claim.
 25          27.     Atno time during the CALIFORNIA CLASS PERIOD was the compensation for
 26   any member of the CALIFORNIA CLASS properly recalculated so as to compensate the
 27   eJ?ployee for all overtime worked at the applicable rate, as required by Califomia Labor Code

 28
                                                      11
                                 Fill.ST AMENDED CLASS ACTION COtvlPLAINT
                                          EXHIBIT 1
                                           PAGE 11
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.99 Page 82 of 174



  1   §§ 204 and 510, et seq. At no time dming the CALIFORNIA CLASS PERIOD was the

  2   overtime compensation for any member ofthe CALIFORNIA CLASS properly recalculated so

  3   as to include all earnings in the overtime compensation calculation as required by California
  4   Labor Code§§ 510, et seq.

  5         28.    The CALIFORNIA CLASS, is so numerous thatjoinder of all CALIFORNIA

  6   CLASS Members is impracticable.

  7         29.     DEFENDANT violated the rights ofthe CALIFORNIA CLASS under California

  8   law by:

  9                 (a)   Violating the California Unfair Competition Laws, Cal. Bus. & Prof. Code

 10                        §§ 17200, et seq., by unlawfully, unfairly and/or deceptively having in

 11                        place company po licies, practices and procedures that failed to pay all

 12                        minimum and overtime wages due the CALIFORNIA CLASS for all time

 13                        worked, and failed to accurately record the applicable rates of all overtime

 14                        worked by the CALIFORNIA CLASS;

 15                 (b)    Committing an act of unfair competition in violation of the California

 16                        Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by

 17                        unlawfully, unfairly, and/or deceptively having in place a company policy,
 18                        practice and procedure that failed to correctly calculate ove1iime

 19                        compensation due to PLAINTIFF and the members of the CALIFORNIA

 20                        CLASS;
 21                 (c)    Committing an act of unfair competition in violation of the California

 22                        Unfair Competition Laws, Cal. Bus. & Prof. Code§§ 17200, et seq. , by

 23                        violating the Fair Labor Standards Act ("FLSA"), 29 U. S.C. §§ 201, et

 24                        seq., by failing to p ay the c011·ect federal overtime wages to the
 25                        PLAINTIFF and the members of the CALIFORNIA CLASS as legally

 26                        required by the FLSA, and retaining the unpaid federal overtime to the

 27                        benefit of DEFENDANT.;

 28
                                                     12
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                        EXHIBIT 1
                                         PAGE 12
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.100 Page 83 of 174



  1                  (d)    Committing an act of rmfair competition in violation of the California

  2                         Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by
  3                         failing to provide mandatory meal and/or rest breaks to PLAINTIFF and
  4                         the CALIFORNIA CLASS members; and,

  5                  (e)    Committing an act of unfair competition in violation of the California

  6                         Unfair Competition Laws, Cal. Bus. & Prof. Code§§ 17200 et seq., by

  7                         violating Cal. Lab. Code§ 2802 by failing to reimburse PLAINTIFF and

   8                        the CALIFORNlA CLASS members with necessary expenses incw-red in

  9                         the discharge of their job duties.

  10          30.    This Class Action meets the statutory prerequisites for the maintenance of a Class

  11   Action as set forth in Cal. Code of Civ. Proc.§ 382, in that:

  12                 (a)    The persons who comprise the CALIFORNIA CLASS are so numerous

  13                        that the joinder of all such persons is impracticable and the disposition of

  14                        their claims as a class will benefit the parties and the Court;

  15                 (b)    Nearly all factual, legal, statutory, declaratory and injunctive relief issues

  16                        that are raised in this Complaint are common to the CALIFORNIA

  17                        CLASS will apply to every member of the CALIFORNIA CLASS;

  18                 (c)    The claims of the representative PLAINTIFF are typical of the claims of

  19                        each member of the CALIFORNIA CLASS. PLAINTIFF, like all the

  20                        other members of the CALIFORN1A CLASS, was subjected to the

  21                        employment practices ofDEFENDANT and was a non-exempt employee

  22                        paid on an hourly basis and paid additional non-discretionary incentive

  23                        wages who was subjected to the DEFENDANT's practice and po1icy

  24                        which fails to pay the correct rate of overtime wages due to the

  25                        CALIFORNIA CLASS for all overtime worked by the CALIFORNIA

  26                        CLASS and thereby underpays overtime compensation to the

  27                        CALIFORNIA CLASS. PLAINTIFF sustained economic injury as a
  28
                                                      13
                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                          EXHIBIT 1
                                           PAGE 13
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.101 Page 84 of 174



  1                        result of DEFENDANT's employment practices. PLAINTIFF and the

  2                        members of the CALIFORNIA CLASS were and are similarly or

  3                        identically hanned by the same W1iawful, deceptive and unfair
  4                        misconduct engaged in by DEFENDANT; and,
  5                 (d)    The representative PLAJNTIFF will fairly and adequately represent and

  6                        protect the interest of the CALIFORNIA CLASS, and has retained

  7                        counsel who are competent and experienced in Class Action litigation.

  8                        There are no material conflicts between the claims of the representative

  9                        PLAINTIFF and the members of the CALIFORNIA CLASS that wouJd

 10                        make class certification inappropriate. Counsel for the CALIFORNIA

 11                        CLASS will vigorously assert the claims of all CALIFORNIA CLASS

  12                       Members.

  13         31.    In addition to meeting the statutory prerequisites to a Class Action, this action
  14   is properly m aintained as a Class Action pursuant to Cal. Code of Civ. Proc.§ 382, in that:

  15                 (a)    Without class certification and determination of declaratory, injunctive,

  16                        statutory and other legal questions within the class fo1mat, prosecution of
  17                        separate actions by individual members of the CALIFORNIA CLASS will

  18                        create the risk of:

  19                        1)     Inconsistent or varying adjudications with respect to individual

 20                                members of the CALIFORNIA CLASS which would establish

 21                                incompatible standards of conduct for the parties opposing the

 22                                CALIFORNIA CLASS; and/or,

 23                         2)     Adjudication with respect to individual m embers of the

  24                               CALIFORNIA CLASS which would as a practical matter be

  25                               dispositive of interests of the other members not party to the

  26                               adjudication or substantially impair or impede their ability to

  27                               protect their interests.

 28                                                   14
                                 F IRST AMENDED CLASS ACTION COMPLAlNT

                                          EXHIBIT 1
                                           PAGE 14
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.102 Page 85 of 174



  1              (b)   The parties opposing the CALfFORNTA CLASS have acted or refused to

  2                    act on grounds generally applicable to the CALIFORNIA CLASS, making
  3                    appropriate class-wide relief with respect to the CALIFORNIA CLASS
  4                    as a whole in that DEFENDANT failed to pay all wages due. Including
  5                    the correct overtime rate, for all worked by the members of the

  6                    CALIFORNIA CLASS as required by law;

  7                    I)    With respect to the First Cause of Action, the final relief on behalf
  8                          ofthe CALIFORNIA CLASS sought does not relate exclusively to

  9                          restitution because through this claim PLAINTIFF seeks

 10                          declaratory relief holiling that the DEFENDANT's policy and

 11                          practices constitute unfair competition, along with declaratory

 12                          relief, injunctive relief, and incidental equitable relief as may be

 13                          necessary to prevent and remedy the conduct declared to constitute

  14                         unfair competition;
 15              (c)   Common questions of law and fact exist as to the members of the

  16                   CALIFORNIA CLASS, with respect to the practices and violations of

  17                   California law as listed above, and predominate over any question

  18                   affecting only individual CALIFORN1A CLASS Members, and a Class

  19                   Acri.on is superior to other available methods for the fair and efficient

 20                    adjudication of the controversy, including consideration of:

 21                    1)     The interests of the members of the CALIFORNIA CLASS in

 22                           individually controlling the prosecution or defense o[ separate

 23                           actions in that the substantial expense of individual actions will be

 24                           avoided to recover the relatively small amount of economic losses

 25                           sustained by the individual CALIFORNIA CLASS Members when
 26                           compared to the substantial expense and burden of individual

 27                           prosecution of this litigation;
 28                                             15
                            FIRST AMENDED CLASS ACTION COMPLAINT

                                    EXHIBIT 1
                                     PAGE 15
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.103 Page 86 of 174



   l                       2)     Class certification will obviate the need for unduly duplicative

  2                               litigation that would create the risk of:

  3                               A.     Inconsistent or varying adjudications with respect to
  4                                      individual members of the CALIFORNIA CLASS, which

  5                                      would establish incompatible standards of conduct for the

  6                                      DEFENDANT; and/or,

  7                               B.     Adjudications with respect to individual members of the

  8                                      CALIFORNIA CLASS would as a practical matter be

  9                                      dispositive of the interests of the other members not parties

  10                                     to the adjudication or substantially impair or impede their

  11                                     ability to protect their interests;

  12                       3)     In the context of wage litigation because a substantial number of

  13                              individual CALIFORNIA CLASS Members will avoid asserting

  14                              their legal rights out of fear ofretaliation by DEFENDANT, which

  15                              may adversely affect an individual's job with DEFENDANT or
  16                              with a subsequent employer, the Class Action is the only means to

  17                              assert their claims through a representative; and,

  18                       4)     A class action is superior to other available methods for the fair

  19                              and ef ficient adjudication of this Iitigation because class treatment

  20                              will obviate the need for unduly and unnecessary duplicative
  21                              litigation that is likely to result in the absence of certification of

  22                              this action pursuant to Cal. Code of Civ. Proc. § 382.

  23         32.    This Court should permit this action to be maintained as a Class Action pursuant

  24   to Cal. Code of Civ. Proc. § 382 because:

  25                (a)    The questions of law and fact common to the CALIFORNIA CLASS

  26                       predominate over any question affecting only individual CALIFORNIA

  27                       CLASS Members because the DEFENDANT's employment practices are
  28                                                 16
                                FIRST A11.ENDED CLASS ACTION COMPLAINT

                                        EXHIBIT 1
                                         PAGE 16
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.104 Page 87 of 174



  1                    applied wiili respect to the CALIFORNIA CLASS;
  2              (b)   A Class Action is superior to any other available method for the fair and
  3                    efficient adjudication of the claims of the members of the CALIFORNIA
  4                    CLASS because in the context of employment litigation a substantial

  5                    number of individual CALIFORNIA CLASS Members wfll avoid

  6                    asserting their rights individually out of fear of retaliation or adverse
  7                    impact on their employment;

  8              (c)   The members of the CALIFORNIA CLASS are so numerous that it is

  9                    impractical to bring all members of the CALIFORNIA CLASS before the

 10                    Court;

 11              (d)   PLAINTIFF, and the other CALIFORNIA CLASS Members, will not be

  12                   able to obtain effective and economic legal redress unless the action is

 13                    maintained as a Class Action;
  14             (e)   There is a community of interest in obtaining appropriate legal and

 15                    equitable relief for the acts of unfair competition, statutory violations and

  16                   other improprieties, and in obtaining adequate compensation for the

  17                   damages and injuries which DEFENDANT's actions have inflicted upon

  18                   the CALIFORNTA CLASS;

  19             (f)   There is a community of interest in ensuring that the combined assets of

 20                    DEFENDANT are sufficient to adequately compensate the members of

 21                    the CALIFORNIA CLASS for the injuries sustained;

 22              (g)   DEFENDANT has acted or refused to act on grounds generally applicable

 23                    to the CALIFORNIA CLASS, thereby making final class-wide relief

 24                    appropriate with respect to the CALIFORNIA CLASS as a whole;

 25              (h)   The members ofthe CALIFORNIA CLASS are readily ascertainable from

 26                    the business records of DEFENDANT; and,
 27              (i)   Class treatment provides manageable judicial treatment calculated to bring

 28                                              17
                            FIR.ST AMENDED CLASS ACTION COMPLAINT

                                    EXHIBIT 1
                                     PAGE 17
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.105 Page 88 of 174



  1                         a efficient and rapid conclusion to all litigation of all wage and hour

  2                         related claims arising out of the conduct of DEFENDANT as to the

  3                         members of the CALIFORNIA CLASS.
  4           33.    DEFENDANT maintains records from which the Court can ascertain and identify

  5    by job title each of DEFENDANT's employees who as have been intentionally subjected to
  6    DEFENDANT's conduct as herein alleged.            PLAINTIFF will seek leave to amend the
  7    Complaint to include any additional job titles of similarly situated employees when they have

  8    been identified.

  9

 10                            THE CALIFORNIA LABOR SUB-CLASS
 11           34.    PLAINTIFF further brings the Second, Third, Fourth, Fifth, Sixth, Seventh and

 12    Eighth causes of Action on behalf of a California sub-class, defmed as all members of the

 13    CALIFORNIA CLASS classified as non-exempt employees (the "CALIFORNIA LABOR

  14   SUB-CLASS") at any time during the period beginning on the date three (3) years prior to the
  15   filing ofthe complaint and ending on the date as determined by the Court (the "CALIFORNIA

 16    LABOR SUB-CLASS PERIOD") pursuant to Cal. Code of Civ. Proc.§ 382. The amount in

  17   controversy for the aggregate claim of CALIFORt'-JIA LABOR SUB-CLASS Members is under

  18   five million dollars ($5,000,000.00).

  19          35.    DEFENDANT, in violation of the applicable Labor Code, Industrial Welfare

 20    Commission ("IWC") Wage Order requirements, and the applicable provisions of California

 21    law, intentionally, knowingly, and wilfully, engaged in a practice whereby DEFENDANT failed

 22    to correctly calculate overtime compensation for the overtime worked by PLAINTIFF and the

 23    other m embers of the CALIFORNIA LABOR SUB-CLASS, even though DEFENDANT

 24    enjoyed the benefit of this work, required employees to perform this work and permitted or

 25    suffered to permit this overtime work. DEFEt\1DANT has denied these CALIFORNIA LABOR

 26    SUB-CLASS Members overtime wages at the correct amount to which these employees are

 27    entitled in order to unfairly cheat the competition and unlawfully profit. To the extent equitable

 28                                                   18
                                  FIRST AfvIBl\'DED CLASS ACTION CO!v.lPLAINT

                                          EXHIBIT 1
                                           PAGE 18
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.106 Page 89 of 174



   1   tolling operates to toll claims by the CALIFORNIA LABOR SUB-CLASS against

  2    DEFENDANT, the CALIFORNIA LABOR SUB-CLASS PERIOD should be adjusted

  3    accordingly.

  4           36.     DEFENDANT maintains records from which the Court can ascertain and identify
  5    by name and job title, each of DEFENDANT's emp loyees who have been intentionally
  6    subjected to DEFENDANT's conduct as herein alleged. PLAINTIFF will seek leave to amend

  7    the complaint to include any additional job titles of similarly situated employees when they have

  8    been identified.

  9           37.     The CALJFORNlA LABOR SUB-CLASS is so numerous that joinder of all
  10   CALIFORNIA LABOR SUB-CLASS Members is impracticable.

  11          38.     Common questions oflaw and fact exist as to members of the CALIFORNIA
  12   LABOR SUB-CLASS, including, but not limited, to the following:

  13                  (a)   Whether DEFENDANT unlawfully failed to correctly calcu1ate and pay

  14                        overtime compensation to members of the CALIFORNIA LABOR SUB-

  15                         CLASS in violation of the California Labor Code and California

  16                        regulations and the applicable California Wage Order;

  17                  (b)   Whether the members of the CALJFORN1A LABOR SUB-CLASS are

  18                         entitled to ove1timecorupensation for overtime worked under the overtime

  19                         pay requirements of California law;
 20                   (c)    Whether DEFENDANT failed to accurately record the applicable

 21                          overtime rates for all overtime worked PLAINTIFF and the other
  22                         members of the CALIFORNIA LABOR SUB-CLASS;

 23                   (d)    Whether DEFENDANT failed to provide PLAJNTIFF and the other

  24                         members of the CALIFORNIA LABOR SUB-CLASS with legally

  25                         required uninterrupted thirty (30) minute meal breaks and rest periods;

  26                  (e)    Whether DEFENDANT failed to provide PLAINTIFF and the other

  27                         m embers of the CALIFORNIA LABOR SUB-CLASS with accurate

  28                                                  19
                                  FIRST AMENDED CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 19
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.107 Page 90 of 174



  1                        itemized wage statements;

  2                 (f)    Whether DEFENDANT has engaged m unfair competition by the

  3                        above-listed conduct;

  4                 (g)    The proper measure of damages and penalties owed to the members ofthe

  5                        CALJFORNlA LABOR SUB-CLASS; and,

   6                (h)    ·whether DEFENDANT's conduct was willful.

  7          39.    DEFENDANT failed to accurately calculate overtime compensation for the

  8    CALIFORNIA LABOR SUB-CLASS Members and failed to provide accurate records of the

   9   applicable overtime rates for the overtime worked by these employees.             All of the

  10   CALIFORNIA LABOR SUB-CLASS Members, including PLATNTIFF, were non-exempt

  11   employees who were paid on an hourly basis by DEFENDANT according to company

  12   procedures as alleged herein above. This business practice was applied to each and every

  13   member of the CALIFORN1A LABOR SUB-CLASS, and therefore, the propriety of this

  14   conduct can be adjudicated on a class-wide basis.

  15         40.    DEFENDANT violated the rights of the CALIFORNIA LABOR SUB-CLASS

  16   under California law by:

  17                (a)    Violating Cal. Lab. Code §§ 510, et seq. , by failing to accurately pay

  18                       PLAINTIFF and the members of the CALIFORNIA LABOR SUB-

  19                       CLASS the co1Tect overtime pay for which DEFENDANT is liable

  20                       pursuant to Cal. Lab. Code § 1194 & § 1198;

  21                 (b)   Violating Cal. Lab. Code§§ 1194, 1197 & 1197.1 et seq., by failing to

  22                       accurately pay PLAINTIFF and the members of t he CALIFORNIA

  23                       LABOR SUB-CLASS the conect minimum wage pay for which

  24                       DEFENDANT is liable pursuant to Cal. Lab. Code §§ 1194 and 1197;

  25                 (c)   Violating Cal. Lab. Code §§ 226.7 and 512, by failing to provide

  26                       PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
  27                       CLASS with all legally required off-duty, uninterrupted thirty (30) minute

  28                                                20
                                  FIRST AMENDED CLASS ACTION COMPLATNT

                                        EXHIBIT 1
                                         PAGE 20
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.108 Page 91 of 174



  1                         meal breaks and the legally required rest breaks; and,

  2                  (d)    Violating Cal. Lab. Code § 226, by failing to provide PLAINTIFF and the

  3                         members of the CALIFORNIA LABOR SUB-CLASS with an accurate
  4                         itemized statement in writing showing all accurate and applicable
  5                         overtime rates in effect during the pay period and the corresponding

  6                         amount of time worked at each overtime rate by the employee;

  7                  (e)    Violating Cal. Lab. Code§ 2802 by failing to reimburse PLAINTIFF and

   8                        the CALIFORNIA LABOR SUB-CLASS members with necessary

   9                        expenses incurred in the discharge of their job duties; and,

 10                  (f)    Violating Cal. Lab. Code§§ 201, 202 and/or 203, which provides that
  ll                        when an employee is discharged or quits from employment, the employer

 12                         must pay the employee all wages due without abatement, by failing to

  13                        tender full payment and/or restitution of wages owed or in the manner

  14                        required by California law to the members of the CALIFORNIA LABOR

  15                        SUB-CLASS who have tenninated their employment.

  16          41.    This Class Action meets the statutory prerequisites for the maintenance of a Class

  17   Action as set forth in Cal. Code of Civ. Proc. § 382, in that:

  18                 (a)    The persons who comprise the CALIFORNIA LABOR SUB-CLASS are

  19                        so numerous that the joinder of all CALIFORNIA LABOR SUB-CLASS

  20                        Members is impracticable and the disposition of their claims as a class

  21                        will benefit the parties and the Court;
  22                 (b)    Nearly all factual, legal, statutory, declaratory and injunctive relief issues

 23                         that are raised in this Complaint are common to the CALIFORNIA

  24                        LABOR SUB-CLASS and will apply to every member of the

  25                        CALIFORl"\JIA LABOR SUB-CLASS;
 26                  (c)    The claims of the representative PLAINTIFF are typical of the claims of

  27                        each member of the CALIFORNIA LABOR SUB-CLASS. PLAINTIFF,
  28                                                  21
                                  FJRST AlvIENDED CLASS ACTION CUM.PLAINT

                                          EXHIBIT 1
                                           PAGE 21
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.109 Page 92 of 174



  1                        like all the other members of the CALIFORNIA LABOR SUB-CLASS,

  2                        was a non-exempt employee paid on an hourly basis and paid additional
  3                        non-discretionary incentive       wages    who    was    subjected   to   the
  4                        DEFENDANT'S practice aud policy which failed to pay the correct rate
  5                         of overtime wages due to the CALIFORNIA LABOR SUB-CLASS for
  6                         all overtime worked. PLAINTIFF sustained economic injury as a result
  7                         ofDEFENDANT's employment practices. PLAINTIFF and the members

  8                         of the CALIFORNIA LABOR SUB-CLASS were and are similarly or

  9                         identically harmed by the same unlawful, deceptive and unfair
  IO                        misconduct engaged in by DEFENDANT; and,

  11                ( d)    The representative PLAINTIFF will fairly and adequately represent and
  12                        protect the interest of the CALIFORNIA LABOR SUB-CLASS, and has

  13                        retained counsel who are competent and experienced 111 Class Action

  14                        litigation. There are no material conflicts between the claims of the

  15                        representative PLAINTIFF and the members of the CALIFOR.i~IA
  16                        LABOR SUB-CLASS that would make class certification inappropriate.
  17                        Counsel for the CALIFORNIA LABOR SUB-CLASS will vigorously
  18                        assert the claims of all CALIFORNIA LABOR SUB-CLASS l\llernbers.

  19         42.     In addition to meeting the statutory prerequisites to a Class Action, this action 1s

  20   properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 382, in that:
  21                 (a)    Without class certification and determination of declaratory, injunctive,
  22                        statutory and other legal questions within the class format, prosecution of

  23                        separate actions by individual members of the CALIFORNIA LABOR
  24                        SUB-CLASS will create the risk of:
  25                        1)     Inconsistent or varying adjudications with respect to individual
  26                               members of the CALIFORNIA LABOR SUB-CLASS which
  27                               would establish incompatible standards of conduct for the patties

  28                                                  22
                                 FIRST AMENDED CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 22
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.110 Page 93 of 174



  1                          opposing the CALIFORNIA L ABOR SUB-CLASS; or,

  2                    2)    Adjudication with respect to individual members of the

  3                          CALIFORNIA LABOR SUB-CLASS which would as a practical
  4                          matter be dispositive of interests of the other members not party to

  5                          the adjudication or substantially impair or impede their ability to

  6                          protect their interests.

  7              (b)   The parties opposing the CALIFORNIA LABOR SUB-CLASS have acted

   8                   or refused to act on grounds generally applicable to the CALIFORNIA

  9                    LABOR SUB-CLASS, making appropriate class-wide relief with respect

  10                   to the CALIFORNIA LABOR SUB-CLASS as a whole in that

  11                   DEFENDANT failed to pay all wages due. Including the correct overtime

  12                   rate, for all ove1time worked by the members of the CALIFORNIA

  13                   LABOR SUB-CLASS as required by law;

  14             (c)   Common questions oflaw and fact predominate as to the members of the

  15                   CALIFORNIA LABOR SUB-CLASS, with respect to the practices and

  16                   violations of California Law as listed above, and predominate over any

  17                   question affecting only individual CALIFORNIA LABOR SUB-CLASS

  18                   M embers, and a Class Action is superior to other available methods for

  19                   the fair and efficient adjudication of the controversy, including

  20                   consideration of:

  21                   I)     The interests of the members of the CALIFORNIA LABOR SUB-

  22                          CLASS in individually controlling the prosecution or defense of

  23                          separate actions in that the substantial expense of in dividual

  24                          actions will be avoided to recover the relatively small amount of

  25                          economic losses sustained b y the individual CALIFORNIA

  26                          LABOR SUB-CLASS Members when compared to the substantial
  27                          expense and burden of individual prosecution of this litigation;

  28                                         . 23
                            F IRST AMENDED CLASS ACT!ON COMPLAINT

                                    EXHIBIT 1
                                     PAGE 23
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.111 Page 94 of 174



  1                        2)     Class certification will obviate the need for unduly duphcative

  2                               litigation that would create the risk of:

  3                               A.     Inconsistent or varying adjudications with respect to
  4                                      individual members of the CALIFORNIA LABOR SUB-
  5                                      CLASS, which would establish incompatible standards of

  6                                      conduct for the DEFENDANT; and/or,

  7                               B.     Adjudications with respect to individual members of the

  8                                      CALIFORNIA LABOR SUB-CLASS would as a practical

  9                                      matter be dispositive of the interests of the other members

 10                                      not parLies to the adjudication or substantially impair or
 11                                      impede their ability to protect their interests;

 12                        3)     In the context of wage litigation because a substantial number of
 13                               individual CALIFORNIA LABOR SUB-CLASS Members will

 14                               a void asserting their legal rights out of fear of retaliation by

 15                               DEFENDANT, which may adversely affect an individual's job

  16                              with DEFENDANT or with a subsequent employer, the Class

  17                              Action is the only means to assert their claims through a
  18                              representative; and,

  19                       4)     A class action is superior to other available methods for the fair

 20                               and efficient adjudication of this litigation because class treatment

 21                               will obviate the need for unduly and unnecessary duplicative
 22                               litigation that is likely to result in the absence of certification of

 23                               this action pursuant to Cal. Code of Civ. P roc. § 382.

 24          43.    This Court should permit this action to be maintained as a Class Action pursuant

 25    to Cal. Code of Civ. Proc. § 382 because:

 26                 (a)    The questions of law and fact common to the CALIFORl"'\JIA LABOR

 27                        SUB-CLASS predominate over any question affecting only individual

 28                                                  24
                                FTRST AMEl\TDED CLASS ACTION COMPLAINT

                                        EXHIBIT 1
                                         PAGE 24
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.112 Page 95 of 174



  1                    CALIFORNIA LABOR SUB-CLASS Members;

  2              (b)   A Class Action is superior to any other available method for the fair and
  3                    efficient adjudication of the claim s of the members of the CALIFORNIA
  4                    LABOR SUB-CLASS b ecause in the context of employment litigation a

  5                    substantial number of individual CALIFORNIA LABOR SUB-CLASS

  6                    Memb ers will avoid asserting their rights individually out of fear of

  7                    retaliation or adverse impact on their employment;

  8              (c)   The members of the CALIFORNIA LABOR SUB-CLASS are so
  9                    numerous that it is impractical to bring all members of the CALIFORNIA

 10                    LABOR SUB-CLASS before the Court;

 11              (d)   PLAINTIFF, and the other CALIFORNIA LABOR SUB-CLASS
  12                   Members, will not be able to obtain effective and economic legal redress

  13                   unless the act ion is maintained as a Class Action;

  14             (e)   There is a community of interest in obtaining appropriate legal and

  15                   equitable relief for the acts of unfair competition, statutory violations and
  16                   other improprieties, and in obtaining adequate compensation for the

  17                   damages and injuries which DEFENDANT's actions have inflicted upon

  18                   the CALIFORNIA LABOR SUB-CLASS;

  19             (f)   There is a community of interest in ensuring that the combined assets of

 20                    DEFEl\TDANT are sufficient to adequately compensate the members of

 21                    the CALIFORNIA LABOR SUB-CLASS for the injuries sustained;

 22              (g)   DEFENDANT has acted or refused to act on grounds generally applicable

 23                    to the CALIFOR.1'\JIA LABOR SUB-CLASS, thereby making final class-

 24                    wide relief appropriate with respect to the CALIFORNIA LABOR SUB-

  25                   CLASS as a whole;

  26             (h)   The members of the CALIFORNIA LABOR SUB-CLASS are readily

 27                    ascertainable from the business records of DEFENDANT.                    The
  28                                             25
                            FIRST AlvlENDED CLASS ACTION COMPLAThtf

                                    EXHIBIT 1
                                     PAGE 25
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.113 Page 96 of 174



  1                        CALIFORNIA LABOR SUB-CLASS consists of all CALIFORNIA
  2                        CLASS Members classified as non-exempt employees during the
  3                        CALIFORNIA LABOR SUB-CLASS PERIOD; and,
  4                 (i)    Class treatment provides manageable judicial treatment calculated to bring
  5                        a efficient and rapid conclusion to all litigation of all wage and h our
   6                       related claims arising out of the conduct of DEFENDANT as to the
  7                        members of the CALIFORNIA LABOR SUB-CLASS.
  8
   9                                 FIRST CAUSE OF ACTION
  10                                For Unlawful Business Practices
  11                          [Cal. Bus. And Prof. Code§§ 17200, et seq.]
  12        (By PLAINTIFF and the CALIFORNIA CLASS and Against All Defendants)

  13         44.    PLAINTIFF, and the other members of the CALIFORNIA CLASS, reallege and
  14   incorporate by this reference, as though fully set forth herein, the prior paragraphs of this
  15   Complaint.
  16          45.   DEFENDANT is a " person" as that term is defined under Cal. B us. and Prof.

  17   Code§ 17021.
  18          46.    California Business & Professions Code §§ 17200, et seq. (the "UCL") defines
  19   unfair competition as any unlawful, unfair, or fraudulent business act or practice. Section

 20    17203 authorizes injunctive, declaratory, and/or other equitable relief with respect to unfair
  21   competition as follows:
  22          Any person who engages, has engaged, or proposes to engage in unfair
              competition may be enjoined in any court of competent jurisdiction. The court
  23          may make such orders or judgments, including the appointment of a receiver, as
              may be necessary to prevent the use or employment by any person of any practice
 24           which constitutes unfair competition, as defined in this chapter, or as may be
              necessary to res tore to any person in interest any money or property, real or
  25          personal, which may have been acquired by means of such unfair competition.

  26   Cal. Bus. & Prof Code § 17203.
  27          47.    By the conduct alleged herein, DEFENDANT has engaged and continues to
  28                                                26
                                 FIRST AMENDED CLASS ACTlON COMPLAINT
                                         EXHIBIT 1
                                          PAGE 26
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.114 Page 97 of 174



  1    engage iu a business practice which violates California law, including but not limited to, the

  2    applicable Wage Order(s), the California Code of Regulations and the California Labor Code

  3    including Sections 204,210, 226.7, 510, 5 12, 1194, 1197, 1197.1, 1198, 2802, The Fair Labor

  4    Standards Act and federal regulations promulgated thereunder, for which this Court should

  5    issue declarato1y and other equitable relief pursuant to Cal. Bus. & Prof. Code§ 17203 as may

  6    be necessary to prevent and remedy the conduct held to constitute unfair competition, including

  7    restitution of wages wrongfully withheld.

  8           48.    By the conduct alleged herein, DEFENDANT's practices were unlawful and
  9    unfair in that these practices violated public pohcy, were immoral, unethical, oppressive,
  10   unscrupulous or substantially injurious to employees, and were without valid justification or

  I1   utility for which this Court should issue equitable and injunctive relief pursuant to Section

  12   17203 ofthe California Business & Professions Code, including restitution ofwages wrongfully

  13   withheld.

  14          49.    By the conduct alleged herein, DEFENDANT's practices were deceptive and
  15   fraudulent in that DEFENDANT's policy and practice failed to pay PLAlNTIFF, and other

  16   members of the CALIFORNIA CLASS, minimum and overtime wages for all time worked,

  17   failed to accurately to record the applicable rate of all overtime worked, failed to pay reporting

  18   time wages owed, failed to reimburse necessary business expenses incmTed, and failed to

  19   provide the required amount of overtime compensation due to a miscalculation of the overtime

  20   rate that cannot be justified, pursuant to the applicable Cal. Lab. Code, and Industrial Welfare

 21    Commission requirements in violation of Cal. Bus. Code§§ 17200, et seq. , and for which this

 22    Court should issue injunctive and equitable relief, pursuant to Cal. Bus. & Prof. Code§ 17203,

  23   including restitution of wages wrongfully withheld.

  24          50.    By the conduct alleged herein, DEFENDANT's practices were also unlawful,
  25   unfair and deceptive in that DEFEND ANT' s employment practices caused PLAINTIFF and the

  26   other members of the CALIFORNIA CLASS to be underpaid during their employment with

  27   DEFENDANT.

  28                                                  27
                                  FIRST AMENDED CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 27
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.115 Page 98 of 174



   1          51.    By the conduct alleged herein, DEFENDANT's practices were also unfair and
  2    deceptive in that DEFENDANT's policies, practices and procedures failed to provide
  3    mandatory meal and/or rest breaks to PLAINTIFF and the CALIFORNIA CLASS members.
  4           52.    Therefore, PLAINTIFF demands on behalf of himself and on behalf of each
   5   CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off-duty
  6    meal period was not timely provided for each five (5) hours of work, and/or one ( 1) hour ofpay
  7    for each workday in which a second off-duty meal period was not timely provided for each ten
   8   (10) hours of work.
   9          53.    PLAINTIFF further demands on behalf of himself and on behalf of each
 10    CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off duty
  11   paid rest period was not timely provided as required by law.
  12          54.    By and through the unlawful and unfair business practices described herein,
  13   DEFENDANT has obtained valuable property, money and services from PLAINTIFF and the
  14   other members ofthe CALIFORNIA CLASS, including earned wages for all overtime worked,
  15   and has deprived them of valuable rights and benefits guaranteed by law and contract, all to the
  I6   detriment of these employees and to the benefit ofDEFENDANT so as to allow DEFENDANT
  17   to unfairly compete against competitors who comply with the law.
  18          55.    All the acts described herein as violations of, among other things, the Industrial
  19   Welfare Commission Wage Orders, the California Code of Regulations, and the California
 20    Labor Code, were unlawful and in violation of public policy, were immoral, unethical,
  21   oppressive and unscrupulous, were deceptive, and thereby constitute unlawful, unfair and
  22   deceptive business practices in violation of Cal. Bus. & Prof. Code §§ l 7200, et seq.
 23           56.    PLAINTIFF and the other members of the CALIFORNIA CLASS are entitled to,
  24   and do, seek such relief as may be necessary to restore to them the money and property which
  25   DEFENDANT has acquired, or of which PLAINTIFF and the other members of the
  26 CALIFORNIA CLASS have been deprived, by means of the above described unlawful and
  27   unfair business practices, including earned but unpaid wages for all overtime worked.
  28                                                  28
                                 FIRST AMENDED CLASS ACl'ION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 28
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.116 Page 99 of 174



  1           57.    PLAINTIFF and the other members of the CALIFORNIA CLASS are further

  2    entitled to, and do, seek a declaration that the described business practices are unlawful, unfair

  3    and deceptive, and that injunctive relief should be issued restraining DEFENDANT from
  4    engaging in any unlawful and unfair business practices in the future.

  5           58.    PLAINTIFF and the other members ofthe CALIFORNIA CLASS have no plain,

  6    speedy and/or adequate remedy at law that will end the unlawful and unfair business practices

  7    of DEFENDAl~T. Further, the practices herein alleged presently continue to occur unabated.

   8   A s a result of the unlawful and unfair business practices described herein, PLAINTIFF and the

  9    other members of the CALIFORNIA C LASS have suffered and will continue to suffer

 10    irreparable legal and economic hann unless DEFENDANT is restrained from continuing to
  11   en gage in these u nlawful and unfair bus1ness practices.

 12
  13                                  SECOND CAUSE OF ACTION

  14                           For Failure To Pay Overtime Compensation

  15                           fCal. Lab. Code§§ 204,510, 1194 and 1198]

  16       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All

  17                                             Defendants)
  18          59.    PLAINTIFF, and the other members ofthe CALIFORNIA LABOR SUB-CLASS,

  19   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs

 20    of this Complaint.

 21           60.    PLAINTIFF and the othermembers oftheCALIFORNIALABORSUB-CLASS

 22    bring a claim for DEFENDANT's willful and intentional violations of the California Labor

 23    Code and the Industrial Welfare Commission requirements for DEFENDANT's failure to

 24    accurately calculate the applicable rates for all overtime worked by PLAINTIFF and other

 25    members of the CALIFORNIA LABOR SUB-CLASS andDEFENDANT's failure to properly

  26   compensate the members of the CALIFORNIA LABOR SUB-CLASS for overtime worked,

  27   including, work petformed in excess of eight (8) hours in a workday and/or forty (40) hours in

 28                                                    29
                                  FIRST AMENDED CLASS ACTION COMPLAINT

                                           EXHIBIT 1
                                            PAGE 29
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.117 Page 100 of 174



   1   any workweek.

   2          61.    Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and

   3   public policy, an employer must timely pay its employees for all hours worked.
   4          62.    Cal. Lab. Code § 510 further provides that employees in California shall not be

   5   employed more than eight (8) hours per workday and/or more than forty (40) hours per

   6   workweek unless they receive additional compensation beyond their regular wages in amounts

   7   specified by law.

   8          63.    Cal. Lab. Code§ 1194 establishes an employee's right to recover unpaid wages,

   9   including overtime compensation and interest thereon, together with the costs of suit. Cal. Lab.

  10   Code § 1198 further states that the employment of an employee for longer hours than those

  11   fixed by the industrial Welfare Commission is unlawful.

  12          64.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and

  13   CALIFORNIA LABOR SUB-CLASS Members were required, permitted or suffered by
  14   DEFENDANT to work for DEFENDANT and were not pai.d for all the time they worked,

  15   including overtime work.DEFEND ANT maintained a wage practice of payjng PLAINTIFF and

  16   the other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct

  17   amount of overtime worked and correct applicable overtime rate for the amount of overtime

  18   they worked. As set forth herein, DEFENDANT's policy and practice was to unlawfully and

  19   intentionally deny timely payment of wages due for the overtime worked by PLAINTIFF and

  20   the other members of the CALIFOR.i"\JIA LABOR SUB-CLASS, and DEFENDANT in fact

  21   failed to pay these employees the correct applicable overtime wages for all overtime worked.

  22          65.    DEFEJ\i1DANT's unlawful wage and hour practices manifested, without
  23   limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a result of

  24   implementing a policy and practice that denied accurate compensation to PLAINTIFF and the

  25   other members ofthe CALIFORNIA LABOR SUB-CLASS for all overtime worked, including,
  26   the work performed in excess of eight (8) hours in a workday and/or forty (40) hours in any

  27   workweek.

  28                                                  30
                                 FIRST AMENDED CLASS ACTION COMPLA.lt'\fT

                                          EXHIBIT 1
                                           PAGE 30
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.118 Page 101 of 174



   I         66.     In committing these violations of the California Labor Code, DEFENDANT
   2   inaccurately calculated the amount of overtime worked and the applicable overtime rates and
   3   consequently underpaid the actual time worked by PLAINTIFF and other members of the

   4   CALIFORNIA LABOR SUB-CLASS. DEFENDANT acted in an illegal attempt to avoid the
   5   payment of all earned wages, and other benefits in violation of the California Labor Code, the

   6   Industrial Welfare Commission requirements and other applicable laws and regulations.
   7          67.    As a direct result of DEFENDANT' s unlawful wage practices as alleged herein,
   8   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did not
   9   receive full compensation for all ove11ime worked.
  10          68.    Cal. Lab. Code§ 515 sets out various categories of employees who are exempt

  11   from the overtime requirements of the law. None of these exemptions are applicable to
  12   PLAINTIFF and the other members of the CALIFOR.l"'\flA LABOR SUB-CLASS. Further,
  13   PLAINTIFF and the other members ofthe CALlFORNIA LABOR SUB-CLASS are not subject

  14   to a valid collective bargaining agreement that would preclude the causes of action contained
  15   herein this Complaint. Rather, the PLAINTIFF brings this Action on behalf of himself and the

  16   CALIFORNIA LABOR SUB-CLASS based on DEFENDANT's violations ofnon-negotiable,
  l7   non-waiveable rights provided by the State of California.

  18          69.    DuringtheCALIFORNIALABORSUB-CLASSPERIOD,PLAINTIFF andthe
  19   other members ofthe CALIFORNIA LABOR SUB-CLASS were paid less for ti me worked that

  20   they were entitled to, constituting a failure to pay all earned wages.
  21          70.    DEFENDANT failed to accurately pay PLAINTIFF and the other members ofthe
  22   CALIFORNIA LABOR SUB-CLASS overtime wages for the time thcyworked which was in
  23   excess of the maximum hours permissible by law as required by Cal. Lab. Code§§ 510, 1194

  24   & 1198, even though PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-
  25   CLASS were required to work, and did in fact work, overtime as to which DEFENDANT failed
  26   to accurately record and pay using the applicable overtime rate as evidenced by
  27   DEFENDANT's business records and witnessed by employees.
  28                                                  31
                                  FIRST Alv'fENDED CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 31
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.119 Page 102 of 174



   1          71.    By virtue of DEFENDANT s unlawful failure to accurately pay all earned
   2   compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-

   3   CLASS for the true time they worked, PLAINTIFF and the other members of the

   4   CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic

   5   injury in amounts w hich are presently unknown to them and which will be ascertained

   6   according to proof at trial.
   7          72.    DEFENDANT knew or should have known that PLAINTIFF and the other

   8   members ofthe CALIFOR NIA LABOR SUB-CLASS are under compensated for their overtime
   9   worked. DEFENDANT elected, either through intentional malfeasance or gross nonfeasance,

  10   to not pay employees for their labor as a matter of company policy, practice and procedure, and

  11   DEFENDANT perpetrated this scheme by refusing to pay PLAINTIFF and the other m embers

  12 of the CALIFORNIA LABOR SUB-CLASS the applicable overtime rate.
  13          73.     In performing the acts and practices herein alleged in violation of California labor

  14   laws, and refusing to compensate the members of the CALIFORNIA LABOR SUB-CLASS for
  15   all time worked and provide them with the requisite overtime compensation, DEFENDANT

  16   acted and continues to act intentionally, oppressively, and maliciously toward PLAINTIFF and

  17   the other members of the CALIFORNIA LABOR SUB-CLASS with a conscious of and utter

  18   disregard for their legal rights, or the consequences to them, and with the despicable intent of

  19   depriving them of their property and legal rights, and otherwise causing them injury in order

  20   to increase company profits at the expense of these employees.

  21          74.     PLAINTIFF and the other members ofthe CALIFORNIA LABOR SUB-CLASS

  22   therefore request recovery of all unpaid wages, including overtime wages, according to proof,

  23   interest, statutory costs, as well as the assessment of any statutory penalties against

  24   DEFENDANT, in a sum as provided by the California Labor Code and/or other applicable

  25   statutes. To the extent overtime compensation is determined to be owed to the CALIFORNIA

  26   LABOR SUB-CLASS Members who have terminated their employment, DEFENDANT'S

  27   conduct also violates Labor Code §§ 201 and/or 202, and therefore these individuals are also

  28                                                   32
                                      FIRST AMENDED CLASS ACTION COMPLAJNT

                                            EXHIBIT 1
                                             PAGE 32
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.120 Page 103 of 174



   1 be entitled to waiting time penalties under Cal. Lab. Code § 203, which penalties are sought
   2   herein on behalf of these CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT's

   3   conduct as alleged herein was willful, intentional and not in good faith. Further, PLAINTIFF

   4   and other CALIFORNIA LABOR SUB-CLASS Members are entitled to seek and recover

   5   statutory costs.

   6

   7                                   THIRD CAUSE OF ACTION
   8                              For Failure To Pay Minimum \Vages

   9                           [Cal. Lab. Code§§ 1194, 1197 and 1197.1]
  10                (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
  11                                   and Against All Defendants)
  12          75.    PLAINTIFF, and the other members of the CALIFORNIA LABOR SUB-

  13   CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior

  14   paragraphs of this Complaint.
  15          76.     PLAINTIFF and the other members ofthe CALIFORNIA LABOR SUB-CLASS

  16   bring a claim for DEFENDANT's willful and intentional violations of the California Labor

  17   Code and the Industrial Welfare Commission requirements for DEFENDANT's failure to

  18   accurately calculate and pay minimum and repo1ting time wages to PLAINTIFF and

  19   CALIFORNIA CLASS Members.
  20          77.     Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and

  21   public policy, an employer must timely pay its employees for all hours worked.

  22          78.     Cal. Lab. Code § 11 97 provides the minimum wage for employees fixed by the

  23   commission is the minimum wage to be paid to employees, and the payment of a less wage than

  24   the minimum so fixed in unlawful.

  25          79.     Cal. Lab. Code§ 1194 establishes an employee's right to recover unpaid wages,

  26   including minimum wage compensation and interest thereon, together with the costs of suit.
  27          80.     DEFENDANT maintained a wage practice of paying PLAINTIFF and the other

  28                                                33
                                 FIRST AMENDED CLASS ACTION COMPLAINT

                                         EXHIBIT 1
                                          PAGE 33
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.121 Page 104 of 174



   1   members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct amo\mt of

   2   time they work. As set forth herein, DEFENDANT'S policy and practice was to unlawfully and

   3   intentionally deny timely payment of wages due to PLAINTIFF and the other members of the

   4   CALIFORNIA LABOR SUB-CLASS.

   5          81 .   DEFENDANT' s unlawful wage and hour practices manifested, without

   6   limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a result of
   7   implementing a policy and practice that denies accurate compensation to PLAINTIFF and the

   8   other members of the CALIFORNIA LABOR SUB-CLASS in regards to minimum wage pay.

   9          82.    In committing these violations of the California Labor Code, DEFENDANT

  10   inaccurately calculated the correct time worked and consequently underpaid the actual time

  11   worked by PLAINTIFF and other members of the CALIFORNTA LABOR SUB-CLASS.

  12   DEFENDANT acted in an illegal attempt to avoid the payment of all earned wages, and other

  13   benefits iu violation of the California Labor Code, the Industrial Welfare Commission

  14   requirements and other applicable laws and regulations.

  15          83.    As a direct result of DEFENDANT'S \mlawful wage practices as alleged herein,

  16   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did not

  17   receive the correct minimum wage compensation for their time worked for DEFENDANT.

  18          84.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, DEFENDANT

  l9   required, permitted or suffered PLAJNTIFF and CALIFORNIA LABOR SUB-CLASS

  20   M embers to work without paying them for all the time they were under DEFENDANT's

  21   control. During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and the other
  22   members of the CALIFORNIA LABOR SUB-CLASS were paid less for time worked that they

  23   were entitled to, constituting a failure to pay all ea.med wages.

  24          85.    By virtue of DEFENDANT's unlawful failure to accurately pay all earned
  25   compensation to PLAINTIFF and the other members of the CALIFORl"\JIA LABOR SUB-
  26   CLASS for the true time they worked, PLAINTIFF and the other members of the

  27   CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic

  28                                                  34
                                  FIRST AMENDED CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 34
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.122 Page 105 of 174



   1   injury in amounts which are presently unknown to them and which will be ascertained

   2   according to proof at trial.
   3          86.    DEFENDANT knew or should have known that PLAINTIFF and the other

   4   members of the CALIFORNIA LABOR SUB-CLASS were under compensated for their time
   5   worked. DEFENDANT elected, either through intentional malfeasance or gross nonfeasance,

   6   to not pay employees for their labor as a matter of company policy, practice and procedure, and
   7   DEFENDANT perpetrated this scheme by refusing to pay PLAINTIFF and the other members

   8   ofthe CALIFORNIA LABOR SUB-CLASS the correct minimum wages for their time worked.
   9          87.     In perfonning the acts and practices herein alleged in violation of California labor

  10   laws, and refusing to compensate the members ofthe CALIFORNIA LABOR SUB-CLASS for
  11   all time worked and provide them with the requisite compensation, DEFENDANT acted and

  12   continues to act intentionally, oppressively, and maliciously toward PLAINTIFF and the other

  13   members ofthe CALIFORNIA LABOR SUB-CLASS with a conscious and utter disregard for

  14   their legal rights, or the consequences to them, and with the despicable intent of depriving them

  15   of their property and legal rights, and otherwise causing them injury in order to increase

  16   company profits at the expense of these employees.

  17          88.     PLAINTIFF and the other members ofthe CALIFORNIA LABOR SUB-CLASS
  18   therefore request recove1y of all unpaid wages, according to proof, interest, statutory costs, as

  19   well as the assessment of any statutory penalties against DEFENDANT, in a sum as provided
  20   by the Califomia Labor Code and/or other applicable statutes. To the extent rninimwn wage
  21   coiupeosation is determined to be owed to the CALIFORNIA LABOR SUB-CLASS Members

  22   who have terminated their employment, DEFENDANT's conduct also violates Labor Code§§

  23   201 and/or 202, and therefore these individuals are also be entitled to waiting time penalties

  24   under Cal. Lab. Code § 203, which penalties are sought herein on behalf of these

  25   CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT's conduct as alleged herein

  26   was willful, intentional and not in good faith. Further, PLAINTIFF and other CALIFORNIA

  27   LABOR SUB-CLASS Members are entitled to seek and recover statutory costs.

  28                                                   35
                                      FlRST AMENDED CLASS ACTION COMPLAINT

                                            EXHIBIT 1
                                             PAGE 35
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.123 Page 106 of 174



   1                                 FOURTH CAUSE OF ACTION

   2                         For Failure to Provide Required Meal Periods

   3                                 [Cal. Lab. Code§§ 226.7 & 512]
   4       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All

   5                                             Defendants)

   6          89.    PLAINTIFF, and the other members ofthe CALIFORNIA LABOR SUB-CLASS,
   7   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
   8   of this Complaint.
   9          90.    Dming the CALIFORNIA CLASS PERJOD, from time to time, DEFENDANT
  IO   failed to provide a ll the legally required off-duty meal breaks to PLAINTIFF and the other
  11   CALIFOR.l~IA LABOR SUB-CLASS Members as required by the applicable Wage Order and
  12   Labor Code. The nature of the work pe1fo1med by PLAINTIFF and CALIFORNIA LABOR
  13   SUB-CLASS MEMBERS did not prevent these employees from being relieved of all of their
  14   duties for the legally required off-duty meal periods. As a result of their rigorous work
  15   schedules, PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were from
  16   time to time not fully relieved of duty by DEFENDANT for their meal periods. Additionally,
  17   DEFENDANT>s failure to provide PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
  18   Members with legally required meal breaks prior to their fifth (5th) hour of work is evidenced
  19   by DEFENDANT's business records. Further, DEFENDANT failed to provide PLAINTIFF
  20   and CALIFORNIA LABOR SUB-CLASS Members with a second off-duty meal period from
  21   time lo time in which these employees were required by DEFENDANT to work ten ( 10) hours
  22   of work. As a result, PLAINTIFF and other members of the CALIFORNIA LABOR SUB-
  23   CLASS therefore forfeited meal breaks without additional compensation and in accordance with
  24   DEFENDANT's corporate policy and practice.
  25          9 L.    DEFENDANT further violated California Labor Code§§ 226.7 and the applicable
  26   IWC Wage Order by failing to compensate PLAINTIFF and CALIFORNIA LABOR SUB-
  27   CLASS Members who were not provided a meal period, in accordance with the applicable
  28                                                   36
                                  FIRST AMENDED CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 36
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.124 Page 107 of 174



   1   Wage Order, one additional hour of compensation at each employee's regular rate of pay for

   2   each workday that a meal period was not provided.

   3            92.    As a proximate result of the aforementioned violations, PLAlNTIFF and

   4   CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
   5   to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of

   6   suit.

   7
   8                                   FIFTH CAUSE OF ACTION

   9                          For Failure to Provide Required Rest Periods
  10                                 [Cal. Lab. Code §§ 226.7 & 512 ]
  11           (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All

  12                                             Defendants)
  13             93.   PLAINTIFF,and theothermernbers oftheCALIFORNIALABORSUB-CLASS,
  14   reallege and incorporate by this reference, as though folly set forth herein, the prior paragraphs
  15   of this Complaint.

  16             94.   PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were from

  17   time to time required to work in excess offour (4) hours without being provided ten ( l 0) minute

  18   rest periods. Further, these employees were denied their first rest periods of at least ten (10)

  19   minutes for some shifts worked of at least two (2) to four (4) hours, a first and second rest

  20   period of at least ten (10) minutes for some shifts worked of between six ( 6) and eight (8) hours,

  21   and a first, second and third rest period of at least ten (10) minutes for some shifts worked of
  22   ten (10) hours or more from time to time. PLAINTIFF and other CALIFORNIA LABOR SUB-

  23   CLASS Members were also n ot provided with one hour wages in lieu thereof. As a result of

  24   their rigorous work schedules, PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS

  25   Members were periodically denied their proper rest periods by DEFENDANT and
  26   DEFENDANT's managers.
  27             95,   DEFEN DANT fortherviolatedCalifomiaLaborCode §§ 226.7 and the applicable
  28                                                   37
                                  FIRST AI'v1ENDED CLASS ACTION COJvfPLAINT

                                           EXHIBIT 1
                                            PAGE 37
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.125 Page 108 of 174



   1   IWC Wage Order by failing to compensate PLAINTIFF and CALIFORNIA LABOR SUB-
   2   CLASS Members who were not provided a rest period, in accordance w ith the applicable Wage

   3   Order, one additional hour of compensation at each employee's regular rate of pay for each
   4   workday that rest period was not provided.
   5            96.     As a proximate result of the aforementioned violations, PLAINTIFF and

   6   CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
   7   to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of
   8   suit.
   9
  10                                     SIXTH CAUSE OF ACTION

  11                        For Failure to Provide Accurate Itemized Statements
  12                                         [Cal. Lab. Code § 226]

  13           (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All

  14                                              Defendants)
  15             97.    PLAINTIFF, and the other members ofthe CALIFORNIA LABOR SUB-CLASS,
  16   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
  17   of this Complaint.

  18             98.    Cal. Labor Code § 226 provides that an employer must furnish employees with
  19   an "accurate itemized" statement in writing showing:
  20             (1) gross wages earned,
  21             (2) total hours worked by the employee, except for any employee whose compensation
  22             is solely based on a salary and who is exempt from payment of overtime under

  23             subd ivision (a) of Section 5 l5 or any applicable order of the Industrial Welfare
  24             Commission,
  25             (3) the number of piecerate units earned and any applicable piece rate if the employee
  26             is paid on a piece-rate basis,
  27             (4) all deductions, provided that all deductions made on written orders of the employee
  28                                                   38
                                    rlRST AlvlENDED CLASS ACTION COMPLAINT

                                             EXHIBIT 1
                                              PAGE 38
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.126 Page 109 of 174



   1            may be aggregated and shown as one item,

   2            ( 5) net wages earned,

   3            (6) the inclusive dates of the period for which the employee is paid,

   4            (7) the name of the employee and his or her social security number, except that by

   5            January 1, 2008, only the last four digits of his or her social security number or an
   6            employee identification number other than a social security number may be shown on

   7            the itemized statement,

   8            (8) the name and address of the legal entity that is the employer, and

   9            (9) all applicable hourly rates in effect during the pay period and the corresponding

  10            number of hours worked at each hourly rate by the employee.

  11            99.    From time to time, DEFENDANT also failed to provide PLAINTIFF and the

  12   other members of the CALIFORNIA LABOR SUB-CLASS with complete and accurate wage

  13   statements which failed to show, among other things, the correct gross and net wages earned

  14   and correct amount of time worked. Cal. Lab. Code§ 226 provides that every employer shall

  15   furnish each of his or her employees with an accurate itemized wage statement in writing

  16   showing. among other things, gross wages eamed and all applicable hourly rates in effect during

  17   the pay period and the corresponding amount of time worked at each hourly rate. Aside, from

  18   the violations listed above in this paragraph, DEFENDANT failed to issue to PLAINTIFF an

  19   itemized wage statement that lists all the requirements under California Labor Code 226 et seq.

  20   As a result, DEFENDANT from time to time provided PLAINTIFF and the other members of

  21   the CALTFORN1A LABOR SUB-CLASS with wage statements which violated Cal. Lab. Code

  22   § 226.

  23            100.   DEFENDANT knowingly and intentionally failed to comply with Cal. Labor
  24   Code § 226, causing injury and damages to the PLAINTIFF and the other members of the

  25   CALIFORNIA LABOR SUB-CLASS. These damages include, but are not limited to, costs

  26   expended calculating the con-ect rates for the overtime worked and the amount of employment

  27   taxes which were not properly paid to state and federal tax authorities. These damages are
  28                                                   39
                                   FIRST AMENDED CLASS ACTTON COMPLAINT

                                           EXHIBIT 1
                                            PAGE 39
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.127 Page 110 of 174



   1   difficult to estimate. Therefore, PLAINTIFF and the other members of the CALIFORNIA

   2   LABOR SUB-CLASS may elect to recover liquidated damages of fifty dollars ($50. 00) for the

   3   initial pay period in which the violation occurred, and one hundred dollars ($100.00) for each
   4   violation in a subsequent pay period pursuant to Cal. Lab. Code§ 226, in an amount according
   5   to proof at the time of trial (but in no event more than four thousand dollars ($4,000.00) for
   6   PLAINTIFF and each respective member ofthe CALIFORNIA LABOR SUB-CLASS herein).

   7
   8                                SEVENTH CAUSE OF ACTION
   9                 For Failure to Reimburse Employees for Required Expenses
  10                                      [Cal. Lab. Code§ 2802]
  11       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
  12                                            Defendants)

  13          101.   PLAINTIFF and the other CALIFORNIA LABOR SUB-CLASS members
  14   reallege and incorporate by this reference, as though fully set forth herein, the prior

  15   paragraphs of this Complaint.

  16          102.   Cal. Lab. Code § 2802 provides, in relevant part, that

  17          An employer shall indemnify his or her employee for all necessary expenditures
              or losses incurred by the employee in direct consequence of the discharge of his
  18          or her duties, or of bis or her obedience to the directions of the employer, even
              though unlawful, unless the employee, at the time of obeying the d1rections,
  19          believed them to be unlawful.

  20          103.   At all relevant times herein, DEFENDANT violated Cal. Lab. Code § 2802, by
  21   failing to indemnify and reimburse PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
  22   members forrequiredexpenses incurred in the discharge oftheir job duties for DEFENDANT's
  23   benefit. DEFENDANT failed toreimbw-se PLAINTIFF and the CALIFORNIA LABOR SUB-
  24   CLASS members for expenses which included, but were not limited to, costs related to using
  25   their personal cellular phones on behalf of and for the benefit of DEFENDANT. Specifically,
  26   PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were required by
  27   DEFENDANT to use their personal cellular phones in order to perform work related job tasks.
  28                                                  40
                                  FIRST AMENDED CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 40
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.128 Page 111 of 174



   1   DEFENDANT's policy and practice was to not reimburse PLAINTIFF and the CALIFORNIA

   2   LABOR SUB-CLASS members for expenses resulting from using their p ersonal cellular

   3   phones for DEFEND ANT within the course and scope of their employment for DEFENDANT.

   4   These expenses were necessary to complete their principal job duties. DEFENDANT is
   5   es topped by DEFENDANT' s conduct to assert any waiver of this expectation. Although these

   6   expenses were necessary expenses incurred by PLAINTIFF and the CALIFORNIA LABOR
   7   SUB-CLASS members, DEFENDANT failed to indemnify and reimburse PLAlNTIFF and the

   8   CALIFORNIA LABOR SUB-CLASS members for these expenses as an employer is required

   9   to do under the laws and regulations of California.
  10          104.    PLAINTIFF therefore demands reimbursement for expenditures or losses incuned

  11   by them and the CALIFORNIA LAB OR SUB-CLASS members in the discharge of their j ob

  12   duties for DEFENDANT>or their obedience to the directions of DEFENDANT, with interest

  13   at the statutory rate and costs under Cal. Lab. Code § 2802.
  14
                                     EIGHTH CAUSE OF ACTION
  15
                                  For Failure to Pay Wages When Due
  16
                                    I Cal. Lab. Code §§ 201, 202, 203]
  17
           (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
  18
                                                Defendants)
  19
              l 05.   PLAINTIFF, and the other members ofthe CALIFORNIA LABOR SUB-CLASS,
  20
       reallege and incorporate by reference, as though fully set fo11h herein , the prior paragraphs of
  21
       this Complaint.
  22
              106.    Cal. Lab. Code § 200 provides that:
  23
              As used in this article:
  24          (a) "Wages" includes all amounts for labor performed by employees of every
              description, whether the amount is fixed or ascertained by the standard of time>
  25          task, piece, Commission basis, or other method of calculation.
              (b) "Labor" includes labor, work>or service whetherrenderedorperformed under
  26          contract, subcontract, partnership, station plan, or other agreement if the labor to
              be paid for is performed p ersonally by the person demanding payment.
  27
              l 07.   Cal. Lab. Code § 201 provides, in relevant pai1, that "If an employer discharges
  28                                                41
                                  FTRST AMENDED CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 41
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.129 Page 112 of 174



   1   an employee, the wages earned and lUlpaid at the time of discharge are due and payable
   2   immediately."

   3          108.   Cal. Lab. Code § 202 provides, in relevant part, that:
   4         If an employee not having a written contract for a definite period quits his or her
             employment, his or her wages shall become due and payable not later thru1 72
   5         hours thereafter, unless the employee has given 72 hours previous notice of his
             or her intention to quit, in which case the employee is entitled to his or her wages
   6         at the time of quitting. Notwithstanding any other provision oflaw, an employee
             who quits without providing a 72-hour notice shall be entitled to receive payment
   7         by mail ifhe or she so requests and designates a mailing address. The date of the
             mailing shall constitute the date of payment for purposes of the requirement to
   8         provide payment within 72 hours of the notice of quitting.

   9          109.   There was no definite tenn in PLAINTIFF' s or any CALIFORNIA LABOR SUB-
  10   CLASS Members' employment contract.

  11          110.   Cal. Lab. Code § 203 provides:
  12         If an employer willfully fails to pay, without abatement or reduction, in
             accordance with Sections 201,201.5, 202, and 205.5, any wages of an employee
  13         who is discharged or who quits, the wages of the employee shall continue as a
             penalty from the due date thereof at the same rate until paid or until an action
  14         therefor is commenced; but the wages shall not continue for more than 30 days.
  15          111.   The employment ofPLAINTTFF and many CALIFORNIA LABOR SUB-CLASS

  16   Members terminated andDEFENDANThas not tenderedpaymentofovertimewages, to these
  17   employees who actually worked overtime, as required by law.

  18          112.   Therefore, as provided by Cal Lab. Code § 203, on behalf of himself and the
  19   members of the CALIFORNIA LABOR SUB-CLASS whose employment has, PLAINTIFF
  20   demands up to thirty days of pay as penalty for not paying all wages due at time oftennination
  21   for all employees who terminated employment during the CALIFORNIA LABOR SUB-CLASS
  22   PERIOD, and demands an accounting and payment of all wages due, plus interest and statutory

  23   costs as allowed by law.
  24   Ill
  25   Ill
  26   Ill
  27   Ill
  28                                                  42
                                  FIR.ST AM.ENDED CLASS ACTION COMPLAINT

                                         EXHIBIT 1
                                          PAGE 42
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.130 Page 113 of 174



   1                                      NINTH CAUSE OF ACTION
   2                           For Violation of the Private Attorneys General Act
   3                                     [Cal. Lab. Code§§ 2698, et seq.]
   4                             (By PLAINTIFF and Against All Defendants)
   5          113.        PLAINTJFF incorporates by reference the allegations set forth in paragraphs

   6   1-112, supra, as though fu lly set forth at this point.
   7          114.        PAGA is a mechanism by which the State of California itself can enforce state

   8   labor laws through the employee suing under the PAGA who do so as the proxy or agent of the
   9   state's labor law enforcement agencies. An action to recover civil penalties under PAGA is
  10   fundam entally a law enforcement action designed to protect the public and not to benefit private
  11   parties.     The purpose of the PAGA is not to recover damages or restitution, but to create a
  12   means of "deputizing" citizens as private attorneys general to enforce the Labor Code.        In
  13   enacting PAGA, the California Legislature specified that "it was ... in the public interest to

  14   allow aggrieved employees, acting as private attOlncys general to recover civil penalties for
  15   Labor Code violations ... " Stats. 2003, ch. 906, § I. Accordingly, PAGA claims cannot be
  16   subject to arbitration.

  17              115. PLAINTIFF, and such persons that may be added fro m time to time who satisfy
  18   the requirements and exhaust the administrative procedures under the Private Attorney General
  19   Act, brings this Representative Action on behalf of the State of California with respect to

  20   himself and all individuals who worked for DEFE1\TDANT in California and were classified as
  21   non-exempt employees (the "AGGRIEVED EMPLOYEES") during the time period of January

  22   28, 2019 until a date as determined by the Court (the "PAGA PERIOD 11).
  23              11 6.   On January 28, 2020, PLAINTIFF gave written n otice by electronic mail to the
  24   Labor and W orkforce Development Agency (the "Agency") and by ce1tified mail to the
  25   employer of the specific provisions of this code alleged to have been violated as required by

  26   Labor Code § 2699.3. See Exhibit #1, attached hereto and incorporated by this reference
  27   herein. The statutory waitin g period for PLAINTIFF to add these allegations to the Complaint
  28                                                     43
                                      FIRST AMENDED CLASS ACTION COMPLA.li"\J"T

                                             EXHIBIT 1
                                              PAGE 43
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.131 Page 114 of 174



   1   has expired. As a result, pursuant to Section 2699.3, PLAINTIFF may now commence a
   2   representative civil action under PAGA pursuant to Section 2699 as the proxy of the State of

   3   California with respect to all AGGRIEVED EMPLOYEES as herein defined.
   4            117.   The policies, acts and practices heretofore described were and are an unlawful
   5   business act or practice because DEFENDANT (a) failed to provide PLAINTIFF and the other

   6   AGGRJEVED EMPLOYEES accurate itemized wage statements, (b) failed to properly record
   7   and provide legally required meal and rest periods, (c) failed to pay overtime wages, ( d) failed

   8   to pay minimum wages, (e) failed to provide wages when due, and (f) failed to reimburse
   9   employees for required expenses, all in violation of the applicable Labor Code sections listed
  10   in Labor Code Sections§§ 201,202,203,204,210, 226(a), 226.7, 510,512, 558(a)(1)(2), 1194,
  11   1197, 1197.1, 1198, 2802, and the applicable Industrial Wage Order(s), and thereby gives rise
  12   to civil penalties as a result of such conduct.' PLAINTIFF hereby seeks recovery of civil
  13   penalties as prescribed by the Labor Code Private Attorney General Act of 2004 as the

  14   representative of the State of California for the illegal conduct perpetrated on PLAlNTlFF and
  15   the other AGGRIEVED EMPLOYEES.

  16            118.   All of the conduct and violations alleged herein occurred during the
  17   PAGA PERIOD. To the extent that any of the conduct and violations alleged herein did not
  18   affect PLAINTIFF dUiing the PAGA PERIOD, PLAINTIFF seeks penaltiesforthoseviolations

  19   that affected other AGGR1EVED EMPLOYEES pursuant to Carrington v. Starbucks Corp.
  20   2018 AJDAR 12157 (Certified for Publication 12/19/18).
  21
                                          PRAYER FOR RELIEF
  22
                WHEREFORE> PLAINTIFF prays for judgment against each Defendant, jointly and
  23
       severally, as follows:
  24
       1.       On behalf of the CALlFORNIA CLASS:
  25
  26
            1
  27      Plaintiff specifically excludes and/or does not allege any claims under California Labor
       Code §558(a)(3).
  28                                                44
                                   FIRST AMENDED CLASS ACTION COMPLATNT

                                           EXHIBIT 1
                                            PAGE 44
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.132 Page 115 of 174



   1         A)   That the Court certify the First Cause of Action asserted by the CALTFORN1A

   2              CLASS as a class action pursuant to Cal. Code of Civ. Proc. § 382;

   "j        B)   An order temporarily, preliminarily and permanently enjoining and restraining
   4              DEFENDANT from engaging in similar u nlawful conduct as set forth herein;
   5         C)   An order requiring DEFENDANT to pay all wages and all sums unlawfuly

   6              withheld from compensation due to PLAINTIFF and the other members of the

   7              CALIFORNIA CLASS; and,
   8         D)   Restitutionary disgorgement ofDEFENDANT's ill-gotten gains into a fluid fund

   9              for restitution of the sums incidental to DEFENDANT's violations due to
  10              PLAINTIFF and to the other members of the CALIFORNIA CLASS.

  11    2.   On behalf of the CALIFORNIA LABOR SUB-CLASS:

  12         A)   That the Colllicertify the Second, Third, Fourth, Fifth, Sixth, Seventh and Eighth

  13              Causes ofAction asserted by the CALIFORNIA LABOR SUB-CLASS as a class

  14              action pursuant to Cal. Code of Civ. Proc. § 382;

  15         B)   Compensatory damages, according to proof at trial, includin g compensato1y

  16              damages for ove1time compensation due PLAINTIFF and the other members of

  17              the CALIFORNIA LABOR SUB-CLASS, during the appli cable CALIFORNIA

  18              LABOR SUB-CLASS PERIOD plus interest thereon at the statutory rate;
  19         C)   Meal and rest period compensation pursuant to California Labor Code Section

  20              226.7 and the applicable IWC Wage Order;

  21         D)   The greater of all actual damages or fifty dollars ($50) for the initial pay period

  22              in which a violation occurs and one hundred dollars ($100) per each member of

  23              the CALIFORNIA LABOR SUB-CLASS for each violation in a subsequent pay
  24              period, not exceeilingan aggregate penalty offour thousand dollars ($4,000), and

  25              an award of costs for violation of Cal. Lab. Code § 226;
  26         E)   The amount ofthe expenses PLATNTIFF and each member of the CALIFORNIA

  27              LABOR SUBCLASS incurred in the course of their job duties, plus interest, and

  28                                              45
                              FIRST AMENDED CLASS ACTION COMPLAJNT

                                      EXHIBIT 1
                                       PAGE 45
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.133 Page 116 of 174



   1                costs of suit;

   2         F)     For liquidated damages pmsuant to California Labor Code Sections 1194.2 and

   3                1197; and,
   4         G)     The wages of all terminated employees from the CALIFORNIA LABOR SUB-

   5                CLASS as a penalty from the due date thereof at the same rate until paid or until

   6                an action therefore is commenced, in accordance with Cal. Lab. Code§ 203.
   7   3.    On behalf of the State of California and with respect to all AGGRIEVED

   8         EMPLOYEES:
   9         A)     Recovery of civil penalties as prescribed by the Labor Code Private A ttorneys

  10                General A ct of 2004.
  11   4.    On all claims:

  12         A)     An award of interest, including prejudgment interest at the legal rate;

  13         B)     Such other and further relief as the Court deems just and equitable; and,

  14         C)     An award of penalties, attorneys' fees and cost of suit, as allowable under the

  15                law, including, but not limited to, pursuant to Labor Code §226, §1194 and/or

  16                §2802.

  17
  18   Dated: April 6, 2020              BLUMENTHAL NORDREHAUG BHOWMIK
                                         DE BLOUWLLP
  19
  20
                                         By:     Isl Norman Blumenthal
  21                                            Norman B. Blumenthal
                                                Attorneys for Plaintiff
  22
  23

  24

  25
  26
  27

  28                                                46
                                 FJRST AMENDED CLASS ACTION COM.PLAINT

                                        EXHIBIT 1
                                         PAGE 46
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.134 Page 117 of 174



   1                              DEMAND FOR A JURY TRIAL
   2         PLAlNTTFF demands a jury trial on issues triable to a jury.

   3
   4   Dated: April 6, 2020             BLUMENTHAL NORDREHAUG BHOWMIK
                                        DEBLOUWLLP
   5

   6
                                        By:    /s/ Norman Blumenthal
   7                                           Norman B. Blumenthal
                                                Attorneys for Plaintiff
   8
   9
  10
  11

  12

  13
  14

  15

  16
  17
  18
  19

  20

  21

  22

  23
  24

  25

  26
  27
  28                                               47
                                Fill.ST AMENDED CLASS ACTlON COMPLAINT

                                        EXHIBIT 1
                                         PAGE 47
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.135 Page 118 of 174



   1

   2

   3

   4

   5
   6
   7
   8
   9
  10

  11
  12

  13

  14

  15
  16
  17
  18
  19

  20
  21

  22
  23
  24
                                EXHIBIT 1
  25

  26
  27
  28                                        48
                            FIRST AMENDED CLASS ACTION COMPLAINT

                                   EXHIBIT 1
                                    PAGE 48
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.136 Page 119 of 174
          BLUMENTHAL NORDREHAUG BHO\VMIK DE BLOUW LLP
                                                2255 CALLE CLARA
                                        LA JOLLA, CALIFORNIA 92037
                                              Web Site: www.bamlawca..com.
           San Diego I San Francisco I Sacramento I Los Angeles I Riverside I Santa Clara 1·orange I Chicago
                                                  Phone: (858) 551- 1223
                                                   Fax: (858) 551 -1232

   wruTERS E-MAJL:                                                                                    WRlTERS EXT:
  Nick@.bamlawca.com                                                                                       1004


       January 28, 2020
       CA2065

         VIA ONLJNE FILING TO L\VDA AND CERTIFIED MAIL TO DEFENDANT


       Labor and Workforce Development Agency                 Loyal Source Government Services llC
       Online Filing                                          Certified Mail# 70192280000189178366
                                                              Registered Agent Solutions, Inc.
                                                              1220 S Street, Suite 150
                                                              Sacramento, CA 95811




               Re:    Notice OfViolations OfCalifornia Labor Code Sections§§ 20 I, 202,
               203,204,210, 226(a), 226.7, 510,512, 558(a)(l)(2), 11 94, 1197, 1197.l,
               1198, 2802, Violation of Applicable Industrial Welfare Commission Wage
               Order(s), and Pursuant To California Labor Code Section 2699.5.

       Dear Sir/Madam:

                "Aggrieved Employees" refers to all individuals who are or previously were
       employed by Defendant Loyal Source Government Services LLC in California and classified
       as non-exempt employees during the time period of January 28, 20 l 9 until a date as
       detem1ined by the Court. Our offices represent Plaintiff Ismael Ortega ("Plaintiff'), and
       other Aggrieved Employees in a lawsuit against Defendant Loyal Source Government
       Services LLC ("Defendant"). Plaintiffwas employed by Defendant in California from June
       of 2019 to December of2019 as a non-exempt employee entitled to the legally required meal
       and rest breaks and payment for all ti.me worked under Defendant's control. Defendant,
       however, unlawfully failed to record and pay Plaintiff and other Aggrieved Employees for
       all of their time worked, including minimum and overtime wages, and for a! I of their missed
       meal and rest breaks. Plaintiff further contends that Defendant failed to provide accurate
       wage statements to him, and other Aggrieved Employees, in violation of California Labor
       Code section 226(a). Additionally, Plaintiff contends that Defendant failed to comply with
       Industrial Wage Order 7(A)(3) in that Defendant failed to keep time records showing when
       Plaintiff began and ended each shift and meal period. Said conduct, in addition to the
       foregoing, as well as the conduct alleged in the incorporated Complaint, violates Labor Code
       §§ 201,202, 203,204, 210, 226(a), 226.7, 510, 5 12, 558(a)(1)(2), 1194, 1197, 1197.1, 1198,
       2802, Violation of the applicable Industrial Welfare Commission Wage Order(s), and is
       therefore actionable under California Labor Code section 2699.3.




                                                   EXHIBIT 1
                                                    PAGE 49
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.137 Page 120 of 174


              A true and correct copy of the Complaint by Plaintiff against Defendant, which (i)
     identifies the alleged violations, (ii) details the facts and theories which support the alleged
     violations, (iii) details the specific work performed by P laintiff, (iii) sets forth the
     people/entities, dates, classifications, violations, events, and actions which are at issue to the
     extent known to Plaintiff, and (iv) sets fo1th the illegal practices used by Defendant, is
     attached hereto. This information provides notice to the Labor and Workforce Development
     Agency oft.he facts and theories supporting the alleged violations for the agency' s reference.
     Plaintiff therefore incorporates the allegations of the attached Complaint into this letter as
     if fully set fortb herein. If the agency needs any further inform ation, please do not hesitate
     to ask.

              This notice is provided to enable Plaintiff to proceed with the Complaint against
      D efendant as authorized by Cali fomia Labor Code section2699, et seq. T he filing fee of $7 5
      is b eing m ailed to the Department of Industrial Relations Accounting unit with an
      identification of the Plaintiff, the Defendant and the notice. The lawsuit consists of other
      Aggiieved Employees. As counsel, our intention is to vigorously prosecute the claims as
      alleged in the Complaint, and to procure civil penalties as provided by the Private Attorney
      General Statue of 2004 on behalf of Plaintiff and all Aggrieved Employees.

             Your earliest response to this notice is appreciated. If you have any questions of
      concerns, please do not hesitate to contact me at the above num ber and address.

                                                                               Respectfully,

                                                                               Isl Nicholas J. De Blouw

                                                                               N icholas J. De Blauw , Esq.




      K:\D\Dropbox (NBB)\rCDding Liligarion\Loyal Source Government Secvices - Ortcga\l-poga..01 .wpd




                                                          EXHIBIT 1
                                                           PAGE 50
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.138 Page 121 of 174



   1   BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
        Norman B. Blumenthal (State Bar #068687)
   2    Kyle R. Nordrehaug (State Bar #205975)
         Aparajit Bhowmik (State Bar #248066)
   3   2255 Calle Clara
       La Jolla, CA 92037
   4   Telephone: (858)551-1223
       Facsimile: (8S8) 55 1-1232
   5   Website: www.bamlawca.com

   6   Attorneys for Plaintiff

   7
                        SUPERIOR COURT OF THE STATE OF CALfFORNIA
   8
                                 IN AND FOR THE COUNTY OF SAN DlEGO
   9
  10    ISMAEL ORTEGA, an individual, on            Case No.
        behalf of himself and on behalf of all
                                                           - - -- -- - -
  11    persons similarly situated,                 CLASS ACTION COl\iIPLAINT FOR:
  12
                       Plaintiff,                   1. UNFAIR COMPETITION IN
                                                    VIOLATION OF CAL. BUS. & PROF.
  13    vs.                                         CODE§§ 17200, et seq.;
                                                    2. FAILURE TO PAY OVERTIME
  14    LOYAL SOURCE GOVERNMENT                     WAGES TN VIOLATION OF CAL. LAB.
        SERVICES LLC, a Limited Liability           CODE §§ 51 0, et seq.;
  15
        Company; and Does I through 50,             3. FAILURE TO PAY MINIMUM
        Inclusive;                                  WAGES IN VIOLATION OF CAL. LAB.
  16                                                CODE§§ 1194, 1197& 1197.l;
                     Defendants.                    4. FAILURE TO PROVIDE REQUIRED
  17                                                MEAL PERJODS IN VIOLATlON OF
                                                    CAL. LAB. CODE§§ 226.7 & 512 AND
  18                                                THE APPLICABLE IWC WAGE ORDER ;
                                                    5. FAILURE TO PROVIDE REQUIRED
  19                                                REST PERJODS IN VIOLATION OF
                                                    CAL. LAB. CODE §§ 226.7 & 512 AND
  20                                                THE APPLICABLE IWC WAGE ORDER;
                                                    6. FAILURE TO PROVIDE ACCURATE
  21
                                                    ITEMIZED STATEMENTS IN
                                                    VIOLATION OF CAL. LAB. CODE§ 226;
  22
                                                    7. FAILURE TO RETh-1BURSE EMPLOYEES
                                                    FOR REQUIRED EXPENSES IN
  23                                                VIOLATION OF CAL. LAB. CODE § 2802;
                                                    and,
  24                                                8. FAILURE TO PROVIDE vVAGES
                                                    WHEN DUE IN VIOLATION OF CAL.
  25
                                                    LAB. CODE§§ 201,202 AND 203.
  26                                                DEMAND FOR A JURY TRIAL
  27
  28
                                          CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 51
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.139 Page 122 of 174



   l         Plaintiff Ismael Ortega ("PLAINTIFF,,), an individual, on behalf ofhimself and all other

   2   similarly situated current and former employees, alleges on information and belief, except for
   3   his own acts and knowledge which are based on personal knowledge, the following:

   4
   5                                         THE PARTIES
   6          1.     Defendant Loyal Source Government Services LLC ("DEFENDANT') is a
   7   limited liability company that at all relevant times mentioned herein conducted and continues

   8   to conduct substantial and regular business throughout California.

   9          2.     DEFENDANT is a staffing company that offers health care, human resources, IT

  10   and engineering services.

  11          3.     PLAINTIFF was employed by DEFENDANT in California as a non-exempt

  12   employee entitled to overtime pay and meal and rest periods from June of 2019 to December

  13   of 2019. PLAINTIFF was at all times relevant mentioned herein classified by DEFENDANT

  14   as a non-exempt employee paid in whole or in part on an hourly basis and received additional

  15   compensation fro m DEFENDANT in the fonn ofnon-discretionary incentive wages, including,

  16   but not limited to, perfonnance bonus wages

  17          4.     PLAINTIFF brings this Class Action on behalf of himself and a California class,

  18   defined as all individuals who are or previously were employed by DEFENDANT in California
  19   and classified as non~exempt employees (the "CALIFORNIA CLASS") at any time during the

  20   period beginning on the date four (4) years prior to the filing of this Complaint and ending on

  21   the date as detennined by the Court (the "CALIFORNIA CLASS PERJOD"). The amount in

  22   controversy for the aggregate claim of CALIFORNIA CLASS Members is under five m illion
  23   dollars ($5,000,000.00).

  24          5.     PLAINTIFF brings this Class Action on behalf of himself and a CALIFORNIA

  25   CLASS in order to fully compensate the CALIFORNIA CLASS for their losses incurred during

  26   the CALIFORNIA CLASS PERIOD caused by DEFENDANT's uniform policy and practice

  27   which failed to lawfully compensate these employees for all their overtime worked.
  28
                                                      2
                                         CLASS ACTION COMPLAlNT
                                         EXHIBIT 1
                                          PAGE 52
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.140 Page 123 of 174



   1   DEFENDANT's unifmm policy and practice alleged herein is an unlawful, unfair and deceptive
   2   business practice whereby DEFENDANT retained and continues to retain wages due

   3   PLAINTIFF and the other members of the CALIFORNIA CLASS. PLAINTIFF and the other
   4   members of the CALIFORNIA CLASS seek an injunction enjoining such conduct by
   5   DEFENDANT in the futme, relief for the named PLAINTIFF and the other members of the

   6   CALIFOR.t'-JlA CLASS who have been economically injured by DEFENDANT's past and
   7   current unlawful conduct, and all other appropriate legal and equitable relief
   8          6.     The true names and capacities, whether individual, corporate, subsidiary,
   9   partnership, associate or othetwise of defendants DOES l through 50, inclusive, are presently
  10   unknown to PLAINTIFF who therefore sues these Defendants by such fictitious names pursuant

  11   to Cal. Civ. Proc. Code§ 474. PLAINTIFF will seek leave to amend this Complaint to allege
  12   the true names and capacities of Does 1 through 50, inclusive, when they are ascertained.

  13   PLAINTIFF is infonned and believes, and based upon that mformation and belief alleges, that
  14   the Defendants named in this Complaint, including DOES 1 through 50, inclusive, are
  15   responsible in some manner for one or more of the events and happenings that proximately
  16   caused the injuries and damages hereinafter alleged.

  17          7.     The agents, servants and/or employees of the Defendants and each of them acting
  18   on behalf of the D efendants acted within the course and scope of his, her or its authority as the
  19   agent, servant and/or employee of the Defendants, and personally participated in the conduct

  20   alleged herein on behalf of the Defendants with respect to the conduct alleged herein.
  21   Consequently, the acts of each Defendant are legally attributable to the other Defendants and
  22   all Defendants are jointly and severally liable to PLAINTIFF and the other members of the
  23   CALIFORNIA CLASS, for the loss sustained as a proximate result of the conduct of the

  24   Defendants' agents, servants and/or employees.
  25   III
  26   III
  27   // /
  28
                                                       3
                                          CLASS ACTION COM.PLAINT
                                          EXHIBIT 1
                                           PAGE 53
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.141 Page 124 of 174



   1                                       THE CONDUCT
   2         8.     DuringtheCALIFORNIACLASSPERIOD,DEFENDANTfailedandcontinues
   3   to fail to accurately calculate and pay PLAINTIFF and the other members of the CALIFORNIA
   4   CLASS for their minimum and overtime wages. DEFENDANT unlawfully and unilaterally
   5   failed to accurately calculate minimum and overtime wages for time worked by PLAINTIFF and

   6   other members of the CALIFORNIA CLASS in order to avoid paying these employees the

   7   conect compensation. As a result, PLAINTIFF and the other members of the CALIFORNIA

   8   CLASS fmfeited wages due them for working without compensation at the correct minimum
   9   wage and ove11ime rates. DEFENDANT' s uniform policy and practice to not pay the members

  l O of the CALIFORNIA CLASS the correct compensation for all time worked in accordance with

  11   applicable law is evidenced by DEFENDANT's business records. This uniform policy and

  12   practice of DEFENDANT was intended to purposefully avoid the payment of the correct

  13   compensation as required by California law which allowed DEFENDANT to illegally profit and

  14   gain an unfair advantage over competitors who complied with the law.

  15          9.    During the CALIFORNIA CLASS PERIOD, DEFENDANT failed to accurately
  16   record and pay PLAINTIFF and other CALIFORNIA CLASS Members for the actual amount

  17   of time these employees worked. Pursuant to the Industrial \Velfare Commission Wage Orders,

  18   DEFENDANT is required to pay PLAINTIFF and other CALIFORNIA CLASS Members for
  19   all time worked, meaning the time during which an employee was subj ect to the control of an

  20   employer, including all the time the employee was permitted or suffered to permit this work.

  21   DEFENDANT required these employees to work off the clock without paying them for all the
  22   time they were under DEFENDANT's control.            Specifically, DEFENDANT required
  23   PLAINTIFF to work while clocked out during what was supposed to be PLAINTIFF' s off-duty

  24   meal break. PLAINTIFF was from time to time interrupted by work assignments. Indeed there

  25   were days where PLAINTIFF did not even receive a partial lunch. As a result, PLAINTIFF and

  26   other CALIFORNIA CLASS Members forfeited minimum wage and ove1time compensation
  27   by working without their time being accurately recorded and without compensation at the

  28
                                                    4
                                        CLASS ACTION COlVJPLA!NT
                                        EXHIBIT 1
                                         PAGE 54
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.142 Page 125 of 174



   1   applicable minimum wage and overtime rates. To the extent that the time worked off the clock

   2   did not qualify for overtime premium payment, DEFENDANT failed to pay minimum wages

   3   for the time worked off-the-clock in violation of Cal. Lab. Code §§ 1194, 1197, and 1197.1.
   4          10.   State and federal law provides that employees must be paid overtime at one-and-

   5   one-half t imes their "regular rate of pay." PLAINTIFF and other CALIFORNIA CLASS

   6   Members were compensated at an hourly rate plus incentive pay that was tied to specific
   7   elements of an employee's perfonnance.

   8          11.   The second component of PLAfNTIFF's and other CALIFORNIA CLASS

   9   Members' compensation was DEFENDANT's non-discretionary incentive program that paid

  10   PLAINTIFF and other CALIFORNIA CLASS Members incentive wages based on their

  11   pe1formance for DEFENDANT.          The non-discretionary incentive program provided al1

  12 employees paid on an hourly basis with incentive compensation when the employees met the
  13   various perfonnance goals set by DEFENDANT. However, when calculating the regular rate

  14 of pay in order to pay overtime to PLAThTTIFF and other CALIFORNIA CLASS M embers,
  15   DEFENDANT failed to include the incentive compensation as part of the employees ' "regular

  16 rate of pay" for purposes of calculating overtime pay. Management and supervisors described
  17   the incentive program to potential and new employees as part of the compen sation package. As

  18   a matter oflaw, the incentive compensation received by PLAJNTIFF and other CALIFORNIA
  19   CLASS Members must be included in the "regular rate of pay." The failure to do so has

  20   resulted in a systematic underpayment of overtime compensation to PLAINTIFF and other

  21   CALIFORNIA CLASS Members by DEFENDANT.
  22          12.    In violation of the applicable sections of the California Labor Code and the

  23   requirements of the Industrial Welfare Commission ("TWC") Wage Order, DEFENDANT as

  24   a matter of company policy, practice and procedure, intentionally and knowingly failed to

  25   compensate PLAINTIFF and the other members of the CALIFORNIA CLASS at the correct

  26   rate of pay for all overtime worked. This uniform policy and practice of DEFENDANT is

  27   intended to purposefully avoid the payment of the correct overtime compensation as required

  28
                                                     5
                                         CLASS ACTION COMPLAfNT
                                         EXHIBIT 1
                                          PAGE 55
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.143 Page 126 of 174



   1 by California law which allowed DEFENDANT to illegally profit and gain an unfair advantage
   2   over competitors who complied with the law. To the extent equitable tolling operates to toll

   3   claims by the CALIFORNIA CLASS against DEFENDANT, the CALIFORNIA CLASS
   4   PERIOD should be adjusted accordingly.

   5          13.    As a result of their rigorous work schedules, PLAINTIFF and other

   6   CALIFOR..t"'\TIA CLASS Members were from time to time unable to take off duty meal breaks
   7   and were not fully relieved of duty for meal periods. PLA INTIFF and other CALIFORNIA

   8   CLASS Members were from time to time required to perform work as ordered by
   9   DEFENDANT for more than five (5) hours during a shift without receiving an off-duty meal

  10   break. Further, DEFENDANT failed to provide PLAINTIFF and CALIFORNIA CLASS

  11   Members with a second off-duty meal period from time to time in which these employees were

  12   required by DEFENDANT to work ten (10) hours of work. PLAINTIFF and the other

  13   CALIFORNIA CLASS Members therefore fo1feited meal breaks without additional

  14   compensation and in accordance with DEFENDANT's strict corporate policy and practice.
  15          14.    During the CALIFORNIA CLA SS PERTOD,                      PLAINTIFF and other

  16   CALIFORNIA CLASS Members were from time to time also required to work in excess of four

  17   (4) hours without being provided ten (I 0) minute rest periods. Further, these employees were

  18   denied their first rest periods of at least ten ( 10) minutes for some shifts worked of at least two

  19   (2) to fo ur (4) hours, a first and second rest period of at least ten (10) minutes for some shifts

  20   worked of between six (6) and eight (8) hours, and a first, second and third rest period of at
  21   least ten (10) minutes for some shifts worked of ten (1 0) h ours or more from time to time.

  22   PLAJNT IFF and other CALIFORNIA CLASS Members were also not provided with one hour
  23   wages in lieu thereof. As a result of their rigorous work schedules, PLAINTIFF and other

  24   CALIFORNIA CLASS Members were periodically denied their proper rest periods by

  25   DEFENDANT and DEFENDANT's managers. Additionally, the applicable California Wage

  26   Order requires employers to provide employees with off-duty rest periods, which the California
  27   Supreme Court defined as time during which an employee is relieved from all work related

  28
                                                        6
                                           CLASS ACTfON COMPLAINT
                                           EXHIBIT 1
                                            PAGE 56
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.144 Page 127 of 174



   1   duties and free from employer control. 1n so doing, the Court held that the requirement under

   2   California law that employers authorize and pennit all employees to take rest period means that

   3   employers must relieve employees of all duties and relinquish control over how employees

   4   spend their time which includes conn.-ol over the locations where employees may take their rest

   5   period. Employers cannot impose contro ls that prohibit an employee from taking a briefwalk -

   6   five minutes out, five minutes back.      Herc, DEFENDANT's uniform policy restricted

   7   PLAINTIFF and other CALIFORNIA CLASS M embers from unconstrained walks and was

   8   unlawful based on Defendant's rule which stated PLAINTIFF and other CALIFORNIA CLASS

   9   Members could not leave the work premises during their rest period.

  10          15.    Cal. Lab. Code§ 226 provides that every employer shall furnish each ofhis or her

  11   employees with an accurate itemized wage statement in writing showing, among other things,

  12   gross wages earned and all applicable hourly rates in effect during the pay period and the

  13   corresponding amount oftime worked at each hourly rate. DEFENDANT from time to time

  14   failed to provide to PLAINTIFF and the CALIFORNIA CLASS wage statements that identify

  15   the correct gross and net wages earned, the applicable number of hours worked and rates ofpay.

  16   Aside, from the violations listed above in this paragraph, DEFENDANT failed to issue to

  17   PLAINTIFF and other CALIFORNIA CLASS members an itemized wage statement that lists

  18   all the requirements under California Labor Code 226 et seq.

  19          16.    DEFENDANT intentionally and knowingly failed to reimburse and indemnify

  20   PLAINTIFF and the other CALIFORNIA CLASS Members for required business expenses

  21   incmTed by the PLAINTIFF and other CALIFORNIA CLASS Members in direct consequence

  22   of discharging their duties on behalf of DEFENDANT. Under California Labor Code Section

  23   2802, employers are required to indemnify employees for all expenses incurred in the course

  24   and scope of their employment. Cal. Lab. Code§ 2802 expressly states that 11 an employer shall

  25   indemnify his or her employee for all necessary expenditures or losses incuned by the employee

  26   in direct consequence of the discharge of his or her duties, or of his or her obedience to the

  27   directions of the employer, even though unlawful, unless the employee, at the time of obeying

  28
                                                      7
                                         CLASS ACTION C01\1PLAINT
                                         EXHIBIT 1
                                          PAGE 57
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.145 Page 128 of 174



   1   the directions, believed them to be unlawful."
   2          17.    In the course oftheir employment PLAINTIFF and other CALIFORNIA CLASS
   3   Members as a business expense, were required by DEFENDANT to use their own personal
   4   cellular phones as a result of and in furtherance of their job duties as employees for
   5   DEFENDANT but were not reimbursed or indemnified by DEFENDANT for the cost
   6   associated with the use of their personal cellular phones for DEFENDANT's benefit.
   7   Specifically, PLAINTIFF and other CALIFORNIA CLASS Members were required by
   8   DEFENDANT to use their personal cellular phones to for work related issues. As a result, in

   9   the course of their employment with DEFENDANT, PLAINTIFF and other members of the
  10   CALIFORNIA CLASS incmTed unreimbursed business expenses which included, but were not
  11   limited to, costs related to the use of their personal cellular phones all on behalf of and for the
  12   benefit of DEFENDANT.

  13          18.    By reason of this uniform conduct applicable to PLAINTIFF and all

  14   CALIFORNIA CLASS M embers, DEFENDANT committed acts of unfair competition in
  15   violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.

  16   (the "UCL"), by engaging in a company-wide policy and procedure which failed t.o accurately

  17   calculate and record the conect overtime rate for the overtime worked by PLAINTIFF and other
  18   CALIFORNIA CLASS Members. The proper calcul ation of these employees' overtime hour

  19   rates is the DEFENDANT's burden. As a result ofDEFENDANT's intentional disregard of
  20   the obligation to meet this burden, DEFENDANT failed to properly calculate and/or pay all

  21   required overtime compensation for work performed by the members of the CALIFORNIA
  22   CLASS and violated the California Labor Code and regulations promulgated thereunder as
  23   herein alleged.

  24          19.     Specifically as to PLAINTIFF's pay, DEFENDANT provided compensation to

  25   him in the form of two components. One component of PLAINTIFF's compensation was a
  26   base hourly wage.      The second component of PLAINTIFF's compensation were non-
  27   discretionary incentive wages. DEFENDANT paid the incentive wages, so long as PLAINTIFF
  28
                                                        8
                                           CLASS ACTION COMPLAINT

                                           EXHIBIT 1
                                            PAGE 58
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.146 Page 129 of 174



   1   met certain predefined performance requirements.          PLAINTIFF met DEFENDANT's

   2   predefined eligibility perfo1n1ance requirements in various pay periods throughout his
   3   employment with DEFENDANT and DEFENDANT paid PLAINTIFF the non-discretionary
   4   incentive wages.    During these pay periods in which PLAINTIFF was paid the non-

   5   discretiona1y incentive wages by DEFENDANT, PLAlNTIFF also worked overtime for
   6   DEFENDANT, but DEFEN DANT never included the incentive compensation in PLAINTIFF' s
   7   regular rate of pay for the purposes of calculating what should have been PLAINTIFF's

   8   accurate overtime rate and thereby underpaid PLAINTIFF for overtime worked throughout his
   9   employment with DEFENDANT.            The incentive compensation paid by DEFENDANT
  10   constituted wages within the meaning of the California Labor Code and thereby should have
  11   been part of PLAINTIFF's "regular rate of pay." PLAINTIFF was also from time to time
  12   unable to take off duty meal and rest breaks and was not fully relieved of duty for his meal

  13   periods. PLAINTIFF was required to perform work as ordered by DEFENDANT for more than
  14   five (5) hours during a shift without receiving an off-duty meal break. Further, DEFENDANT
  15   failed to provide PLAINTIFF with a second off-duty meal period from time to time mwhich
  16   he was required by DEFENDANT to work ten (10) hours of work.            PLAINTIFF therefore

  17   forfeited meal and rest breaks without additional compensation and in accordance with
  18   DEFENDANT's stJ.ictcorporate policy and practice. DEFENDANT also provided PLAINTIFF

  19   with a pay stub that failed to accurately display PLAINTIFF's conect rates of overtime pay and
  20   payments for missed meal and rest periods for certain pay periods in violation of Cal. Lab. Code
  21   § 226(a). To date, DEFENDANT has not fully paid PLAINTIFF the overtime compensation
  22   still owed to him or any penalty wages owed to him under Cal. Lab. Code § 203. The amount
  23   in controversy for PLAlNTTFF individually does not exceed the sum or value of $75,000.
  24

  25                                 JURISDICTION AL'l'D VENUE
  26          20.    This Court has jurisdiction over this Action pursuant to California Code o[ Civil
  27   Procedure, Section 410.10 and California Business & Professions Code, Section 17203. This
  28
                                                      9
                                          CLASS ACTION COMPLAINT
                                          EXHIBIT 1
                                           PAGE 59
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.147 Page 130 of 174



   1   action is brought as a Class Action on behalf of PLAINTIFF and similarly situated employees

   2   of DEFENDANT pursuant to Cal. Code of Civ. Proc. § 382.

   3          21.     Venue is proper in this Court pursuant to California Code of Civil Procedure,

   4   Sections 395 and 395.5, because DEFENDANT (i) currently maintains and at all relevant times

   5   maintained offices and faci lities in this County and/or conducts substantial business in this

   6   County, and (ii) committed the wrongful conduct herein alleged in this County against members

   7   of the CALIFORNIA CLASS and CALIFORNIA LABOR SUB-CLASS.

   8

   9                                   THE CALIFORNIA CLASS
  10          22.     PLAINTIFF brings the First Cause ofAction for Unfair, Unlm,v-ful and Deceptive

  11   B usiness Practices pursuant to Cal. Bus. & Prof. Code§§ 17200, et seq. (the "UCL") as a Class

  12   Action, pursuant to Cal. Code of Civ. Proc. § 382, on behalf of a California class, defined as

  13   all individuals who are or previously were employed by DEFENDANT in California and

  14   classified as non-exempt employees (lhe "CALIFORNIA CLASS") at any time during the

  15   pe1iod beginning on the date four (4) years prior to the :filing of this Complaint and ending on

  16   the date as determined by the Court (the "CALIFORNIA CLASS PERIOD"). The amount in

  17   controversy for the aggregate claim of CALIFORNIA CLASS Members is under five million

  18   dollars ($5,000,000.00).

  19          23.     To the extent equitable tolling operates to toll claims by the CALIFORNIA

  20   CLASS against DEFENDANT, the CALIFORNIA CLASS PERIOD should be adjusted

  21   accordingly.

  22          24.     The California Legislature has commanded that "all wages... ... eaxned by any

  23   person in any employment are due and payable twice during each calendar month, on days

  24   designated in advance by the employer as the regular paydays", and fuither that "[a]ny work

  25   in excess of eight hours in one workday and any work in excess of 40 hours in any one
  26   workweek ... shall be compensated at the rate of no less than one and one-half times the

  27   regular rate of pay for an employee." (Lab. Code§ 204 and§ 510(a).) The Industrial Welfare

  28
                                                      10
                                          CLASS ACTION COMPLAINT
                                          EXHIBIT 1
                                           PAGE 60
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.148 Page 131 of 174



   1   Commission (IWC), however, is statutorily authorized to "establish exemptions from the

   2   requirement that an overtime rate of compensation be paid...... for executive, administrative, and

   3   professional employees, provided [inter alia] that the employee is prima1ily engaged in duties

   4   that meet the test of the exemption, [and] customarily and regularly exercises discretion and

   5   independent judgment in perfonuing those duties ... " (Lab. Code § 510(a).) Neither the

   6   PLAINTIFF nor the other members of the CALIFORNIA CLASS and/or the CALIFORNIA

   7   LABOR SUB-CLASS qualify for exemption from the above requirements.

   8            25.   DEFENDANT, as a matter of company policy, practice and procedure, and in

   9   violation of the applicable Labor Code, Industrial Welfare Commission ("IWC") Wage Order
  10   requirements, and the applicable provisions of California law, intentionally, knowingly, and

  11   wilfully, engaged in a practice whereby DEFENDANT systematically failed to correctly

  12   calculate and record overtime compensation for overtime worked by PLAINTIFF and the other
  13   members ofthe CALIFORNIA CLASS, even though DEFENDANT enj oyed the benefit ofthis

  14   work, required employees to perfonn this work and pennitted or suffered to permit this

  15   overtime work.

  16            26.   DEFENDANT has the legal burden to establish that each and every

  17   CALIFORNIA CLAS S Member is paid the applicable rate for all overtime worked and to

  18   accurately calculate the " regular rate of pay" by including the incentive compensation that

  19   PLAINTIFF and members of the CALIFORNIA CLASS were awarded by DEFENDANT.
  20   DEFENDANT, however, as a matter of uniform and systematic policy and procedure failed to

  21   have in place during the CALIFORNIA CLASS PERIOD and still fails to have in place a policy

  22   or practice to ensure that each and every CALIFORNIA CLASS Member is paid the applicable

  23   overtime rate for all overtime worked, so as to satisfy their burden. This common business

  24   practice applicable to each and every CALIFORNIA CLASS Member can be adjudicated on

  25   a class-wide basis as unlawful, unfair, and/or deceptive under Cal. Business & Professions Code

  26   §§ 17200, et seq. (the "UCL") as causation, damages, and reliance are not clements of this
  27   claim.
  28
                                                       11
                                           CLASS ACTION COMPLAINT
                                           EXHIBIT 1
                                            PAGE 61
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.149 Page 132 of 174



   l         27.    Atno time during the CALIFORNIA CLASS PERIOD was the compensation for

   2   any member of the CALIFORNIA CLASS properly recalculated so as to compensate the
   3   employee for all overtime worked at the applicable rate, as required by California Labor Code
   4   §§ 204 and 510, et seq. At no time during the CALIFORNIA CLASS PERIOD was the

   5   overtime compensation for any member ofthe CALIFORNIA CLASS properly recalculated so
   6   as to include all earnings in the overtime compensation calculation as required by California
   7   Labor Code§§ 5101 et seq.

   8         28.    The CALIFORNIA CLASS, is so numerous that joinder of all CALIFORNIA
   9   CLASS Members is impracticable.
  10         29.     DEFENDANT uniformly violated the rights ofthe CALIFORNIA CLASS under
  11   California law by:

  12                (a)     Violating the California Unfair Competition Laws, Cal. Bus. & Prof. Code

  13                        §§ 17200, et seq., by unlawfully, unfairly and/or deceptively having in

  14                        place company policies, practices and procedures that failed to pay all
  15                        minimum and overtime wages due the CALIFORNIA CLASS for all time

  16                        worked, and failed to accurately record the applicable rates of all overtime

  17                        worked by the CALlFORNlA CLASS;
  18                 (b)    Committing an act of unfair competition in violation of the California

  19                        Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200, et seq., by

  20                        unlawfully, unfairly, and/or deceptively having in place a company policy,
  21                        practice ru1d procedure that failed to correctly calculate overtime
  22                        compensation due to PLAINTIFF and the members of the CALIFORJ"'JIA
  23                        CLASS;
  24                 (c)    Committing an act of unfair competition in violation of the Cahfornia
  25                        Unfair Competition Laws, Cal. Bus. & Prof. Code§§ 17200, et seq., by
  26                        violating the Fair Labor Standards A ct ("FLSA"), 29 U.S.C. §§ 2 0 I, et
  27                        seq., by failing to pay the correct federal overtime wages to the
  28
                                                      12
                                         CLASS ACTION COMPLAINT
                                         EXHIBIT 1
                                          PAGE 62
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.150 Page 133 of 174



   1                        PLAINTIFF and the members of the CALIFORNIA CLASS as legally

   2                        required by the FLSA, and retaining the unpaid federal overtime to the

   3                        benefit of DEFENDANT.;

   4                 (d)    Committing an act of unfair competition in violation of the California

   5                        Unfair Competition Laws, Cal. Bus. & Prof. Code§§ 17200, et seq., by
   6                        failing to provide mandato1y meal and/or rest breaks to PLAINTIFF and

   7                        the CALIFORNIA CLASS members; and,

   8                 (e)    Committing an act of unfair competition in violation of the California

   9                        Unfair Competition Laws, Cal. Bus. & Prof. Code §§ 17200 et seq., by

  10                        vio1ating Cal. Lab. Code § 2802 by failing to reimburse PLAINTIFF and

  11                        the CALIFORNIA CLASS members with necessary expenses incurred in

  12                        the discharge of their job duties.

  13          30.    This Class Action meets the statutory prerequisites for the maintenance ofa Class

  14   Action as set forth in Cal. Code of Civ. Proc. § 382, in that:

  15                 (a)    The persons who comprise the CALIFORNIA CLASS are so numerous

  16                        that the joinder of all such persons is impracticable and the disposition of

  17                        their claims as a class will benefit the parties and the Court;

  18                 (b)    Nearly all factual, legal, st.atutory, declaratory and injunctive relief issues

  19                        that are raised in this Complaint are common to the CALIFORNIA

  20                         CLASS will apply uniformly to every member of the CALIFORNIA

  21                        CLASS;
  22                 (c)    The claims of the representative PLAINTIFF are typical of the claims of

  23                        each m ember of the CALIFORNIA CLASS. PLAINTIFF, like all the

  24                         other members of the CALIFORNIA CLASS, was subjected to the

  25                         uniform employment practices of DEFENDANT and was a non-exempt
  26                         employee paid on an hourly basis and paid additional non-discretiona1y

  27                         incentive wages who was subjected to the DEFENDANT's practice and

  28
                                                       13
                                          CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 63
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.151 Page 134 of 174



   l                       policy which fails to pay the correct rate of overtime wages due to the

   2                       CALIFOR.i'\JIA CLASS for all overtime worked by the CALIFORl~IA

   3                       CLASS and thereby systematically underpays overtime compensation to

   4                       the CALIFORNfA CLASS. PLAINTIFF sustained economic injury as a

   5                       result of DEFENDANT's employment practices. PLAINTIFF and the

   6                       members of the CALIFORNIA CLASS were and are similarly or

   7                       identically harmed by the same unlawful, deceptive, unfair an d pervasive

   8                       pattern of misconduct engaged in by DEFENDA1\Ff; and,

   9                ( d)   The representative PLAINTIFF will fairly and adequately represent and

  10                       protect the interest of the CALIFORNIA CLASS, and has retained

  11                       counsel who are competent and experienced in Class Action litigation.

  12                       There are no material conflicts b etween the claims of the representative

  13                       PLAINTIFF and the members of the CALIFORNIA CLASS that would

  14                       make class certification inappropriate. Counsel for the CALIFORNIA

  15                       CLASS will vigorously assert the claims of all CALIFORNIA CLASS

  16                       Members.

  17         31.    In addition to meeting the statutory prerequisites to a Class Action, this action

  18   is properly maintained as a Class Action pursuant to Cal. Code ofCiv. Proc. § 382, in that:

  19                (a)    Without class certification and determination of declaratory, injunctive,

  20                       statutory and other legal questions vVithin the class fonnat, prosecution of

  21                        separate actions by individual members ofthe CALIFORNIA CLASS will

  22                       create the risk of

  23                        1)    Inconsistent or varying adjudications with respect to individual

  24                               members of the CALIFORNIA CLASS which would establish

  25                               incompatible standards of conduct for the parties opposing the

  26                              CALIFORNIA CLASS; and/or,

  27                        2)     Adjudication with respect to individual members of the

  28                                                14
                                         CLASS ACTION COl'vfPLAINT

                                        EXHIBIT 1
                                         PAGE 64
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.152 Page 135 of 174



   1                           CALIFORNIA CLASS which would as a practical matter be

   2                           dispositive of in terests of the other members not party to the

   3                           adjudication or substantially impair or impede their ability to
   4                           protect their interests.

   5              (b)   The parties opposing the CALIFORNIA CLASS have acted or refused to

   6                    act on grounds generally applicable to the CALIFORNIA CLASS, making

   7                    appropriate class-wide relief with respect to the CALIFORNIA CLASS

   8                    as a whole in that DEFENDANT uniformly failed to pay all wages due.

   9                    Including the correct overtime rate, for all worked by the members of the

  10                    CALIFORNIA CLASS as required by law;

  11                    1)     With respect to the First Cause of Action, the final relief on behalf

  12                           ofthe CALIFORNIA CLASS sought does not relate exclusively to
  13                           restitution because through this claim PLAINTIFF seeks

  14                           declaratory relief holding that the DEFEND ANT's policy and

  15                           practices constitute unfair competition, along with declaratory

  16                           relief, injunctive relief, and incidental equitable relief as m ay be

  17                           necessary to prevent and remedy the conduct declared to constitute

  18                           unfair competition;

  19              (c)   Common questions of law and fact exist as to the members of the

  20                    CALIFORNIA CLASS, with respect to the practices and violations of

  21                    Califomia law as listed above, and predominate over any question

  22                    affecting only individual CALIFORN IA CLASS Members, and a Class

  23                    Action is superior to other available methods for the fair and efficient

  24                    adjudication of the controversy, including consideration of:

  25                    1)     The interests of the members of the CALIFORNIA CLASS in

  26                           individually controlling the prosecution or defense of separate

  27                           actions in that the substantial expense of individual actions will be
  28                                               l5
                                      CLASS ACTION COMPLAlNT

                                      EXHIBIT 1
                                       PAGE 65
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.153 Page 136 of 174



   1                           avoided to recover the relatively small amount of economic losses

   2                           sustained by the individual CALIFORNIA CLASS Members when
   ,.,
   .)                          compared to the substantial expense and burden of individual

   4                           prosecution of this litigation;

   5                    2)     Class certification will obviate the need for unduly duplicative

   6                           litigation that would create the risk of:

   7                           A.      Inconsistent or varying adjudications with respect to

   8                                   individual members of the CALIFORNIA CLASS, which

   9                                   would establish incompatible standards of conduct for the

  10                                   DEFENDANT; and/or,

  11                           B.      Adjudications with respect to individual members of the

  12                                   CALIFORNIA CLASS would as a practical matter be

  13                                   dispositive of the interests of the other members not parties

  14                                   to the adjudication or substantially impair or impede their

  15                                   ability to protect their interests;

  16                    3)      In the context of wage litigation because a substantial number of
  17                            individual CALIFORNIA CLASS Members will avoid asserting

  18                            their legal rights out of fear ofretaliation by DEFENDANT , which

  19                            may adversely affect an individual's job with DEFENDANT or

  20                            with a subsequent employer, the Class Action is the only means to

  21                            assert their claims through a representative; and,

  22                     4)     A class action is superior to other available methods for the fair

  23                            and efficient adjudication of this Iitigation because class treatment

  24                            will obviate the need for unduly and unnecessary duplicative

  25                            li tigation that is likely to result in the absence of certification of

  26                            this action pursuant to Cal. Code of Civ. Proc. § 382.

  27        32.   This Court should permit this action to b e maintained as a Class Action pursuant

  28                                               16
                                      CLASS ACTION COMPLAINT

                                      EXHIBIT 1
                                       PAGE 66
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.154 Page 137 of 174



   1   to Cal. Code of Civ. Proc. § 382 because:
   2                (a)    The questions of law and fact common to the CALIFORNIA CLASS

   3                       predominate over any question affecting only mdividual CALIFORNIA
   4                       CLASS Members because the DEFEND ANT' s employment practices are

   5                       uniform and systematically applied with respect to the CALIFORNIA

   6                       CLASS;

   7                (b)    A Class Action is superior to any other available method for the fair and

   8                       effi cient adjudication of the claims of the members of the CALIFORNIA

   9                       CLASS because in the context of employment litigation a substantial

  10                       number of individual CALIFORNIA CLASS Members will avoid

  11                       asserting their rights individually out of fear of retaliation or adverse
  12                       impact on their employment;

  13                ( c)   The members of the CALIFORNIA CLASS are so numerous that it is

  14                       impractical to bring all members ofthe CALIFORNIA CLASS b efore the

  15                       Court;

  16                 (d)   PLAINTIFF, and the other CALIFORNIA CLASS Members, will not be
  17                       able to obtain effective and economic legal redress unless the action is
  18                       maintained as a Class Action;

  19                 (e)   There is a community of interest in obtaining appropriate legal and

  20                        equitable relief for the acts of unfair competition, statutory violations and
  21                       other improprieties, and in obtaining adequate compensation for the
  22                        damages and injuries which DEFENDANT's actions have inflicted upon

  23                       the CALIFORNIA CLASS;

  24                 (f)   There is a community of interest in ensuring that the combined assets of

  25                       DEFENDANT are sufficient to adequately compensate the members of
  26                        the CALIFORNIA CLASS for the injuries sustained;
  27                 (g)   DEFENDANT has acted or refused to act on grounds generally applicable
  28                                                  17
                                         CLASS ACTION COMPLAINT

                                         EXHIBIT 1
                                          PAGE 67
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.155 Page 138 of 174



   1                       to the CALIFORNIA CLASS, thereby making final class-wide relief
   2                       appropriate with respect to the CALIFORNIA CLASS as a whole;

   3                (h)    The members ofthe CALIFORNIA CLASS are readily ascertainable from
   4                       the business records of DEFENDANT; and,

   5                 (i)    Class treatment provides manageable judicial treatment calculated to bring
   6                        a efficient and rapid conclusion to all litigation of all wage and hour

   7                       related claims arising out of the conduct of DEFENDANT as to the

   8                        members of the CALIFORNIA CLASS.

   9          33.    DEFENDANT maintains records from which the Court can ascertain and identify

  10   by job title each of DEFENDANT's employees who as have been systematically, intentionally
  11   and unifomtlysubjected toDEFENDANT's company policy, practices and procedures as herein

  12   alleged. PLAINTIFF will seek leave to amend the Complaint to include any additional job titles

  13   of similarly situated employees when they have been identified.
  14
  15                          THE CALTFORNIA LABOR SUB-CLASS
  16          34.    PLAINTIFF further brings the Second, Third, Fourth, Fifth, Sixth, Seventh and

  17   Eighth causes of Action on behalf of a California sub-class, defined as all members of the

  18   CALIFORNIA CLASS classified as non-exempt employees (the "CALIFORNIA LABOR

  19   SUB-CLASS'') at any time during the period beginning on the date three (3) years prior to the

  20   filing of the complaint and ending on the date as determined by the Court (the "CALIFORNIA

  21   LABOR SUB-CLASS PERlOD") pursuant to Cal. Code of Civ. Proc.§ 382. The amount in

  22   controversy for the aggregate claim ofCALIFORNIA LABOR SUB-CLASS Members is under

  23   five million dollars ($5,000,000.00).

  24          35.    DEFENDANT, as a matter of company policy, practice and procedure, and in

  25   violation of the applicable Labor Code, Indush·ial Welfare Commission ("IWC") Wage Order
  26   requirements, and the applicable provisions of California law, intentionally, knowingly, and
  27   wilfully, engaged in a practice whereby DEFENDANT failed to correctly calculate overtime

  28                                                 18
                                         CLASS ACTION COMPLA.Il'IT

                                         EXHIBIT 1
                                          PAGE 68
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.156 Page 139 of 174



   1   compensation for the overtime worked by PLAINTIFF and the other members of the

   2   CALIFORNIA LABOR SUB-CLASS, even though DEFENDANT enjoyed the benefit of this
   3   work, required employees to perform this work and penuitted or suffered to pem1it this
   4   overtime work. DEFENDANT has uniformly denied these CALIFORNIA LABOR SUB-
   5   CLASS Members overtime wages at the correct amount to which these employees are entitled
   6   in order to unfairly cheat the competition and unlawfully profit. To the extent equitable tolling

   7   operates to toll claims by the CALIFOR.1"-JIA LABOR SUB-CLASS against DEFENDANT, the
   8   CALIFORNIA LABOR SUB-CLASS PERIOD should be adjusted accordingly.
   9          36.    DEFENDANT maintains records from which the Court can ascertain and identify
  10   by name and job title, each of DEFENDANT's employees who have been systematically,
  11   intentionally and u niformly subjected to DEFENDANT' s company policy, practices and
  12   procedures as herein alleged. PLAINTIFF will seek leave to amend the complaint to include
  13   any additional job titles of similarly situated employees when they have been identified.

  14          37.    The CALIFORNIA LABOR SUB-CLASS is so numerous that joinder of all
  15   CALIFORNIA LABOR SUB-CLASS Members is impracticable.

  16          38.    Common questions of law and fact exist as to members of the CALIFORNIA
  17   LABOR SUB-CLASS, including, but not limited, to the following:
  18                 (a)    Whether DEFENDANT unlawfully failed to correctly calculate and pay

  19                         overtime compensation to members of the CALIFORJ""\l"IA LABOR SUB-

  20                         CLASS in violation of the California Labor Code and California
  21                        regulations and the applicable California Wage Order;
  22                 (b)     Whether the members of the CALIFORNIA LABOR SUB-CLASS are
  23                         entitled to overtime compensation for overtime worked under the overtime
  24                         pay requirements of California law;
  25                 (c)     Whether DEFENDANT failed to accurately record the applicable
  26                         overtime rates for all overtime worked PLAINTIFF and the other
  27                         members of the CALIFORNIA LABOR SUB-CLASS;
  28                                                  19
                                          CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 69
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.157 Page 140 of 174



   1                (d)    Whether DEFENDANT failed to provide PLAINTIFF and the other
   2                       members of the CALIFORNIA LABOR SUB-CLASS with legally
   3                       required uninten11pted thirty (30) minute meal breaks and rest periods;
   4                (e)    Whether DEFENDANT failed to provide PLAINTIFF and the other
   5                       members of the CALIFORNIA LABOR SUB-CLASS with accurate

   6                       itemized wage statements;

   7                (f)    Whether DEFENDANT has engaged m unfair competition by the
   8                       above-listed conduct;
   9                (g)    The proper measure of damages and penalties owed to the members ofthe

  10                       CALIFORNIA LABOR SUB-CLASS; and,

  11                (h)    Whether DEFENDANT's conduct was willful.
  12         39.    DEFENDANT, as a matter of company policy, practice and procedure, failed to

  13   accurately calculate overtime compensation for the CALIFORNIA LABOR SUB-CLASS

  14   Members and failed to provide accurate records of the applicable overtime rates for the
  15   ove11ime worked by these employees. All of the CALIFORNIA LABOR SUB-CLASS
  16   Members, including PLAINTIFF, were non-exempt employees who were paid on an hourly
  17   basis by DEFENDANT according to uniform and systematic company procedures as alleged

  18   herein above. This business practice was uniformly applied to each and eve1y member of the
  19   CALIFORNIA LABOR SUB-CLASS, and therefore, the propriety of this conduct can be

  20   adjudicated on a class-wide basis.
  21          40.    DEFENDANT violated the rights of the CALIFORNIA LABOR SUB-CLASS
  22   under California law by:
  23                 (a)    Violating Cal. Lab. Code §§ 510, et seq. , by failing to accurately pay
  24                        PLAINTIFF and the members of the CALIFORNIA LABOR SUB-
  25                        CLASS the correct overtime pay for which DEFENDANT is Hable
  26                        pursuant to Cal. Lab. Code§ 1194 & § 1198;
  27                 (b)    Violating Cal. Lab. Code§§ 1194, 1197 & 1197.1     et seq., by failing to
  28                                                   20
                                            CLASS ACTION COlv:lPLAINT

                                            EXHIBIT 1
                                             PAGE 70
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.158 Page 141 of 174



   1                        accurately pay PLAINTIFF and the members of the CALIFORNIA

   2                        LABOR SUB-CLASS the correct minimum wage pay for which

   3                        DEFENDANT is liable pursuant to Cal. Lab. Code§§ 1194 and 1197;
   4                (c)     Violating Cal. Lab. Code §§ 226.7 and 512, by failing to provide

   5                        PLAINTIFF and the other members of the CALIFORN1A CLASS with

   6                        all legally required off-duty, unintenupted thirty (30) minute meal breaks

   7                        and the legally required rest breaks; and,
   8                 ( d)   Violating Cal. Lab. Code§ 226, by failing to provide PLAlNTIFF and the

   9                        members of the CALIFORNIA LABOR SUB-CLASS with an accurate

  10                        itemized statement in writing showing all accurate and applicable

  l1                        overtime rates in effect during the pay period and the corresponding

  12                        amount of time worked at each overtime rate by the employee;

  13                 (e)    Violating Cal. Lab. Code § 2802 by failing to reimburse PLAINTIFF and

  14                        the CALIFORNJA LABOR SUB-CLASS members with necessary
  15                        expenses incurred in the discharge of their job duties; and,

  16                 (f)    Violating Cal. Lab. Code §§ 201, 202 and/or 203, which provides that

  17                        when an employee is discharged or quits from employment, the employer

  18                        must pay the employee all wages due without abatement, by failing to

  19                        tender full payment and/or restitution of wages owed or in the manner

  20                        required by California law to the members ofthe CALIFORNIA LABOR

  21                        SUB-CLASS who have terminated their employment.

  22          41.    This Class Action meets the statutory prerequisites for the maintenance of a Class

  23   Action as set forth in Cal. Code of Civ. Proc.§ 382, in that:

  24                 (a)    The persons who comprise the CALIFORNIA LABOR SUB-CLASS are

  25                        so numerous that the joinder of all CALIFORNIA LABOR SUB-CLASS

  26                        Members is impracticable and the disposition of their claims as a class

  27                        will benefit the parties and the Court;

  28                                                 21
                                         CLASS ACTION COMPLAINT

                                         EXHIBIT 1
                                          PAGE 71
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.159 Page 142 of 174



   1                (b)    Nearly ail factual, legal, statutory, declaratory and injunctive relief issues
   2                        that are raised in this Complaint are common to the CALIFORNIA
   3                       LABOR SUB-CLASS and will apply uniformly to every member of the
   4                        CALIFORNIA LABOR SUB-CLASS;
   5                (c)    The claims of the representative PLAINTlFF are typical of the claims of

   6                        each member of the CALIFORNIA LABOR SUB-CLASS. PLAINTIFF,
   7                        like all the other members of the CALIFORNIA LABOR SUB-CLASS,

   8                        was a non-exempt employee paid on an hourly basis and paid additional
   9                        non-discretionary incentive wages         who    was    subjected to      the
  10                        DEFENDANT's practice and policy which failed to pay the correct rate
  11                        of overtime wages due to the CALIFORNIA LABOR SUB-CLASS for

  12                        all overtime worked. PLAINTIFF sustained economic injUiy as a result

  13                        ofDEFENDANT'semployment practices. PLAINTIFF and the members

  14                        of the CALIFORNIA LABOR SUB-CLASS were and are similarly or
  15                        identically harmed by the same imlawful, deceptive, unfair and pervasive

  16                        pattern of misconduct engaged in by DEFENDANT; and,

  17                 (d)    The representative PLAINTIFF will fairly and adequately represent and

  18                        protect the interest of the CALIFORNIA LABOR SUB-CLASS, and has

  19                        retained counsel who are competent and experienced in Class Action

  20                        litigation. There are no material conflicts between the claims of the

  21                        representative PLA rNTIFF and the members of the CALIFORNIA
  22                        LABOR SUB-CLASS that would make class certification inappropriate.
  23                        Counsel for the CALIFORNIA LABOR SUB-CLASS will vigorously

  24                        assert the claims of all CALIFORNIA LABOR SUB-CLASS Members.
  25          42.    In addition to meeting the statutory prerequisites to a Class Action, this action is
  26   properly maintained as a Class Action pursuant to Cal. Code of Civ. Proc. § 3 82, in that:
  27                 (a)    Without class certification and determination of declaratory, injunctive,

  28                                                  22
                                          CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 72
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.160 Page 143 of 174



   1                    statutory and other legal questions within the class format, prosecution of
   2                    separate actions by individual members of the CALIFORNIA LABOR

   3                    SUB-CLASS will create the risk of:
   4                    1)     Inconsistent or varying adjudications with respect to individual

   5                           members of the CALIFOR.NIA LABOR SUB-CLASS which

   6                           would establish incompatible standards of conduct for the parties
   7                           opposing the CALIFORNIA LABOR SUB-CLASS; or,

   8                    2)     Adjudication with respect to individual members of the

   9                           CALfFORNIA LABOR SUB-CLASS which would as a practical

  10                           matter be dispositive of interests of the other members not party to

  11                           the adjudication or substantially impair or impede their ability to

  12                           protect their interests.

  13              (b)   The pa1ties opposing the CALIFORNIA LABOR SUB-CLASS have acted

  14                    or refused to act on grounds generally applicable to the CALIFORNIA

  15                    LABOR SUB-CLASS, making appropriate class-wide relief with respect

  16                    to the CALIFORNIA LABOR SUB-CLASS as a whole in that

  17                    DEFENDANT unif01mly failed to pay all wages due. Including the

  18                    correct overtime rate, for all overtime worked by the members of the

  19                    CALIFORNIA LABOR SUB-CLASS as required by law;

  20              (c)   Common questions of law and fact predominate as to the members of the

  21                    CALIFORNIA LA.BOR SUB-CLASS, with respect to the practices and

  22                    violations of California Law as listed above, and predominate over any

  23                    question affecting only individual CALIFOR.i'\JIA LABOR SUB-CLASS

  24                    Members, and a Class Action is superior to other available methods for

  25                    the fair and efficient adjudication of the conh·oversy, _including

  26                    consideration of:
  27                    1)     The interests of the members of the CALIFORNIA LABOR SUB-

  28                                              23
                                      CLASS ACTION COMPLAINT

                                     EXHIBIT 1
                                      PAGE 73
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.161 Page 144 of 174



   1                         CLASS in individually controlling the prosecution or defense of
   2                         separate actions in that the substantial expense of individual
   3                         actions will be avoided to recover the relatively small amount of
   4                         economic losses sustained by the individual CALIFORNIA
   5                         LABOR SUB-CLASS Members when compared to the substantial

   6                         expense and burden of individual prosecution of this litigation;
   7                   2)    Class certification will obviate the need for unduly duplicative

   8                         litigation that would create the risk of:
   9                         A.     Inconsistent or vatying adjudications with respect to
  10                                individual members of the CALIFORNIA LABOR SUB-
  11                                CLASS, which would establish incompatible standards of

  12                                conduct for the DEFENDANT; and/or,

  13                         B.     Adjudications with respect to individual members of the

  14                                CALIFORNIA LABOR SUB-CLASS would as a practical
  15                                matter be dispositive of the interests of the other members

  16                                not parties to the adj udication or substantially impair or
  17                                impede their ability to protect their interests;

  18                    3)   In the context of wage litigation because a substantial number of

  19                         individual CALIFORNIA LABOR SUB-CLASS Members will

  20                         avoid asserting their legal rights out of fear of retaliation by
  21                         DEFENDANT, which may adversely affect            a.i1   individual's job
  22                         with DEFENDANT or with a subsequent employer, the Class
  23                         Action is the only means to asse11 their claims through a
  24                         representative; and,
  25                    4)   A class action is superior to other available methods for the fair
  26                         and efficient adjudication of this litigation because class treatment
  27                         will obviate the need for unduly and unnecessary duplicative
  28                                           24
                                   CLASS ACTION COlvlPLAINT

                                   EXHIBIT 1
                                    PAGE 74
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.162 Page 145 of 174



   1                              litigation that is likely to result in the absence of certification of

   2                              this action pursuant to Cal. Code of Civ. Proc. § 382.

   3         43.    This Court should pennit this action to be maintained as a Class Action pursuant

   4   to Cal. Code of Civ. Proc. § 382 because:

   5                (a)    The questions of law and fact common to the CALIFORNIA LABOR

   6                       SUB-CLASS predominate over any question affecting only individual

   7                       CALIFORNIA LABOR SUB-CLASS Members;

   8                (b)    A Class Action is superior to any other available m ethod for the fair and

   9                       efficient adjudication of the claims of the members of the CALIFORN IA

  10                       LABOR SUB-CLASS because in the context of employment litigation a

  11                       substantial number of individual CALIFORNIA LABOR SUB-CLASS

  12                       Members will avoid asserting their rights individually out of fear of

  13                       retaliation or adverse impact on their employment;

  14                 (c)   The members of the CALIFORNIA LABOR SUB-CLASS are so

  15                       numerous that it is impractical to bring all members ofthe CALIFORNIA

  16                       LABOR SUB-CLASS before the Court;

  17                 (d)   PLAINTIFF, and the other CALIFORNIA LABOR SUB-CLASS

  18                       Members, will not be able to obtain effective and economic legal redress

  19                       unless the action is maintained as a Class Action;

  20                 (e)   There is a community of interest in obtaining appropriate legal and

  21                        equitable relief for the acts of unfair competition, statutory violations and

  22                        other improp1ieties, and in obtaining adequate compensation fo r the

  23                        damages and injuries which DEFENDANT' s actions have inflicted upon

  24                       the CALIFORNIA LABOR SUB-CLASS;

  25                 (f)   There is a community of interest in ensuring that the combined assets of

  26                        DEFENDANT are sufficient to adequately compensate the members of

  27                       the CALIFORN IA LABOR SUB-CLASS for the injuries sustained;

  28                                                  25
                                         CLASS ACTION COMPLAINT

                                         EXHIBIT 1
                                          PAGE 75
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.163 Page 146 of 174



   1                (g)    DEFENDANT has acted or refused to act on grounds generally applicable
   2                       to the CALIFORNIA LABOR SUB-CLASS, thereby making final class-
   3                       wide relief appropriate with respect to the CALIFORNIA LABOR SUB-
   4                       CLASS as a whole;
   5                (h)    The members of the CALIFORNIA LABOR SUB-CLASS are reacLily

   6                       ascertainable from the business records of DEFENDANT.                 The

   7                       CALIFORNIA LABOR SUB-CLASS consists of all CALIFORNIA

   8                       CLASS Members classified as non-exempt employees during the
   9                       CALIFORNIA LABOR SUB-CLASS PERJOD; and,
  10                (i)    Class treatmentprovides manageable judicial treatment calculated Lo bring

  11                       a efficient and rapid conclusion to all litigation of all wage and hour
  12                       related claims arising out of the conduct of DEFENDANT as to the

  13                       members of the CALIFORNIA LABOR SUB-CLASS.

  14

  15                                  FIRST CAUSE OF ACTION

  16                                For Unlawful Business Practices

  17                          {Cal. Bus. And Prof. Code§§ 17200, et seq.]

  18        (By PLAINTIFF and the CALIFORNIA CLASS and Against All Defendants)

  19         44.    PLAINTIFF, and the other members ofthe CALIFORNIA CLASS, reallege and
  20   incorporate by this reference, as though fully set forth herein, the prior paragraphs of this

  2I   Complaint.

  22         45.    DEFENDANT is a "person" as that term is defined under Cal. Bus. and Prof.
  23   Code § 17021.

  24          46.    California Business & Professions Code§§ 17200, et seq. (the "UCL") defines

  25   unfair competition as any unlawful, unfair, or fraudulent business act or practice. Section
  26   17203 authorizes :injunctive, declaratory, and/or other equitable relief with respect to unfair

  27   competition as follows:

  28                                                 26
                                         CLASS ACTION COMPLAINT

                                         EXHIBIT 1
                                          PAGE 76
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.164 Page 147 of 174



   1         Any person who engages, has engaged, or proposes to engage in unfair
             competition may be enjoined in any court of competent jurisdiction. The court
   2         may make such orders or judgments, including the appointment of a receiver, as
             may be necessary to prevent the use or employment by any person of any practice
   3         which constitutes unfair competition, as defined in this chapter, or as may be
             necessary to restore to any person in interest any money or property, real or
   4         personal, which may have been acquired by means of such unfair competition.

   5   Cal. Bus. & Prof. Code§ 17203.

   6          47.    By the conduct alleged herein, DEFENDANT has engaged and continues to
   7   engage in a business practice which violates California law, including but not limited to, the
   8   applicable Wage Order(s), the California Code of Regulations and the California Labor Code
   9   includingSections204,210,226.7,510,512, 1194, 1197, 1197.1, 1198,2802, The Fair Labor
  10   Standards Act and federal regulations promulgated thereunder, for which this Court should
  11   issue declaratory and other equitable relief pursuant to Cal. Bus. & Prof. Code§ 17203 as may
  12   be necessary to prevent and remedy the conduct held to constitute unfair competition, including
  13   restitution of wages wrongfully withheld.

  14          48.    By the conduct alleged herein, DEFENDANT's practices were unlawful and
  15   unfair in that these practices violated public policy, were immoral, unethical, oppressive,
  16   unscrupulous or substantially injurious to employees, and were without valid justification or

  17   utility for which this Court should issue equitable and injunctive relief pursuant to Section
  18   17203 ofthe California Business & Professions Code, including restitution ofwages wrongfully

  19   withheld.

  20          49.    By the conduct alleged herein, DEFENDANT's practices were deceptive and
  21   fraudulent in that DEFENDANT' s uniform policy and practice failed to pay PLAlNTIFF, and
  22   other members of the CALIFORNIA CLASS, minimum and overtime wages for all time
  23   worked, failed to accurately to record the applicable rate of all overtime worked, failed to pay
  24   reporting time wages owed, failed to reimburse necessary business expenses incurred, and failed

  25   to provide the required amount of overtime compensation due to a systematic miscalculation
  26   of the overtime rate that cannot be justified, pursuant to the applicable Cal. Lab. Code, and
  27   Industrial Welfare Commission requirements in violation of Cal. Bus. Code§§ 17200, et seq.,
  28                                                 27
                                          CLASS ACTION COMPLAINT

                                         EXHIBIT 1
                                          PAGE 77
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.165 Page 148 of 174



   1   and for which this Court should issue injunctive and equitable relief, pursuant to Cal. Bus. &

   2   Prof. Code§ 17203, including restitution of wages wrongfully withheld.

   3          50.    By the conduct alleged herein, DEFENDANT's practices were also unlawful,
   4   unfair and deceptive in that DEFENDANT' s employment practices caused PLAINTIFF and the

   5   other members of the CALIFORNIA CLASS to be underpaid during their employment with

   6   DEFENDANT.

   7          51.    By the conduct alleged herein, DEFENDANT's practices were also unfair and

   8   deceptive in that DEFENDANT's unifom1 policies, practices and procedures failed to provide

   9   mandatory meal and/or rest breaks to PLAINTIFF and the CALIFORNIA CLASS members.
  10          52.    Therefore, PLAINTIFF demands on behalf of himself and on behalf of each

  11   CALIFORNIA CLASS member, one (1) hour of pay for each workday in which an off-duty

  12   meal period was not timely provided for each five (5) hours of work, and/or one (l) hour ofpay

  13   for each workday in which a second off-duty meal period was not timely provided for each ten

  14   (10) hours of work.
  15          53.    PLAINTIFF further demands on behalf of himself and on behalf of each

  16   CALIFORNIA CLASS member, one (I) hour of pay for each workday in which an off duty

  17   paid rest period was not timely provided as required by law.

  18          54.    By and through the unlawful and unfair business practices described herein,
  19   DEFENDANT has obtained valuable property, money and services from PLAINTIFF and the

  20   other members ofthe CALIFORNIA CLASS, including earned wages for all overtime worked,
  21   and has deprived them of valuable rights and benefits guaranteed by law and contract, all to the

  22   detriment ofthese employees and to the benefit of DEFENDANT so as to allow DEFENDANT

  23   to unfairly compete against competitors who comply with the law.

  24          55.    All the acts described herein as violations of, among other things, the Industrial

  25   Welfare Commission Wage Orders, the California Code of Regulations, and the California

  26   Labor Code, were unlawful and in violation of public policy, were immoral, unethical,

  27   oppressive and unscrupulous) were deceptive, and thereby constitute unlawful, unfair and
  28                                                 28
                                         CLASS ACTION CO.MPLAINT

                                         EXHIBIT 1
                                          PAGE 78
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.166 Page 149 of 174



   1   deceptive business practices in violation of Cal. Bus. & Prof Code§§ 17200, et seq.
   2          56.    PLAINTIFF and the other members of the CALIFORNIA CLASS are entitled to,
   3   and do, seek such relief as may be necessary to restore to them the money and property which
   4   DEFENDANT has acquired, or of which PLAINTIFF and the other members of the

   5   CALIFORNIA CLASS have been deprived, by means of the above described unlawful and
   6   unfair business practices, including earned but unpaid wages for all overtime worked.

   7          57.    PLAINTIFF and the other members of the CALIFORN IA CLASS are fu11her
   8   entitled to, and do, seek a declaration that the described business practices are uniawfol, unfair
   9   and deceptive, and that injunctive relief should be issued restraining DEFENDANT from
  l0   engaging in any unlawful and unfair business practices in the future.

  11          58.    PLAINTIFF and the other members of the CALIFORNIA CLASS have no plain,

  12   speedy and/or adequate remedy at law that will end the unlawful and unfair business practices

  13   of DEFENDANT. Fu1ther, the practices herein alleged presently continue to occur unabated.
  14   As a result of the unlawful and unfair business practices described herein, PLAINTIFF and the
  15   other members of the CALIFORNIA CLASS have suffered and will continue to suffer

  16   irreparable legal and economic harm unless DEFENDANT is restrained from continuing to

  17   engage in these unlawful and unfair business practices.

  18
  19                                  SECOND CAUSE OF ACTION
  20                           For Failure To Pay Overtime Compensation
  21                           [Cal. Lab. Code§§ 204, 510, 1194 and 1198]
  22       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
  23                                             Defendants)
  24          59.     PLAINTIFF, and the other members ofthe CALIFORNIA LABOR SUB-CLASS,
  25   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
  26   of this Complaint.
  27          60.     PLAINTIFF and the other members ofthe CALIFORNIA LABOR SUB-CLASS
  28                                                   29
                                           CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 79
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.167 Page 150 of 174



   1   bring a claim for DEFENDANT's willful and intentional violations of the California Labor
   2   Code and the Industrial Welfare Commission requirements for DEFENDANT's failure to
   3   accurately calculate the applicable rates for all overtime worked by PLAfNTIFF and other
   4   members ofthe CALIFORNIA LABOR SUB-CLASS and DEFENDANT's failure to properly

   5   compensate the members of the CALIFORNIA LABOR SUB-CLASS for overtime worked,
   6   including, work perfmmed in excess of eight (8) hours in a workday and/or forty (40) hours in
   7   any workweek.

   8          61.     Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and

   9   public policy, an employer must timely pay its employees for all hours worked.
  10          62.     Cal. Lab. Code § 510 further provides that employees in California shall not be

  11   employed more than eight (8) hours per workday and/or more than forty (40) h ours per
  12   workweek unless they receive additional compensation beyond their regular wages in amounts

  13   specified by law.

  14          63.     Cal. Lab. Code§ 1194 establishes an employee's right to recover unpaid wages,
  15   including overtime compensation and interest thereon, together with the costs of suit. Cal. Lab.

  16   Code § 1198 further states that the employment of an employee for longer hours than those
  17   fixed by the lndustrial Welfare Commission is w1lawful.

  18          64.     DEFENDANT maintained a uniform wage practice of paying PLAINTIFF and

  19   the other members of the CALIFOR.t~IA LABOR SUB-CLASS without regard to the correct

  20   amount of overtime worked and correct applicable overtime rate for the amm.mt of overtime
  21   they worked.    As set forth herein, DEFENDANT's uniform policy and practice was to
  22   unlawfully and intentionally deny timely payment of wages due for the overtime worked by

  23   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS, and
  24   DEFENDANT in fact failed to pay these employees the correct applicable overtime wages for
  25   all overtime worked.
  26          65.     DEFENDANT' s uniform pattern ofoolawful wage and hour practices manifested,

  27   without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a
  28                                                  30
                                          CLASS ACTION CO:tvfPLAI NT

                                          EXHIBIT 1
                                           PAGE 80
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.168 Page 151 of 174



   1   result of implementing a unifom1 policy and practice that denied accurate compensation to

   2   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS for all

   3   overtime worked, including, the work performed in excess of eight (8) hours in a workday

   4   and/or forty (40) hours in any workweek.

   5          66.    In committing these violations of lh.e California Labor Code, DEFENDANT
   6   inaccurately calculated the amount of overtime worked and the applicable overtime rates and

   7   consequently underpaid the actual time worked by PLAINTIFF and other members of the

   8   CALIFORNIA LABOR SUB-CLASS. DEFENDANT acted in an illegal attempt to avoid the

   9   payment of all ea.med wages, and other benefits in violation of the California Labor Code, the

  10   Industrial Welfare Commission requirements and other applicable laws and regulations.

  11          67.    As a direct result of DEFENDANT'S unlawful wage practices as alleged herein,

  12   PLArNTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did not

  13   receive full compensation for all overtime worked.

  14          68.    Cal. Lab. Code § 515 sets out various categories of employees who are exempt

  15   from the overtime requirements of the law. None of these exemptions are applicable to

  16   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS. Further,

  17   PLAINTIFF and the other members ofthe CALIFORNIA LABOR SUB-CLASS are not subject

  18   to a valid collective bargaining agreement that would preclude the causes of action contained

  19   herein this Complaint. Rather, the PLAINTIFF brings this Action on behalf of himself and the

  20   CALIFORNIA LABOR SUB-CLASS based on DEFENDANT's violations ofnon-negotiable,
  21   non-waiveable rights provided by the State of California.

  22          69.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and the
  23   other members ofthe CALIFORNIA LABOR SUB-CLASS were paid less for time worked that

  24   they were entitled to, constituting a failure to pay all earned wages.

  25          70.    DEFENDANT failed to accurately pay PLAINTIFF and the other members ofthe

  26   CALIFORNIA LABOR SUB-CLASS overtime wages for the time they worked which was in

  27   excess of the maximum hours permissible by law as required by Cal. Lab. Code §§ 510, 11 94

  28                                                  31
                                          CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 81
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.169 Page 152 of 174



   l   & 1198, even though PLATNTJFF and the other members oftheCALIFORNIALABORSUB-
   2   CLASS were required to work, and did in fact work, overtime as to which DEFENDANT fai led
   3   to accw--ately record and pay using the applicable overtime rate as evidenced by

   4   DEFENDANT's business records and witnessed by employees.

   5          71.    By virtue of DEFENDANTTs unlawful failure to accurately pay all earned
   6   compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-

   7   CLASS for the true time they worked, PLAINTIFF and the other members of the

   8   CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic

   9   injury in amotmts which are presently unkno\vn to them and which will be ascertained

  10   according to proof at trial.

  11          72.    DEFENDANT knew or should have known that PLAINTIFF and the other

  12   members ofthe CALIFORNIA LABOR SUB-CLASS are under compensated for their overtime

  13   worked. DEFENDANT systematically elected, either through intentional malfeasance or gross

  14   nonfeasance, to not pay employees for their labor as a matter of unifom1 company policy,
  15   practice and procedure, and DEFENDANT perpetrated this systematic scheme by refusing to

  16   pay PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS the

  17   applicable overtime rate.
  18          73.    In performing the acts and practices herein alleged in violation of California labor
  19   laws, and refusing to compensate the members ofthe CALIFORNIA LABOR SUB-CLASS for

  20   all time worked and provide them with the requisite overtime compensation, DEFENDANT
  21   acted and continues to act intentionally, oppressively, and maliciously toward PLAl NTIFF and

  22   the other members of the CALIFORNIA LABOR SUB-CLASS wi1b a conscious of and utter
  23   disregard for their legal rights, or the consequences to them, and with the despicable intent of

  24   depriving them of their property and legal rights, and otherwise causing them injury in order

  25   to increase company profits at the expense of these employees.

  26          74.     PLAINTIFF and the other members ofthe CALIFORNIA LABOR SUB-CLASS
  27   therefore request recovery of all unpaid wages, incl uding overtime wages, according to proof,

  28                                                  32
                                          CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 82
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.170 Page 153 of 174



   1   interest, statutory costs, as well as the assessment of any statutory penalties against

   2   DEFENDANT, in a sum as prov ided by the California Labor Code and/or other applicable

   3   statutes. To the extent overtime compensation is determined to be owed to the CALIFORNIA

   4   LABOR SUB-CLASS Members who have terminated their employment, DEFENDANT'S

   5   conduct also violates Labor Code§§ 201 and/or 202, and therefore these individuals are also

   6   be entitled to waiting time penalties under Cal. Lab. Code § 203, which penalties are sought

   7   herein on behalf of these CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT's

   8   conduct as alleged herein was willful, intentional and not in good faith. Further, PLAINTIFF

   9   and other CALIFORNIA LABOR SUB-CLASS Members are entitled to seek and recover

  10   statutory costs.

  11
  12                                   THIRD CAUSE OF ACTION

  13                             For Failure To Pay Minimum Wages
  14                           [Cal. Lab. Code§§ 1194, 1197 and 1197.1]
  15                (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
  16                                   and Against All Defendants)
  17          75.     PLAINTIFF, and the other members of the CALlFORNTA LABOR SUB-

  18   CLASS, reallege and incorporate by this reference, as though fully set forth herein, the prior

  19   paragraphs of this Complaint.

  20          76.     PLAINTIFF and the other members ofthe CALIFORNIA LABOR SUB-C LASS
  21   bring a claim for DEFENDANT's willful and intentional violations of the California Labor

  22   Code and the Industrial Welfare Commission requirements for DEFENDANT's fail ure to
  23   accurately calculate and pay minimum and reporting time wages to PLAINTIFF and

  24   CALIFORNIA CLASS Members.

  25          77.     Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations) and

  26   public policy, an employer must timely p ay its employees for all hours worked.

  27          78.     Cal. Lab. Code § 1197 provides the minimum wage for employees fixed by the

  28                                                33
                                         CLASS ACTION COMPLAINT

                                         EXHIBIT 1
                                          PAGE 83
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.171 Page 154 of 174



   1   commission is the minimum wage to be paid to employees, and the payment of a less wage than
   2   the minimum so fixed in unlawful.

   3         79.     Cal. Lab. Code§ 1194 establishes an employee's right to recover unpaid wages,
   4   including minimum wage compensation and interest thereon, together with the costs of suit.
   5          80.    DEFENDANT maintained a uniform wage practice of paying PLAINTIFF and

   6   the other members of the CALIFORNIA LABOR SUB-CLASS without regard to the correct
   7   amount of time they work. As set forth herein, DEFENDANT's uniform policy and practice
   8   was to unlawfully and intentionally deny timely payment of wages due to PLAINTIFF and the
   9   other members of the CALIFORNIA LABOR SUB-CLASS.
  10          81.    DEFENDANT' s uniform pattem ofunlawful wage and hour practices manifested,
  11   without limitation, applicable to the CALIFORNIA LABOR SUB-CLASS as a whole, as a

  12   result of implementing a uniform policy and practice that denies accurate compensation to
  13   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS in regards to
  14   minimum wage pay.
  15          82.    In committing these violations of the California Labor Code, DEFENDANT
  16   inaccurately calculated the correct time worked and consequently underpaid the actual time

  17   worked by PLAINTIFF and other members of the CALIFORNIA LABOR SUB-CLASS.
  18   DEFENDANT acted in an illegal attempt to avoid the payment of all eruned wages, and other

  19   benefits in violation of the California Labor Code, the Industrial Welfare Commission
  20   requirements and other applicable laws and regulations.
  21          83.    As a direct result ofDEFENDANT's unlawful wage practices as alleged herein,
  22   PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS did not
  23   receive the correct minimum wage compensation for their time worked for DEFENDANT.

  24          84.    During the CALIFORNIA LABOR SUB-CLASS PERIOD, PLAINTIFF and the
  25   other members ofthe CALIFORN1A LABOR SUB-CLASS were paid less for time worked that

  26   they were entitled to, constituting a failure to pay all earned wages.

  27          85.    By virtue of DEFENDANT's unlawful failure to accurately pay all earned
  28                                                  34
                                          CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 84
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.172 Page 155 of 174



   1   compensation to PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-

   2   CLASS for the true time they worked, PLAINTIFF and the other members of the

   3   CALIFORNIA LABOR SUB-CLASS have suffered and will continue to suffer an economic

   4   injury in amounts which are presently unknovm to them and which will be ascertained

   5   according to proof at trial.

   6          86.     DEFENDANT knew or should have known that PLAINTIFF and the other

   7   members of the CALIFORNIA LABOR SUB-CLASS were under compensated for their time

   8   worked. DEFENDANT systematically elected, either through intentional malfeasance or gross

   9   nonfeasance, to not pay employees for their labor as a matter of unifonn company policy,

  10   practice and procedure, and DEFENDANT perpetrated this systematic scheme by refusing to

  11   pay PLATNTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS the
  12   correct minimum wages for their time worked.

  13          87.     In performing the acts and practices herein alleged in violation of California labor
  14   laws, and refusing to compensate the members ofthe CALIFORNIA LABOR SUB-CLASS for

  15   all time worked and provide them with the requisite compensation, DEFENDANT acted and
  16   continues to act intentionally, oppressively, and maliciously toward PLAINTIFF and the other

  17   members of the CALIFORNIA LABOR SUB-CLASS with a conscious and utter disregard for

  18   their legal rights, or the consequences to them, and with the despicable intent of depriving them

  19   of their property and legal rights, and otherwise causing them injury in order to increase

  20   company profits at the expense of these employees.

  21          88.     PLAINTIFF and the other members of the CALIFORNIA LABOR SUB-CLASS
  22   therefore request recove1y of all unpaid wages, according to proof, interest, statutory costs, as
  23   well as the assessment of any statutory penalties against DEFENDANT, in a sum as provided

  24   by the California Labor Code and/or other applicable statutes. To the extent minimum wage

  25   compensation is determined to be owed to the CALIFORNIA LABOR SUB-CLASS Members

  26   who have terminated their employment, DEFENDANT'S conduct also violates Labor Code§§

  27   201 and/or 202, and thexefore these individuals are also be entitled to waiting time penalties

  28                                                   35
                                           CLASS ACTION COMPLAINT

                                           EXHIBIT 1
                                            PAGE 85
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.173 Page 156 of 174



   1   under Cal. Lab. Code § 203, which penalties are sought herein on behalf of these

   2   CALIFORNIA LABOR SUB-CLASS Members. DEFENDANT's conduct as alleged herein

   3   was willful, intentional and not in good faith. Further, PLAINTIFF and other CALIFORNIA

   4   LABOR SUB-CLASS Members are entitled to seek and recover statutory costs.

   5
   6                                 FOURTH CAUSE OF ACTION
   7                         For Failure to Provide Required Meal Periods
   8                                 [Cal. Lab. Code§§ 226.7 & 512 1

   9       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
  10                                             Defendants)
  11          89.    PLAINTIFF, and the other members ofthe CALIFORNIA LABOR SUB-CLASS,

  12   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs

  13   of this Complaint.

  14          90.    Du1ing the CALIFORNIA CLASS PERIOD, from time to time, DEFENDANT
  15   failed to provide all the legally required off-duty meal breaks to PLAINTIFF and the other

  16   CALIFORNIA LABOR SUB-CLASS Members as required by the applicable Wage Order and

  17   Labor Code. The nature of the work performed by PLAINTIFF and CALIFORNIA LABOR

  18   SUB-CLASS MEMBERS did not prevent these employees from being relieved of all of their

  19   duties for the legally required off-duty meal periods. As a result of their rigorous work

  20   schedules, PLAINTIFF and other CALIFORNTA LABOR SUB-CLASS Members were from

  21   time to time not fuHy relieved of duty by DEFENDANT for their meal periods. Additionally,

  22   DEFENDANT's failure to provide PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS

  23   Members with legally required meal breaks prior to their fifth (5th) hour of work is evidenced

  24   by DEFENDANT's business records. Further, DEFENDANT failed to provide PLAINTIFF

  25   and CALIFORNIA LABOR SUB-CLASS Members with a second off-duty meal period from

  26   time to time in which these employees were required by DEFENDANT to work ten ( 10) hours
  27   of work. As a result, PLAINTIFF and other members of the CALIFORNIA LABOR SUB-
  28                                                   36
                                          CLASS ACTION COMPLAINT

                                          EXHIBIT 1
                                           PAGE 86
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.174 Page 157 of 174



   1   CLASS therefore forfeited meal breaks without additional compensation and in accordance with

   2   DEFENDANT's strict corporate policy and practice.

   3           91.    DEFENDANT further violated California Labor Code§§ 226.7 and the applicable

   4   I\VC Wage Order by failing to compensate PLAINTIFF and CALIFORNIA LABOR SUB-

   S   CLASS Members who were not provided a meal period, in accordance with the applicable

   6   Wage Order, one additional hour of compensation at each employee's regular rate of pay for

   7   each workday that a meal peiiod was not provided.

   8           92.    As a proximate result of the aforementioned violations, PLAINTIFF and

   9   CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according

  10   to proof at trial, and seek all wages earned and due, interest, penalties, expeoses and costs of

  11   suit
  12

  13                                   FIFTH CAUSE OF ACTION
  14                          For Failure to Provide Required Rest Periods
  15                                 [Cal. Lab. Code §§ 226.7 & 512 ]

  16          (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
  17                                             Defendants)

  18            93.   PLAlNTIFF, and the other members ofthe CALIFORNIA LABOR SUB-CLASS,

  19   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs

  20   of this Complaint.

  21            94.   PLAINTIFFandotherCALIFORNlALABORSUB-CLASSMemberswerefrom

  22   time to time required to work in excess of four (4) hours without being provided ten (10) minute

  23   rest periods. Further, these employees were denied their first rest periods of at least ten (10)
  24   minutes for some shifts worked of at least two (2) to four (4) hours, a first and second rest

  25   period of at least ten (10) minutes for some shifts worked ofbetween six (6) and eight (8) hours,

  26   and a first, second and third rest period of at least ten (10) minutes for some shifts worked of

  27   ten ( I 0) hours or more from time to time. PLAINTIFF and other CALIFORNIA LABOR SUB-

  28                                                  37
                                          CLASS ACTION CO.MJ>LAINT

                                          EXHIBIT 1
                                           PAGE 87
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.175 Page 158 of 174



   l   CLASS Members were also not provided with one hour wages in lieu thereof. As a result of
   2   their rigorous work schedules, PLAINTIFF and other CALIFORNTA LABOR SUB-CLASS

   3   Members were periodically denied their proper rest periods by DEFENDANT and
   4   DEFENDANT's managers.

   5            95.    DEFENDANT furtherviolatedCalifomiaLaborCode §§ 226.7 and the applicable
   6   IWC Wage Order by failing to compensate PLAfNTIFF and CALIFORNIA LABOR SUB-

   7   CLASS Members who were not provided a rest period, in accordance with the applicable Wage
   8   Order, one additional hour of compensation at each employee's regular rate of pay for each
   9   workday that rest period was not provided.

  10            96.    As a proximate result of the aforementioned violations, PLAINTfFF and
  11   CALIFORNIA LABOR SUB-CLASS Members have been damaged in an amount according
  12   to proof at trial, and seek all wages earned and due, interest, penalties, expenses and costs of
  13   suit.

  14
  15                                       SIXTH CAUSE OF ACTION
  16                       For Failure to Provide Accurate Itemized Statements
  17                                         [Cal. Lab. Code § 226]
  18           (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
  19                                              Defendants)
  20             97.   PLAINTIFF, and the other members of the CALlFORNlA LABOR SUB-CLASS,
  21   reallege and incorporate by this reference, as though fully set forth herein, the prior paragraphs
  22   of this Complaint.
  23             98.   Cal. Labor Code § 226 provides that an employer must furnish employees with
  24   an "accurate itemized" statement in writing sho\ving:
  25             (1) gross wages earned,
  26             (2) total hours worked by the employee, except for any employee whose compensation

  27             is solely based on a salaiy and who is exempt from payment of overtime under
  28                                                  38
                                             CLASS ACTION COMPLAINT

                                             EXHIBIT 1
                                              PAGE 88
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.176 Page 159 of 174



   1         subdivision (a) of Section 515 or any applicable order of the Industrial Welfare

   2         Commission,

   3         (3) the number of piecerate units earned and any applicable piece rate if the employee
   4         is paid on a piece-rate basis,

   5         (4) all deductions, provided that all deductions made on written orders of the employee

   6         m ay be aggregated and shown as one item,

   7         (5) net wages earned,
   8         (6) the inclusive dates of the period for which the employee is paid,

   9         (7) the name of the employee and his or her social security number, except that by

  10         January 1, 2008, only the last four digits of his or her social security number or an

  11         employee identification number other than a social security number may be shown on

  12         the itemized statement,

  13          (8) the name and address of the legal entity that is the employer , and

  14          (9) all applicable hourly rates in effect during the pay period and the conesponding

  15          number of hours worked at each hourly rate by the employee.

  16          99.     From fone to time, DEFENDANT also failed to provide PLAINTIFF and the

  17   other members of the CALIFORNIA CLASS with complete and accurate wage statements

  18   which failed to show, among other things, the correct gross and net wages earned and correct

  19   amount oftime worked. Cal. Lab. Code § 226 provides that every employer shall furnish each

  20   of his or her employees with an accurate itemized wage statement in writing showing, among

  21   other things, gross wages earned and all applicable hourly rates in effect during the pay period

  22   and the conesponding amount of time worked at each hourly rate. Aside, from the violations

  23   listed above in this paragraph, DEFENDANT failed to issue to PLAINTIFF an itemized wage

  24   statement that lists all the requirements under California Labor Code 226 et seq. As a result,
  25   DEFENDANT from time to time provided PLAINTIFF and the other members of the
  26   CALIFORNIA CLASS with wage statements which violated Cal. Lab. Code§ 226.

  27          I 00.   DEFENDANT knowingly and intentionally failed to comply with Cal. Labor

  28                                                  39
                                          CLASS ACTION COJv(PLAINT

                                         EXHIBIT 1
                                          PAGE 89
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.177 Page 160 of 174



   1   Code § 226, causing injrny and damages to the PLAINTIFF and the other members of the

   2   CALIFORNJA LABOR SUB-CLASS. These damages 1nclude, but are not limited to, costs

   3   expended calculating the correct rates for the overtime worked and the amount of employment

   4   taxes which were not properly paid to state and federal tax authorities. These damages are

   5   difficult to estimate. Therefore, PLAINTIFF and the other members of the CALIFORNIA

   6   LABOR SUB-CLASS may elect to recover liquidated damages of fifty dollars ($50.00) for the
   7   initial pay period in which the violation occurred, and one hundred dollars ($ 100.00) for each

   8   violation in a subsequent pay period pursuant to Cal. Lab. Code§ 226, in an amount according

   9   to proof at the time of trial (but in no event more than four thousand dollars ($4,000.00) for

  l0   PLAINTIFF and each respective member ofthe CALIFORNIA LABOR SUB-CLASS herein).

  1I
  12                                SEVENTH CAUSE OF ACTION

  13                 For Failure to Reimburse Employees for Required Expenses
  14                                      [Cal. Lab. Code§ 2802]
  15       (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All

  16                                            Defendants)

  17          101.   PLAINTIFF and the other CALIFORNIA LABOR SUB-CLASS members

  18   reallcge and incorporate by this reference, as though fully set forth herein, the prior

  19   paragraphs of this Complaint.

  20          102.   Cal. Lab. Code § 2802 provides, in relevant part, that:

  21          An employer shall indenmify his or her employee for all necessary expendih1res
              or losses incurred by the employee in direct consequence of the discharge of his
  22          or her duties, or of bis or her obedience to the directions of the employer, even
              though unlawful, unless the employee, at the time of obeying the directions,
  23          believed them to be unlawful.

  24          103.   At all relevant times herein, DEFENDANT violated Cal. Lab. Code§ 2802, by
  25   failing to indemnify and reimburse PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS
  26   members for required expenses incurred in the discharge oftheir job duties forDEFENDANT's
  27   benefit. DEFENDANT failed to reimburse PLAINTIFF and the CALIFORNIA LABOR SUB-
  28                                                  40
                                          CLASS ACTlON COMPLAINT

                                          EXHIBIT 1
                                           PAGE 90
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.178 Page 161 of 174



   1   CLASS members for expenses which included, but were not lirnited to, costs related to using

   2   their personal cellular phones on behalf of and for the benefit of DEFENDANT. Specifically,

   3   PLAINTIFF and other CALIFORNIA LABOR SUB-CLASS Members were required by

   4   DEFENDANT to use their personal cellular phones in order to perform work related job tasks.

   5   D EFENDA.i"\TT' s policy and practice was to not reimburse PLAINTIFF and the CALIFORNIA

   6   LABOR SUB-CLASS members for expenses resulting from using their personal cellular

   7   phones for DEFENDANT within the course and scope oftheir employment for DEFENDANT.

   8   These expenses were necessary to complete their principal job duties. DEFENDANT is

   9   estopped by DEFENDANT's conduct to assert any waiver of this expectation. Although these

  10   expenses were necessary expenses incurred by PLAINTIFF and the CALIFORNIA LABOR

  11   SUB-CLASS members, DEFENDANT failed to indemnify and reimburse PLA1NT1FF and the

  12   CALIFORNJA LABOR SUB-CLASS members for these expenses as an employer is required

  13   to do under the laws and regulations of California.

  14          104.    PLAINTIFF therefore demands reimbursement for expenditures or losses incurred

  15   by them and the CALIFORNIA LABOR SUB-CLASS members in the discharge of their job

  16   duties for DEFENDANT, or their obedience to the directions of DEFENDANT, with interest

  17   at the statutory rate and costs under Cal. Lab. Code § 2802.

  18
                                         EIGHTH CAUSE OF ACTION
  19
                                   For Failure to Pay Wages \Vhen Due
  20
                                     [Cal.Lab. Code§§ 201, 202,203]
  21
           (By PLAINTIFF and the CALIFORNIA LABOR SUB-CLASS and Against All
  22
                                                Defendants)
  23
              I 05.   PLAINTIFF, and the other members ofthe CALIFORNIA LABORSUB-CLASS,
  24
       reallege and incorporate by reference, as though fully set forth herein, the prior paragraphs of
  25
       this Complaint.
  26
              106.    Cal. Lab. Code § 200 provides that:
  27
              As used in this article:
  28                                                 41
                                           CLASS ACTION COMPLAINT

                                           EXHIBIT 1
                                            PAGE 91
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.179 Page 162 of 174



   1         (a) 11Wages" includes all amounts for labor performed by employees of every
             desc1iption, whether the amount is fixed or ascertained by the standard of time,
   2         task, piece, Commission basis, or other m ethod of calculation.
             (b) "Labor" includes labor, work, or service whether rendered or performed under
   3         contract, subcontract, partnership, station plan, or other agreement ifthe labor to
             be paid for is petfonned personally by the person demanding payment.
   4
              107.    Cal. Lab. Code § 201 provides, in relevant pali, that "If an employer discharges
   5
       an employee, the wages earned and unpaid at the time of discharge are due and payable
   6
       immediately."
   7
              108.    Cal. Lab. Code § 202 provides, in relevant part, that:
   8
             If an employee not having a written contract for a definite period quits his or her
   9         employment, his or her wages shall become due and payable not later than 72
             hours thereafter, unless the employee has given 72 hours previous notice of his
  10         or her intention to quit, in which case the employee is entitled to his or her wages
             at the time of quitting. N otwithstanding any other provision oflaw, an employee
  11         who quits without providing a 72-hour notice shall be entitled to receive payment
             by mail ifhe or she so requests and designates a mailing address. The date of the
  12         mailing shall constitute the date of payment for purposes of the requirement to
             provide payment within 72 hours of the notice of quitting.
  13
              109.    There was no definite term in PLAINTJFF 's or any CALIFORNIA LABOR SUB-
  14
       CLASS Members' employment contract.
  15
              110.    Cal. Lab. Code§ 203 provides:
  16
             If an employer willfully fails to pay, w ithout abatement or reduction, in
  17         accordance with Sections 201,201.5, 202, and205.5, any wages of an employee
             who is discharged or who quits, the wages of the employee shall continue as a
  18         penalty from the due date thereof at the same rate until paid or until an action
             therefor is commenced; but the wages shall not continue for more than 30 days.
  19
              111 .   The employment ofPLAINTIFF and manyCALIFORNIALABORSUB-CLASS
  20
       Members terminated and DEFENDANT has not tendered payment of overtime wages, to these
  21
       employees who actually worked overtime, as required by law.
  22
              112.    Therefore, as provided by Cal Lab. Code§ 203, on behalf of himself and the
  23
       members of the CALIFORNIA LABOR SUB-CLASS whose employment has, PLAINTIFF
  24
       demands up to thirty days of pay as penalty for not paying all wages due at time of termination
  25
       for all employees who tenninated employment during the CALIFORNIA LABOR SUB-CLASS
  26
       PERIOD, and demands an accounting and payment of all wages due, plus interest and statutory
  27
       costs as allowed by law.
  28                                                  42
                                          CLASS ACTION CO:tv!PLAINT

                                          EXHIBIT 1
                                           PAGE 92
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.180 Page 163 of 174



                                        PRAYER FOR RELIEF
   2          WHEREFORE, PLAINTIFF prays for judgment against each Defendant, jointly and

   3   severally, as follows:

   4   1.     On behalf of the CALIFORNIA CLASS:

   5          A)     That the Court ce1iify the First Cause of Action asserted by the CALIFORNIA

   6                 CLASS as a class action pursuant to Cal. Code of Civ. Proc. § 382;

   7          B)     An order temporarily, preliminarily and permanently enjoining and restraining
   8                 DEFENDANT from engaging in similar unlawful conduct as set fo1th herein;

   9          C)     An order requiring DEFENDANT to pay all wages and all sums unlawfuly
  10                 withheld from compensation due to PLAINTIFF and the other members of the

  11                 CALIFORNIA CLASS; and,

  12          D)     Restitutionary disgorgement ofDEFENDANT's ill-gotten gains into a fluid fund

  13                 for restitution of the sums incidental to DEFENDANT's violations due to

  14                 PLAINTIFF and to the other members of the CALIFORNIA CLASS.

  15   2.     On behalf of the CALIFORNIA LABOR SUB-CLASS:

  16          A)     That the Court certify the Second, Third, Fourth, Fifth, Sixth, Seventh and Eighth

  17                 Causes ofAction asserted by the CALIFORNIA LABOR SUB-CLASS as a class

  18                 action pursuant to Cal. Code of Civ. Proc. § 3 82;

  19          B)     Compensatory damages, according to proof at trial, including compensatory

  20                 damages for overtime compensation due PLAINTIFF and the other members of
  21                 the CALIFORNIA LABOR SUB-CLASS, during the applicable CALIFORNIA

  22                 LABOR SUB-CLASS PERIOD plus interest thereon at the statutory rate;

  23          C)     Meal and rest period compensation pursuant to California Labor Code Section

  24                 226.7 and the applicable IWC Wage Order;

  25          D)     The greater of all actual damages or fifty dollars ($50) for the initial pay period

  26                 in which a violation occurs and one hundred dollars ($100) per each member of

  27                 the CALIFORNIA LABOR SUB-CLASS for each violation in a subsequent pay

  28                                                 43
                                         CLASS ACTION COMPLAINT

                                         EXHIBIT 1
                                          PAGE 93
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.181 Page 164 of 174



   1                period, not exceeding an aggregate penalty of four thousand dollars ($4,000\ and
   2                an award of costs for violation of Cal. Lab. Code § 226;

   3         E)     The amount of the expenses PLAINTIFF and each member ofthe CALIFORNIA

   4                LABOR SUBCLASS incurred in the course of their job duties, plus interest, and

   5                costs of suit;

   6         F)     For liquidated damages pursuant to California Labor Code Sections 1194.2 and

   7                11 97; and,

   8         G)     The wages of all terminated employees from the CALIFORNIA LABOR SUB-

   9                CLASS as a penalty from the due date thereof at the same rate until paid or until
  10                an action therefore is commenced, in accordance with Cal. Lab. Code § 203.

  11   3.    On all claims:

  12         A)     An award of interest, including prejudgment interest at the legal rate;
  13         B)     Such other and further relief as the Court deems just and equitable; and,

  14         C)     An award of penalties, attomeys' fees and cost of suit, as allowable under the law,

  15                including, but not limited to, pursuant to Labor Code §226, § 1194 and/or §2802.

  16
  17   Dated: January 2 8, 2020           BLUMENTHAL NORDREHAUG BHO\VMIK
                                          DE BLOffiV LLP
  18

  19
                                          B
  20                                             Norman B. Blumenthal
                                                 Attorneys for Plaintiff
  21

  22
  23
  24
  25

  26
  27
  28                                                 44
                                         CLASS ACTION COMPLAINT

                                         EXHIBIT 1
                                          PAGE 94
    Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.182 Page 165 of 174



       1                              DEMAND FOR A JURY TRIAL
       2         PLAINTIFF demands a jury trial on issues triable to a jury.
       3

       4   Dated: January 28, 2020          BLUMENTHAL NORDREHAUGBHOWMJK
                                            DE BLOUWLLP
       5
       6
                                            B:
       7                                           Norman B. Blumenthal
                                                   Atlorneys for Plaintiff
       8
       9

      10
      11
      12
      13
      14
      15

      16
      17
      18

      19
      20
      21
      22
      23
      24

      25
      26
      27
      28                                               45
                                            CLASS ACTION COMPLAINT

                                            EXHIBIT 1
                                             PAGE 95
\
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.183 Page 166 of 174




                    EXHIBIT 2
 Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.184 Page 167 of 174


,·
                                                                         .DEPARTMENT OF THE NAVY
                                                                 ..
                                                                             Of'FICE Of' THE SECRETARY
                                                                  ·= ·
                                                                                  WASHJNGTON
    .             :              ,,_;   •..· ... . ,:. .;.;Ji(
.
        ~    .

        .
            ' .       '   ---:··~ . ·,

                                               Honorable Earl Warren,                                    JUL 1-7' 1943
                                               Governor of California,
                                               Sacramento, California.
                                                Sir:
                                                The United States of America became vested with a valid
                                                title to approximately 416.803 acres of la.nd in San Diego
                                                County, California, on April. 10, 1943, pursuant to a decla-
                                                ration of taking filed Ol'l that date ln the_Un1te.d States
                                                District Court for the Southern District of California,
                                                Southern. Division, 1n the case of ·United States of .America
                                                v. 450 acres . of land in San Diego, California, George H.
                                                Agnew, et al., Civil No. 228-SD. This land was acquired
                                                for the purpo~e of expanding Ream Field, a naval auxiliary
                                                air station used in conneot1on .w1th the u. s. Naval Air
                                                Station at San Diego, California.
                                                In accordance with the provisions of the .Act of Congress
                                                approved October 9, 1940 (54 Stat., 1083), Jurisdiction
                                                over the aforesaid land,· which is more fully .and partica-
                                               larly described in the . attached Exh1b1 t 11 A1!, is h,ereby ac-
                                             . cepted by the Navy Department on behalf of the United
                                               States of America in the manner and form. granted and ceded
                                               by an Act of the California Legisla.ture approved March 12,
                                               1872, as amended by Chapter 710 of the Statutes of 1939
                                               (Sec. 34 of the Political Code of 1939).
                                                There are enclosed two carbon copies -of this letter of ac-
                                                cepta,nce·. Their return in the enclosed franked envelope
                                                with your endorsement thereon of the time of the receipt
                                                of this acceptance ' will be appreciated. One copy will be
                                                forwarded to the Attorney Gener~l of ,t he United States and
                                                the other retained in the files of the Navy Department.
                                                                                             Very truly yours,



                                                 Encl IDT: 5 carbon copies of ltr

THE UNDERSIGNED, ACTING IN 11-IIS BF.HALf fOR THE
STATE !ANDS COMMISSION, HAS HEREBY CF..RTIFIEO
THAT TI-IE ANNEXED IS A WliOl.E, TllUE AND COR!l[CT
          TilE ORtGINAL R£C000 COPY, CONSIS'ONG OF
            PARTS, ON FILE IN TiiE OfFIC£ Of ·mt ~1'!\TE
LAN      OMMISSION, TH~T SAID COPY HAS IJEEN cc~
PAIRED BY THE ~001SIGNED WITH Tlf. omGINAl, A!';O
IS ACORRECT TRANSCRIPT THERHROM.
                            IN.1\ITM:SS WHEREOF, THE UNDERSIGNED
                            HAS EXECUTED TffiS CERU'ICATE AND
                            AfflX£0 THE SEAL OF4t{E STAT~S/\
                            COMMIS~l9t'l ltllS ..Lkf)AY Of'-1._.)lol.U
                            ,omw~~                                               EXHIBIT 2
                                                                                  PAGE 1
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.185 Page 168 of 174




         Hon9,r eble l~ri Warren,                        JUL 1·71943
         Governor of California)
         Sacram~nto, California •
        . Sir::

         The United Htat'ee .of .·Americn -became vested with A valid
         title to · a pproxima tely 416.~803 a.ares of lcl,nd in Snn Diego·
         County, Oe.lifornie., on Aprl); 10, 1945, p_u raue.nt to tl ' c1e.o1~-
         :r•ation ot' -t~k1ng tiled on that dla.te . 1n the United. :state$ .
         District Court · tor the Sou"therp Distriot of California.;
         Southern Division, ·1n the case of United States · of America
         v .• 450 acPe s of land in Sa n Diego,· Galifornl.a., Georee H,.
         Agn.e,·,, et al., · 01 v1l No .• 228·SD.. This land_ we.s acqu~red
         for the purpose of expanding Ream JS'ield, a naval a.ux1llary
         ail" otation useu. in connection w1th the u.           a.
                                                                 Naval Air
         Station a.t flan Dieg9 ~- California,.           · ·            ·
         In accordance with the provisions oft.he Act                 or
                                                                      Congress
         app roved Octobex• 9_, 1940 (_54 Stat,., 1083) ., Jurlsd1ct1on
         over the aforesaid lana., which i.s mere ·fuily and par~iou-
         le.rly described in Ui.e .attached E;Khibi t "A"., 1s h~reby a.c-
         ce:ptecl by the Navy Depa:r.tment i:m behal,f of the Uni-ted
         Sti:;,tes of Jur1sr1co. _in the ltlB.Pner- and torlll granted a.nu oeded
         b;y · e.n Act of the Ca.l+fornia. Leg1slat1,1re approved MarQh 12,
         1872., a.s amended by -Chapter ?;i.O of the B-t :atu.t es ot, ·1939
          ( Seo .• 34 of the Fol1 tica.l Code ot· 1959) .•           ·

         'lnerE; e.r~ enolosecl two carbon· ~ople$· ot ~h.is ·letter ot e.c-
         ce:.o t a nce_. Their _r eturn in th~ enclosed f~a.nked_ env,1ope
         with your endorsement thereon Qf the . time or the reoeipt
         of this· ~cceptance "!~11 be app~eciated_~ One copy will be
         forwarded. to the Attorney General- of the l1ni:\ie(l ·states and
         the othe~ retained· in the f1les of the Navy Department,.-
                                            .·very tru-ly yours,

                                                   JC11DG1 F41a~crl
          Ertel H\<i; 5 carbon copies of ltr                 .fd4.




                                    EXHIBIT 2
                                     PAGE 2
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.186 Page 169 of 174


      416.803 AQRES , MORE OR LESS, LOCATED IN THE COUNTY DF SAN
      DIEGO, CALIFORNIA (EXPANSION OF· REAM FIELD, SA"N DIEGO,
      CALIFORNIA) .                              ·

             All those ],ands , ·1ying and. being· si t1Jate in . .the County of
       San Diego; California , being described a.s ,the NE·L the :i~} of
       the ·Nw¼ , the E¼ of the sw¼ of the NW-L the N½ of' the. sw¼ and
       the N½ of the SE¼ of Section 32, T~wnship 18 South, Range 2
       West , .San Bernardino Meridian, inclusive of portions of the
      ·Town of On,eonta, Map 683; Said lands being -m ore particularly
       described as follows~
               Beginning at the ·w¼ corner of Section 32, Township 18
       South, Range 2 West ; thence s. 89° 18 1 15 11 E. , along the South
       line of the W3/4 · or the SW¼ of the NW¼ of ·said Section 32~ ·
       1000.91 feet to the SE corner of ~aid W3/4 of the SW¼ of the
       NW¼. of Section 32; thence N , o0 l~l 1 {0 11 E . , along the West
        lin~ of the. E½ of said SW¼ of the NW4 , 1319~66 feet to the NW
        corner the:r•eo:f· thence S . 89° 17 1 15 11 E . , along the No'rth
        line of said Et , 333 , 59 feet to the NE corner thereof; thence
       N . o0 39' 45 11 "E., along the · West line of the NE¼ of the NW¼
        of s·a td. Se·ction 32 1320. 90 feet to the NW corner · thereof ;
        thence S •· 89° 22 ' 45 11 E., along tho North line of said Sec-
       ·tion 32, 2669.30 feet to the NW -corner of the NE¾ of the NE¼
        of said Sectiqn 32; thence S. 890 25 1 E., along the. sai-cl.
       North line of said S~ction 32, 1334.60 feet .to the . NE corner
        of said. Section 32; :thence S. o0 4~ ' 15 11 W., along the East
        line· or said Section 32 , 2645.42 feet to the      E¼   corne~ of
      _said Section. 32; thence S . o0 53 ' w. , along the said East
        line of said Section 32, 1327·,o feet to · the SE corner ·of the
       N½ of the SE¼ of said Sect'ion 32; thence N. 890 38t 45 11
       W., along the South -line · of the said N½ of the SE¾, 2664 . 10
        feet to the SW corner thereof thence N. 890 22' 4-5 11 W. ,
        along the South line of: the N! of the SW¾ of the said Section
        32, 2663,40 feet to the· SW corner thereof; thence N, oo 32 1
        E . , along the West line of . said Section 32 , 1345 . 25 £eet to
        the place of beginning, ·c.ontaining 4-16 . 80~ acres, more or less.
           As delineat~d on that ~ertain plat entitled 11Re6ord of
      Survey Map. No . 1023 (6 sheot:s)· 11 • •




                                            11
                                   EXIBIT        A11



      6so8202
                                    EXHIBIT 2
                                     PAGE 3
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.187 Page 170 of 174




        l'4i.>.ll/til- l3
        C6·..-S- 1JD-2 6
        f'- 5- 11/ ttfY-/nb.


        Ho nore.bl ~ l~rl Wart-en,
        oova1•nor of Cal1fortt1a •
        Oa crm110nto ·, Gi,l.i(ornia .


                                            .          .
          Th e Unite<l nt a teu of Am.erioa bec~~.l.e vssteu w1th a va lid
          titl~ to P:pp t'Oxi m.a tely 416 . 803 tu1res of l ~ntl in $~n I>iego
          Oovnty, CAli.torni~ , on April lo, 194:1 ~ pu~!iu~nt
       ·. r>atio n or t!i.k1ntt f1led on trutt dete 1n the United Stat~, ·
                                                                                ,o
                                                                            ~ deola-

          Di (; tr1e.t Court · for the flouthe.l"n Distriot of' Cal1f'o.rn1a,
          ::Jouth'i."-:rn 1)1via1on, in the a ase of Unit~<'l tJt ate!t- of P.meri,ca
          v~ 4BO a.m."~n of le.nd 1n ~~n ·01eg0. , tls.l.1for.n1.u , deorge H ..
          Agnew, e-t al'., U_ivil lfo . ?28-0P. Thia l&.nd ~10.s a.oqti1r~d .
          for t,he. p ui,:•o ae Qf expe.nd1ng Jt~am Field , s :ne:vaJ, nµ-x1l i a:ry
        ~i~    ~t~tion used 1n eonnection with the· u. s. ~aval Air ·
        :"iittttl.oh   fit Han Di ~go~ C~l1forn.ia ~                        .
         In ttQco~da.he!:I wi tli the provlillone of tht1 Aot ot Congress
         ap-;irovMt. 0.etobel' 9 , l9~0 (54 $t at . f l.083). • j \'U<.).e<1ict1on
        ,ovnz< th~ a fpro$a1d .l and. , whioh is m~re fully and p ni-t1uu-
         l a rly d.es o.r ibed in the a tts.cl1ed l!:'~ib.J.t · 11 A", ie h~rE)by a c-
         ~~f)'ted by tha tle~vy De1~art m~nt ori P:ehttlf of the Uiilted
          Eit ~tea ~f Aine;rica in ·t he. mAM i!l' and ff.)rm grtrn.t:ed and .Qt'H'.l&d .
         by an r,ct o r the Cal.lfoin11a Legi.~tatul'e app:t·oved ~rah· 12 , .
         J.$ 7 2 , as . t\mendad by. Chapt er "llO of' the 3t atu.te.Q crf 193~ .
          ( Sf;,q + ;::4 of the Volitioal Coda cf l.939 } .          .        · ·

        '!'h~r~ t~x•e enol0Eul(l t wo .c.t.,1r'bon aopl.ee or t his letter or ao...
        ae:ptance. .• · Their re~u.rn in t he eni;ili:,rn:ea. fl'81nkod envelope
        v1 th. 1·ouz, emforse:m~nt the:i?aon_ of thv time ot t,he receipt .
        ot   thil? s cce.p tance will be app:i:-eci"!-lted . Onq · O:bp y will b e
        forwarded. to- the At~orner Oerte:ral., of ·t;he Un1te(i i1iata, i\nd
        tlH: othe:r• r i; t ~ined in thi; :f.tl ij& of the Navy Oer,ia:rt.mont.

                                                  Very trull yours, .
                                                     James For-restGl
                                                                        AlAlzll      .
         Vnnl }H : 5 cnrl,an oop1os · cf 1 tr         Ori ~innl of th1~ letter r t:fe eiv~d
                                                      on ~h{'}___da.y of.              ,1943 .


                                                                     Govex-nor
                                                               t~n P1ego , G~l1f .




                                         EXHIBIT 2
                                          PAGE 4
Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.188 Page 171 of 174




                    EXHIBIT 3
                                                              ---~---
                                                               ____.,   ....   .   . . ...
                                                                                             --     ___
       I       ,--3:20-cv-00879-LAB-NLS
            Case    ----                                                   ···- --·-
                                        Document 1-2 Filed 05/11/20 PageID.189
                       Attar redording, ~ l to·
                                                                                  Page 172 of 174
                                                                                                                        ...,
                       J)a~artaent,or the Kavy ·
                     / ~te:no- Diviai.ld'
                       Saval Pacilitie•    Bnsineerin C
                      P. o. Box 727                  S amend,
                      81111 Bruno, Calirorn1a 911066
                      A;!l"nfi W. R, Car• il1o
                 -,i;Uf,fENTAflV TRANSFER TAX $ ,e.
                ID COMPUTED ON     FULL VALUE O~F":PR..,.Ol'L-E"R-lY_CO_NVEY
                                                                        _ __
                O-OOMl'VTEO ON FULL VALUE LESS LIENS & 1!:::u°:.
                                      ~ T HE:il::QN AT TIME OF SAi.£.
                                  R9Sfo1
              l~-6"-~(L.I,~.-..--                8ECUIU1'YTrna IN& CG.
             ' : Sla,,at11111 of dOClttrant~.;~~;;;.inlns tax • Firm Name              GRANT DEED
              ) a,   Unlnco,pom911 Aru    O Clb' of _ _ _ _ _ __

                                 FOR. AND IN CONSIDERATION of the auia of SEVEM HUNDRED SIX THOUSAND ElGRT
                                 HUNJ>RED AND NINETY and no/l.OO DOLLARS ($706,890,00) 1 receipt of whiob la
                                 her-eby acknowlad,gad, ROBERT EGGER, Trwltaa, has-eln• f tar called the GlU.NTOU
                                 hereby p-ant to the UJfITED STATES or AMERICA all. that certain r e a l - - ·
                                 described as follower                                                   r· -r-• -~


                                                                                       PARCEL l
                                         A parcel of land   in the City of San Dia10, County of Saa Diego
                                         State of Califo:rnia, being a portion of the NW l/4 of the NV 1i4
                                         or'Sect.!:on 33, Township 'l8 South, 1Range 2 West, s .B. e. M,,, accord-
                                         ing to the United States Govez,nment Survey approved February 25
                                         l870, lying within the following described boundary:             '

                                         BEGINNING at a point in the Westerly line of aaid NW 1/4 of the
                                         NW 1/4 of Section 33, diatant~bereon 844,90 feet Southerly along
                                         said Westerly line from the Northwest corner of said Section 33 1
                                         said point being the Southwest corner of that certain parcel of
                                         land described as Parcell in that certain Decree of Condemnation
                                         under Civil Case No. 502-SD in the District Court of the United
                                         States in and for the Southern District of California, Southern
                                         Division, a copy of said Decree being recorded August 1, 1945 in
                                         Book 1925, Page 13 of Official .Record•; thence South 89°23 •OO"
                                         East along the Southerly boundary of said Parcel 1 of Civil Case
                                         lfo. 502, a distance of 545.00 feet to the Southeast corner thereof;
                                         thence South 00°44 1 15" West along the Southerly .pl"0longation of
                                         the Easterly line of said Parcel 1 of Civil Case No. 502, to an
                                         intersection with the South line of said NW l/4 of the NW 1/4 of
                                         s aid Section 33; thence Westerly along said South line to an
                                         intersection with the Westerly line of said Section 33; thence
                                         Northerly along said Westerly line to the POINT OF BEGINNING.
                                         EXCEPTING THEREFROM an undivided one-half interest in all oil,
                                         gas, mineral or any deposits of such, contained in said land, of
                                         any nature.
                                                                                   ./PARCEL 2
                                         All that real property situate in the City and County of San Diego,
                                         State of California, being that portion of Section 33, Township 18
                                         South, Range 2 West, S.B.B,M., described aa follows:
                                          The North half of the Southwest quarter of the Northwest quarter
                                          EXC&PTING tHa east one rod,
                                                                                   ✓   PARCEL lit

                                         That po~tion of tb• South 40,00 acrea of th• V 1/2 of th• SV 1/4
                                         of Section 32, Townahip 18 South, RUii• 2 V•t, S.1,1,M,, in the
                                         City of San Diego, County of San Diego, State of California,
                                         according to a,. s. Goverment S\ll'ftY approved rebruary 25, l810,
                                         duwJ.bed as follovai
                                        BEGINNING at the NOl'thNlt come' of aaid South ll0,00 acres;
                                       thence lleat alona th• Nol!'tb line of Nld South 40, 00 BONI, '
                                       528,00 fN; thence South 185.00 ffft, ~ or lua, to th• South
     ,.."                              line of the NOl'th s.oo IONa of the South ll0.00 acrea of the                   128065

                                                                                                     J&i:  ~11tmNl'l1

                                                                                                       -~
 (

 I.

                                                                                       EXHIBIT 3
.1
I'
                                                                                        PAGE 1
 I
                                                                                                                     13.60
 I
    Case 3:20-cv-00879-LAB-NLS     Document
           V 1/2 of tbe SW 1/~ of aaid Section 1-2  Filed 05/11/20
                                                32; thence Eaat AlongPageID.190
                                                                      said      Page 173 of 174
           .-IDl&lb Une 528.00 fHt to a point; thence North 165.00 feet. more               '
            u 1.... to the POINT OF BEGINNING.
           IXCEPTING THEREFROM that portion. 1f any. now bl' heretofore lying .
                                                                                            \
           below tbe 111ean high tide line of the Pacific Ocean or any so-called
           UII of the Sea.                                                                      \'\).
          EXCEPTING AND RESERVING THERtFROH 0 1/32 of all 011 0 gas and mineral                   I
          produced OI' found thez,ein, as excepted and reserved to Al.len Clark                   \-~
          in Deed recorded Decelllber 25, 1934 0 in Book 360/Page 320 of Official                  \
          Recol'd•• and other deeds of recol'd.
                                      PARCEL 16
          All. that real pN>pez,ty situate in the City and County of San Diego,
          State of  California. being that portion of Section 32 0 Townehip. l.8
          South, Range 2 West, s.e.e.M., described u follows:
         The Weat half of the West half of the North half of the South alf
         of the Southwest quarter of the Southwest quarter tXCEPTING THERE-
         FROM that portion, if any. now or heretofore lying below the mean
         high tide line of the Pacific Ocean or any so-called arm of the sea.
                                      PhRCEL 126
          All that real property situate in the City and County of San Diego,
          State of California, being that portion of Section 33, Township 18.
          South, Range~ West, s.a.B.M., described as follows:
          The S 1/2 of the NW 1/4 of SE 1/4 of NW 1/~; the SW 1/4 of KE 1/4
          of SE 1/4 of NW l/4t the S l/2 of SE 1/4 of NE 1/4 of SE 1/4 of
          NW 1/4; the S l/2 of S 1/2 of NW 1/4 of SW 1/4 of NE 1/4; the
          S 1/2 of SE 1/4 of NW 1/4; the SW 1/4 of SW 1/4 of NE 1/4; the
          E 1/2 of NE 1/4 of SW 114; the N 1/2 of NW 1/~ of NE 1/4 of SW 1/4;
          The Easterly 2/3 of SE 1/4 of NW 1/4 ~f NE 1/4 of SW 1/4; the
          Easterly 2/3 of E 1/2 of SW 1/4 of NE ,1/4 of SW 1/4; and W l/2
          of SE 1/4 of SW 1/4 of NE 1/4; excepting there·from a parcel of
          land described as follows:
          Beginning at the SE corner of the    NE quarter of the SW quarter
          of Section 33, Township 18 South,    Range 2 Wast, S,B.M, said
          point being 200 feet more or less    along the south line of said
          NE quarter of the SW quarter from    said POINT OF BEGINNING; the•nce
          l. Continuing along said south line 638.22 feet more or less
          to a point in the w•st line of the ~asterly 2/3 of the SE quarter
          of the SW quarter of the NE quarter of the SW quarter of said
          section; thence                                                                               ,.
           2. Along said westerly line north 260 feet more or leas to
           the point of intersection of the southeasterly line of the
           approach slope of the easterly end of Runway 9-27 u now
           located at the Naval Aii- Station, IIDplrial haoh, CU1fal'n1a•
           thence         ',

           J w Southeatezi1y along said eoutheaatli'ly .line of aalcl appl'Ollch
•         alope 694.87 feet DION or le11 to the POINT OF IIGIMMDG; oon-
          taJ.ning in aaid parcel 1.904 acNS, 1IOl'9 or iua.
    Title to the above-de1cribed pl'Opezrty 1a being acqu!Nd by the UNITED STAT&S
    or MmaICA at  th• Nqueat of th• J>epart•nt of,the N•"Y•

    IM JllTRSS WHEREOF, GRAHTORS have executed thia oonwyance thla           // v!"day of
          T4 N,/!          , ltlL.,

                                                   ~~ lfi,,,w:/
                                             EXHIBIT 3
                                              PAGE 2
          Case 3:20-cv-00879-LAB-NLS Document 1-2 Filed 05/11/20 PageID.191 Page 174 of 174


      r
     l
     ./
     'I ,




                                                                                                                        ,..



                                                                                                ....
.,
I




,j                                                                              ..   •• I   n    'f      :a       NS M •      tti'ti·® -1?:J

            .. tATE OFOF.CAJJFORNL(
            COUNTY        _ _ _ _ _ _ _ _ _ _ __ }                SS.           ,

            ""----------------                                   _,_ ...
             lhe VIMlenlped, a No&uJ Public la and for Mid Countr and &ale.,
            '"'9cm•Dr appeand - - - - - - - - - - - - -                                     l"OR NOTARY SEAL OIi 8TAMP
                                    BQBEB'l'    EOOEB

            -  - - -- -- - - - - - - - -IS
            IO be tho pe_ _ _,wh_ name
                                        - - - - , Jmowa                 IO me
                                                          -•tw,.,l-.ed to die

             ....
             111l thl11 lna1nment ead ~owlcdpc$ IN!
                                            '
                                                        \D     ,a:n11e4 m,


             ,l.<6-d                ?u&.a.r-                                           1170 Emort st., lm,ellll lach, Clllt. nOII




                                                                 EXHIBIT 3
                                                                  PAGE 3
